Name: Council Regulation (EC) No 51/2006 of 22 December 2005 fixing for 2006 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required
 Type: Regulation
 Subject Matter: international law;  maritime and inland waterway transport;  fisheries;  economic geography
 Date Published: nan

 20.1.2006 EN Official Journal of the European Union L 16/1 COUNCIL REGULATION (EC) No 51/2006 of 22 December 2005 fixing for 2006 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (1), and in particular Article 20 thereof, Having regard to Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (2), and in particular Article 2 thereof, Having regard to Council Regulation (EC) No 423/2004 of 26 February 2004 establishing measures for the recovery of cod stocks (3), and in particular Articles 6 and 8 thereof, Having regard to Council Regulation (EC) No 811/2004 of 21 April 2004 establishing measures for the recovery of the Northern hake stock (4), and in particular Article 5 thereof, Having regard to the proposal from the Commission, Whereas: (1) Article 4 of Regulation (EC) No 2371/2002 requires the Council to adopt the measures necessary to ensure access to waters and resources and the sustainable pursuit of fishing activities taking account of available scientific advice and, in particular, the report prepared by the Scientific, Technical and Economic Committee for Fisheries (STECF). (2) Under Article 20 of Regulation (EC) No 2371/2002, it is incumbent upon the Council, to establish the total allowable catches (TAC) by fishery or group of fisheries. Fishing opportunities should be allocated to Member States and third countries in accordance with the criteria laid down in Article 20 of that Regulation. (3) In order to ensure effective management of the TACs and quotas, the specific conditions under which fishing operations occur should be established. (4) The principles and certain procedures for fishery management need to be laid down at Community level, so that Member States can ensure the management of the vessels flying their flag. (5) Article 3 of Regulation (EC) No 2371/2002 lays down definitions of relevance for the allocation of fishing opportunities. (6) In accordance with Article 2 of Regulation (EC) No 847/96 the stocks that are subject to the various measures referred to therein must be identified. (7) In accordance with the procedure provided for in the agreements or protocols on fisheries relations, the Community has held consultations on fishing rights with Norway (5), the Faroe Islands (6) and Greenland (7) (8) The Community is a contracting party to several regional fisheries organisations. Those fisheries organisations have recommended the setting of catch limitations and other conservation rules for certain species. Such recommendations should therefore be implemented by the Community. (9) At its Annual Meeting in June 2005, the Inter-American Tropical Tuna Commission (IATTC) adopted catch limitations for yellowfin tuna, bigeye tuna and skipjack tuna, and technical measures as regards the treatment of by-catches. Although the Community is not a member of the IATTC, it is necessary to implement those measures to ensure sustainable management of the resource under the jurisdiction of that Organisation. (10) At its Annual Meeting in 2005, the International Commission for the Conservation of Atlantic Tunas (ICCAT) adopted tables indicating the under-utilisation and over-utilisation of the fishing possibilities of the ICCAT contracting parties. In that context, the ICCAT adopted a Decision observing that during the year 2004, the Community had under-exploited its quota for several stocks. (11) In order to respect the adjustments to the Community quotas established by the ICCAT, it is necessary for the distribution of the fishing opportunities arising from the under-utilisation to be carried out on the basis of the respective contribution of each Member State towards the under-utilisation without modifying the distribution key established in this Regulation concerning the annual allocation of TACs. (12) Fishing opportunities should be used in accordance with the Community legislation on the subject, and in particular with Commission Regulation (EEC) No 1381/87 of 20 May 1987 establishing detailed rules concerning the marking and documentation of fishing vessels (8), Commission Regulation (EEC) No 2807/83 of 22 September 1983 laying down detailed rules for recording information on Member States' catches of fish (9), Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (10), Council Regulation (EC) No 1954/2003 of 4 November 2003 on the management of the fishing effort relating to certain Community fishing areas and resources (11), Council Regulation (EC) No 1626/94 of 27 June 1994 laying down certain technical measures for the conservation of fishery resources in the Mediterranean (12), Council Regulation (EC) No 1627/94 of 27 June 1994 laying down general provisions concerning special fishing permits (13), Council Regulation (EC) No 601/2004 of 22 March 2004 laying down certain control measures applicable to fishing activities in the area covered by the Convention on the conservation of Antarctic marine living resources (14), Council Regulation (EC) No 850/98 of 30 March 1998 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms (15), Council Regulation (EEC) No 3880/91 of 17 December 1991 on the submission of nominal catch statistics by Member States in the north-east Atlantic (16), Council Regulation (EC) No 1434/98 of 29 June 1998 specifying conditions under which herring may be landed for industrial purposes other than direct human consumption (17), Council Regulation (EC) No 423/2004 of 26 February 2004 establishing measures for the recovery of cod stocks (18), Commission Regulation (EC) No 2244/2003 of 18 December 2003 laying down detailed provisions regarding satellite-based Vessel Monitoring Systems (19), Council Regulation (EEC) No 2930/86 of 22 September 1986 defining characteristics for fishing vessels (20), Council Regulation (EC) No 973/2001 of 14 May 2001 laying down certain technical measures for the conservation of certain stocks of highly migratory species (21), Council Regulation (EC) No 2347/2002 of 16 December 2002 establishing specific access requirements and associated conditions applicable to fishing for deep -sea stocks (22) and Council Regulation (EC) No 2270/2004 of 22 December 2004 fixing for 2005 and 2006 the fishing opportunities for Community fishing vessels for certain deep-sea fish stocks (23). (13) It is necessary, following the advice from the International Council for the Exploration of the Sea (ICES), to apply a temporary system to manage the catch limits of anchovy in Subarea VIII. (14) It is necessary, following the advice from the ICES, to apply a temporary system to manage the fishing effort on sandeel in ICES Subarea IV and Division IIIa North. (15) Having regard to the scientific knowledge as to the biological status of the blue whiting stock, and following the negotiations between the Coastal States on the management of that stock, it is necessary to modify the management areas while taking into account the specific characteristics of the fisheries concerned. (16) As a transitional measure in the light of the most recent scientific advice from the ICES, the fishing effort on certain deep-sea species should be further reduced. (17) For the adjustment of fishing effort limitations on cod as laid down in Regulation (EC) No 423/2004 alternative arrangements are proposed in order to manage fishing effort consistently with the TAC, as laid down in Article 8(3) of the said Regulation. (18) Scientific advice indicates that the stock of North Sea plaice is not fished sustainably and that levels of discards are very high. Scientific advice and advice from the North Sea Regional Advisory Council indicates that it is appropriate to adjust the fishing opportunities in terms of fishing effort of vessels targeting plaice. (19) For the stocks of sole in the Western channel, it is necessary to apply a provisional effort management scheme. For the cod stocks in the Kattegat, in the North Sea, the Skagerrak and the Western channel, in the Irish Sea and in the west of Scotland, and the stocks of hake and of Norway lobster in ICES Divisions VIIIc and IXa, the effort management scheme needs to be adapted. (20) Article 2 of Regulation (EC) No 1434/98 does not ensure that the catches of herring are limited to the catch limits fixed for the species. It is therefore necessary to introduce transitional measures ensuring an appropriate monitoring and counting of herring in unsorted landings. (21) Current fishing practices when fishing with gillnets in deep waters west of Scotland and Ireland involve the use of gillnets of excessive lengths, leading to excessive soak times and high discard rates. Nets lost or deliberately discarded may continue to fish for a number of years without being retrieved. Scientific investigations have demonstrated that this fishing practice constitutes a serious threat to deep-sea species, and transitional measures to prohibit the fishery should be implemented until more permanent measures are adopted. (22) In order to ensure sustainable exploitation of the hake stocks and to reduce discards, the latest developments on selective gears should be implemented as transitional measures in Subdivision VIII a, b, d. (23) At its Annual Meeting in 2004, the North East Atlantic Fisheries Commission (NEAFC) adopted a recommendation to restrict fishing within certain areas in order to protect vulnerable deep-sea habitats. This recommendation should be implemented by the Community. (24) In order to contribute to the conservation of octopus and in particular to protect the juveniles, it is necessary to establish, in 2006, a minimum size of octopus from the maritime waters under the sovereignty or jurisdiction of third countries and situated in the CECAF region pending the adoption of a regulation amending Regulation (EC) No 850/98. (25) In November 2005 the NEAFC recommended placing a number of vessels on the list of vessels that have been confirmed as having engaged in illegal, unreported and unregulated fisheries. Implementation of the recommendations in the Community legal order should be ensured. (26) At the Annual Meeting of the General Fisheries Commission of the Mediterranean (GFCM) in 2005, the GFCM adopted a recommendation on the management of certain fisheries exploiting deep-sea species and a recommendation concerning the establishment of a GFCM record of vessels of over 15 metres authorised to operate in the GFCM area. As the Community is a contracting party to the GFCM, these recommendations are binding on the Community and should therefore be implemented. (27) In order to contribute to the conservation of fish stocks, certain supplementary measures on control and technical conditions of fishing should be implemented in 2006. (28) Certain provisions should be introduced on the use of VMS data in order to provide for greater efficiency and effectiveness in the monitoring, control and surveillance of effort management. (29) In order to ensure that catches of blue whiting by third-country vessels in Community waters are correctly accounted for, it is necessary to strengthen the control provisions for such vessels. (30) Under Article 20 of Regulation (EC) No 2371/2002 it is incumbent upon the Council to decide on the conditions associated with the limits on catches and/or fishing effort limits. Scientific advice indicates that substantial catches in excess of agreed TACs result in the sustainability of fishing operations being prejudiced. It is therefore appropriate to introduce associated conditions that will result in improved implementation of the agreed fishing possibilities. (31) At its Annual Meeting in 2004, the ICCAT adopted a number of technical measures for certain stocks of highly migratory species in the Atlantic and the Mediterranean, specifying inter alia a new minimum size for bluefin tuna, restrictions on fishing within certain areas and time periods in order to protect bigeye tuna, measures concerning sport and recreational fishing activities in the Mediterranean Sea and the establishment of a sampling programme for the estimation of the size of the caged bluefin tuna. In order to contribute to the conservation of fish stocks it is necessary to implement these measures in 2006 pending the adoption of a regulation amending Regulation (EC) No 973/2001. (32) At its Annual Meeting in 2005, the South East Atlantic Fisheries Organisation (SEAFO) adopted a measure to place scientific observers on board all vessels operating in the Convention Area and targeting species not subject to the conservation and management regimes of other competent regional fisheries organisations from 1 January 2006. This measure is binding on the Community and should therefore be implemented. (33) At its 27th Annual Meeting of 19 to 23 September 2005, the Northwest Atlantic Fisheries Organisation (NAFO) adopted a number of technical and control measures. It is necessary to implement these measures. (34) In order to comply with international obligations assumed by the Community as a Contracting Party to the Convention for the Conservation of Antarctic Marine Living Resources (CCAMLR), including the obligation to apply the measures adopted by the CCAMLR Commission, the TACs adopted by that Commission for the 2005-2006 season and the corresponding season limit dates should be applied. (35) At its XXIVth annual meeting in 2005, the CCAMLR adopted relevant catch limits for the stocks open to established fisheries by any CCAMLR Member. CCAMLR also approved the participation of Community vessels in exploratory fisheries for Dissostichus spp. in Subareas FAO 88.1 and 88.2 as well as in Divisions 58.4.1, 58.4.2, 58.4.3a) and 58.4.3b) and made the relevant fishing activities subject to catch and by-catch limits, as well as to certain specific technical measures. Those limits and technical measures should also be applied. (36) In order to ensure the livelihood of Community fishermen, and in order to avoid endangering resources and any possible difficulty due to the lapsing of Council Regulation (EC) No 27/2005 of 22 December 2004 fixing for 2005 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (24), it is essential to open these fisheries on 1 January 2006 and maintain in force in January 2006 some of the rules of the said Regulation. Given the urgency of the matter, it is imperative to grant an exception to the six-week period referred to in paragraph I(3) of the Protocol on the role of national Parliaments in the European Union, annexed to the Treaty on European Union and to the Treaties establishing the European Communities. HAS ADOPTED THIS REGULATION: CHAPTER I SCOPE AND DEFINITIONS Article 1 Subject matter This Regulation fixes fishing opportunities for the year 2006, for certain fish stocks and groups of fish stocks, and the associated conditions under which such fishing opportunities may be used. In addition, it fixes certain effort limits and associated conditions for January 2007, and for certain Antarctic stocks it fixes the fishing opportunities and specific conditions for the periods set out in Annex IE. Article 2 Scope 1. If not otherwise provided for, this Regulation shall apply to: (a) Community fishing vessels (Community vessels); and (b) fishing vessels flying the flag of, and registered in, third countries (third - country fishing vessels) in Community waters (EC waters). 2. By way of derogation from paragraph 1, this Regulation shall not apply to fishing operations conducted solely for the purpose of scientific investigations which are carried out with the permission and under the authority of the Member State concerned and of which the Commission and the Member State in whose waters the research is carried out have been informed in advance. Article 3 Definitions For the purposes of this Regulation, in addition to the definitions laid down in Article 3 of Regulation (EC) No 2371/2002, the following definitions shall apply: (a) total allowable catches means the quantity that can be taken from each stock each year; (b) quota means a fixed proportion of the TAC allocated to the Community, Member States or third countries; (c) international waters means waters falling outside the sovereignty or jurisdiction of any State; (d) NAFO Regulatory Area means the part of the area of the Northwest Atlantic Fisheries Organisation (NAFO) Convention not falling under the sovereignty or within the jurisdiction of coastal States; (e) Skagerrak means the area bounded on the west by a line drawn from the Hanstholm lighthouse to the Lindesnes lighthouse and on the south by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast; (f) Kattegat means the area bounded on the north by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast and on the south by a line drawn from HasenÃ ¸re to Gnibens Spids, from Korshage to Spodsbjerg and from Gilbjerg Hoved to Kullen; (g) Gulf of Cadiz means the area of ICES Subdivision IXa east of longitude 7o23'48"W. Article 4 Fishing zones For the purposes of this Regulation, the following zone definitions shall apply: (a) ICES (International Council for the Exploration of the Sea) zones are as defined in Regulation (EEC) No 3880/91. If EC waters is added to a zone, it means that the zone refers only to EC waters of that zone; (b) CECAF (Eastern Central Atlantic or FAO major fishing zone 34) zones are as defined in Council Regulation (EC) No 2597/95 of 23 October 1995 on the submission of nominal catch statistics by Member States fishing in certain areas other than those of the North Atlantic (25); (c) NAFO (Northwest Atlantic Fisheries Organisation) zones are as defined in Council Regulation (EEC) No 2018/93 of 30 June 1993 on the submission of catch and activity statistics by Member States fishing in the Northwest Atlantic (26); (d) CCAMLR (Convention for the Conservation of Antarctic Marine Living Resources) zones are as defined in Regulation (EC) No 601/2004 . CHAPTER II FISHING OPPORTUNITIES AND ASSOCIATED CONDITIONS FOR COMMUNITY VESSELS Article 5 Catch limits and allocations 1. The catch limits for Community vessels in Community waters or in certain non-Community waters and the allocation of such catch limits among Member States and additional conditions in accordance with Article 2 of Regulation (EC) No 847/96 are set out in Annex I. 2. Community vessels are hereby authorised to make catches, within the quota limits set out in Annex I, in waters falling within the fisheries jurisdiction of the Faroe Islands, Greenland, Iceland and Norway, and the fishing zone around Jan Mayen, subject to the conditions set out in Articles 10, 17 and 18. 3. The Commission shall immediately stop fishing activities concerning anchovy in subarea VIII if STECF advises that the spawning stock biomass at spawning time in 2006 is less than 28 000 tonnes. 4. The Commission shall fix the final catch limits for the fisheries on sandeel in ICES Divisions IIa (EC waters), IIIa, and Subarea IV (EC waters) according to the rules laid down in point 6 of Annex IID 5. The Commission shall fix catch limits for capelin in zones V, XIV (Greenland waters) available to the Community at 7,7% of the capelin TAC as soon as the TAC has been established. 6. Catch limits for the stocks of anglerfish in zones IIa (EC waters) and IV (EC waters) and in zones Vb (EC waters), VI, XII, and XIV may be revised by the Commission in accordance with the procedure referred to in Article 30(2) of Regulation (EC) No 2371/2002 following analysis by the STECF of observed catch-per-unit-effort data collected during the first quarter of 2006. 7. Catch limits for the stock of Norway pout in zones IIa (EC waters), IIIa and IV (EC waters) and for the stock of sprat in zones IIa (EC waters) and IV (EC waters) may be revised by the Commission in accordance with the procedure referred to in Article 30(2) of Regulation (EC) No 2371/2002 in the light of scientific information collected during the first half of 2006. Article 6 Special provisions on allocations 1. The allocation of fishing opportunities among Member States as set out in Annex I shall be without prejudice to: (a) exchanges made pursuant to Article 20(5) of Regulation (EC) No 2371/2002; (b) reallocations made pursuant to Articles 21(4), 23(1) and 32(2) of Regulation (EEC) No 2847/93; (c) additional landings allowed under Article 3 of Regulation (EC) No 847/96; (d) quantities withheld in accordance with Article 4 of Regulation (EC) No 847/96; (e) deductions made pursuant to Article 5 of Regulation (EC) No 847/96. 2. For the purpose of withholding quotas to be transferred to 2007, Article 4(2) of Regulation (EC) No 847/96 shall apply, by way of derogation from that Regulation, to all stocks subject to analytical TAC. Article 7 Fishing effort limits and associated conditions for the management of stocks 1. From 1 February 2006 to 31 January 2007, the fishing effort limitations and associated conditions laid down in:  Annex IIA shall apply for the management of certain stocks in the Kattegat, the Skagerrak, Subarea IV, and ICES Divisions IIa (EC waters), IIIa, VIa, VIIa and VIId;  Annex IIB shall apply for the management of hake in ICES Divisions VIIIc and IXa with the exception of Gulf of Cadiz.;  Annex IIC shall apply for the management of sole stocks in the ICES Division VIIe;  Annex IID shall apply for the management of sandeel stocks in the Skagerrak, ICES Subarea IV and Division IIa (EC waters). 2. For the period 1 January 2006 to 31 January 2006 for the stocks mentioned in paragraph 1, the fishing effort and associated conditions laid down in Annexes IVa, IVb, IVc and V to Regulation (EC) No 27/2005 shall continue to apply. 3. Vessels using gear types identified in point 4 of Annex IIA and in point 3 of Annexes IIB and IIC respectively and fishing in areas defined in point 2 of Annex IIA and in point 1 of Annexes IIB and IIC respectively shall hold a special fishing permit issued in accordance with Article 7 of Regulation (EC) No 1627/94, as provided for in these Annexes. 4. The Commission shall fix the final fishing effort for 2006 for the fisheries on sandeel in ICES Divisions IIa (EC waters), IIIa, and Subarea IV based on the rules laid down in point 6 of Annex IId. 5. Member States shall ensure that for 2006 the fishing effort levels, measured in kilowatt days absent from port, by vessels holding deep-sea fishing permits do not exceed 80% of the average annual fishing effort deployed by the vessels of the Member State concerned in 2003 on trips when deep-sea fishing permits were held and deep-sea species, as listed in Annex I and in point 15 of Annex III to Regulation (EC) No 2347/2002, were caught. This paragraph shall apply only to fishing trips on which more than 100 kg of deep sea species, other than greater silver smelt, were caught. Article 8 Conditions for landing catches and by-catches 1. Fish from stocks for which catch limits are fixed shall be retained on board or landed only if: (a) the catches have been taken by vessels of a Member State having a quota and that quota is not exhausted; or (b) the catches consist of a part of a Community share which has not been allocated by quota among Member States, and that share has not been exhausted. 2. By way of derogation from paragraph 1, the following fish may be retained on board and landed even if a Member State has no quotas or the quotas or shares are exhausted: (a) species, other than herring and mackerel, where (i) they are caught mixed with other species with nets whose mesh size is less than 32 mm in accordance with Article 4 of Regulation (EC) No 850/98, and; (ii) the catches are not sorted either on board or on landing; or (b) mackerel, where (i) they are caught mixed with horse mackerel or pilchard; (ii) they do not exceed 10 % of the total weight of mackerel, horse mackerel and pilchard on board and; (iii) the catches are not sorted either on board or on landing. 3. Article 2(1) of Regulation (EC) No 1434/98, shall not apply to herring caught in ICES Subarea IV and ICES Divisions IIa (EC waters), IIIa and VIId. 4. All landings shall count against the quota or, if the Community share has not been allocated between Member States by quotas, against the Community share, except for catches made under the provisions of paragraph 2. 5. When catch limits of a Member State for herring in ICES Subareas II (EC waters), IV and Subdivisions IIIa and VIId are exhausted, flying the flag of that Member State, registered in the Community and operating within the fisheries to which the relevant catch limitations apply, shall be prohibited from landing catches which are unsorted and which contain herring. 6. The determination of the percentage of by-catches and their disposal shall be made in accordance with Articles 4 and 11 of Regulation (EC) No 850/98. Article 9 Unsorted landings in ICES Subarea IV and ICES Divisions IIa (EC waters), IIIa and VIId 1. Member States shall ensure that an adequate sampling programme is in place allowing an efficient monitoring of unsorted landings by species caught in ICES Subarea IV and ICES Divisions IIa (EC waters), IIIa and VIId. 2. Unsorted catches in ICES Subarea IV and ICES Divisions IIa (EC waters), IIIa and VIId shall be landed only at ports and landing locations where a sampling programme as referred to in paragraph 1 is in place. Article 10 Access limits No fishing by Community vessels shall take place in the Skagerrak within 12 nautical miles from the baselines of Norway. However, vessels flying the flag of Denmark or Sweden shall be allowed to fish up to four nautical miles from the baselines of Norway Article 11 Transitional technical and control measures Transitional technical and control measures for Community vessels shall be as set out in Annex III. CHAPTER III CATCH LIMITS AND ASSOCIATED CONDITIONS FOR THIRD-COUNTRY FISHING VESSELS Article 12 Transitional technical and control measures Transitional technical and control measures for third-country fishing vessels shall be as set out in Annex III. Article 13 Authorisation Fishing vessels flying the flag of Barbados, Guyana, Japan, South Korea, Norway, Suriname, Trinidad and Tobago and Venezuela and fishing vessels registered in the Faroe Islands shall be authorised to make catches in Community waters, within the catch limits set out in Annex I, and subject to the conditions provided for in Articles 14, 15 and 16 and 19 to 25. Article 14 Geographical restrictions 1. Fishing by fishing vessels flying the flag of Norway or registered in the Faroe Islands shall be limited to those parts of the 200 nautical mile zone lying seawards of 12 nautical miles from the baselines of Member States in ICES Subarea IV, the Kattegat and the Atlantic Ocean north of 43o00'N, except the area referred to in Article 18 of Regulation (EC) No 2371/2002. 2. Fishing in the Skagerrak by fishing vessels flying the flag of Norway shall be allowed seawards of four nautical miles from the baselines of Denmark and Sweden. 3. Fishing by fishing vessels flying the flag of Barbados, Guyana, Japan, South Korea, Suriname, Trinidad and Tobago, and Venezuela shall be limited to those parts of the 200-nautical-mile zone lying seawards of 12 nautical miles from the baselines of the Department of French Guyana. Article 15 Transit through Community waters Third-country fishing vessels that transit through Community waters shall stow their nets so that they may not readily be used, in accordance with the following conditions: (a) nets, weights and similar gear shall be disconnected from their trawl boards and towing and hauling wires and ropes, (b) nets which are on or above deck shall be securely lashed to some part of the superstructure. Article 16 Conditions for landing catches and by-catches Fish from stocks for which catch limits are fixed shall not be retained on board or landed unless the catches have been taken by fishing vessels of a third-country having a quota and that quota is not exhausted. CHAPTER IV LICENSING ARRANGEMENTS FOR COMMUNITY VESSELS Article 17 Licences and associated conditions 1. Notwithstanding the general rules on fishing licences and special fishing permits provided for in Regulation (EC) No 1627/94, fishing by Community vessels in waters of a third country shall be subject to the holding of a licence issued by the authorities of that third country. 2. However, paragraph 1 shall not apply to the following Community vessels, when fishing in Norwegian waters of the North Sea: (a) vessels of a tonnage equal to or less than 200 GT; or (b) vessels carrying out fisheries for human consumption for species other than mackerel; or (c) vessels flying the flag of Sweden, in line with established practice. 3. The maximum number of licences and other associated conditions shall be fixed as set out in Part I of Annex IV. Requests for licences shall indicate the types of fishing and the name and characteristics of the Community vessels for which licences are to be issued and shall be addressed by the authorities of the Member States to the Commission. The Commission shall submit these requests to the authorities of the third country concerned. 4. If one Member State transfers quota to another Member State (swap) in the fishing areas set out in Part I of Annex IV, the transfer shall include an appropriate transfer of licences and shall be notified to the Commission. However, the total number of licences for each fishing area, as set out in Part I of Annex IV, shall not be exceeded. 5. Community vessels shall comply with the conservation and control measures and all other provisions governing the zone in which they operate. Article 18 Faroe Islands Community vessels licensed to conduct a directed fishery for one species in waters of the Faroe Islands may conduct directed fishery for another species provided that they give prior notification to the Faroese authorities. CHAPTER V LICENSING ARRANGEMENTS FOR THIRD-COUNTRY FISHING VESSELS Article 19 Obligation to have a licence and a special fishing permit 1. Notwithstanding Article 28b of Regulation (EEC) No 2847/93, fishing vessels of less than 200 GT flying the flag of Norway shall be exempt from the obligation to have a licence and a special fishing permit. 2. The licence and special fishing permit shall be kept on board. However, fishing vessels registered in the Faroe Islands or Norway shall be exempt from that obligation. 3. Fishing vessels from third countries authorised to fish on 31 December 2005 may continue to fish as from 1 January 2006 until the list of fishing vessels authorised to fish is submitted to, and approved by, the Commission. Article 20 Application for a licence and special fishing permit An application to the Commission for a licence and special fishing permit from an authority of a third-country shall be accompanied by the following information: (a) name of the vessel; (b) registration number; (c) external identification letters and numbers; (d) port of registration; (e) name and address of the owner or charterer; (f) gross tonnage and overall length; (g) engine power; (h) call sign and radio frequency; (i) intended method of fishing; (j) intended area of fishing; (k) species for which it is intended to fish; (l) period for which a licence is applied for. Article 21 Number of licences The number of licences and special associated conditions shall be fixed as set out in Part II of Annex IV. Article 22 Cancellation and withdrawal 1. Licences and special fishing permits may be cancelled with a view to the issue of new licences and special fishing permits. Such cancellations shall take effect on the day preceding the date of issue of the new licences and special fishing permits by the Commission. New licences and special fishing permits shall take effect from their date of issue. 2. Licences and special fishing permits shall be wholly or partially withdrawn before their date of expiry if the quota for the stock in question as set out in Annex I has been exhausted. 3. Licences and special fishing permits shall be withdrawn in the event of any failure to meet the obligations laid down in this Regulation. Article 23 Failure to comply with relevant rules 1. For a period not exceeding 12 months, no licence or special fishing permit shall be issued for any third-country fishing vessel in respect of which the obligations laid down in this Regulation have not been fulfilled. 2. The Commission shall submit to the authorities of the third-country concerned the names and characteristics of the third-country fishing vessels which will not be authorised to fish in the Community fishing zone for the following month or months as a consequence of an infringement of the relevant rules. Article 24 Obligations of the licence holder 1. Third-country fishing vessels shall comply with the conservation and control measures and other provisions governing fishing by Community vessels in the zone in which they operate, in particular Regulations (EEC) No 1381/87, (EEC) No 2847/93, (EC) No 1627/94, (EC) No 88/98 (27), (EC) No 850/98, and (EC) No 1434/98. 2. The third-country fishing vessels referred to in paragraph 1 shall keep a logbook in which the information set out in Part I of Annex V, shall be entered. 3. Third-country fishing vessels, except vessels flying the flag of Norway fishing in ICES Division IIIa, shall transmit the information set out in Annex VI to the Commission, in accordance with the rules laid down in that Annex. Article 25 Specific provisions concerning the Department of French Guyana 1. The granting of licences to fish in the waters of the Department of French Guyana shall be subject to an undertaking by the owner of the third-country fishing vessel concerned to permit an observer to come on board at the Commission's request. 2. The master of each third-country fishing vessel in possession of a licence for finfish or tuna fishing in the waters of the Department of French Guyana shall, on landing the catch after each trip, submit a declaration to the French authorities stating the quantities of shrimp caught and kept on board since the last declaration. This declaration shall be in accordance with the model set out in Part III of Annex IV. The master shall be responsible for the accuracy of the declaration. The French authorities shall take all appropriate measures to verify the accuracy of the declarations, by checking them in particular against the logbook referred to in Article 24(2). The declaration shall be signed by the competent official after it has been verified. Before the end of each month, the French authorities shall send to the Commission all the declarations relating to the preceding month. 3. Third-country fishing vessels fishing in the waters of the Department of French Guyana shall keep a logbook corresponding to the model appearing in Part II of Annex V. A copy of this logbook shall be sent to the Commission within 30 days of the last day of each fishing trip, via the French authorities. 4. If, for a period of one month, the Commission receives no communication concerning a third-country fishing vessel in possession of a licence to fish in waters of the Department of French Guyana, the licence of that vessel shall be withdrawn. CHAPTER VI SPECIAL PROVISIONS FOR COMMUNITY VESSELS FISHING IN THE NAFO REGULATORY AREA SECTION 1 Community participation Article 26 List of vessels 1. Only Community vessels of more than 50 gross tonnes which have been issued a special fishing permits by their flag Member State and are included in the NAFO vessel register shall be authorised, on the conditions set out in their permits, to fish, keep on board, trans-ship and land fishery resources from the NAFO Regulatory Area. 2. Each Member State shall inform the Commission in computer readable form, at least 15 days before the new vessel enters the NAFO Regulatory Area, of any amendment to its list of vessels flying its flag and registered in the Community that are authorised to fish in the NAFO Regulatory Area. The Commission shall forward this information promptly to the NAFO Secretariat. 3. The information referred to in paragraph 2 shall include the following: (a) the internal number of the vessel, as defined in Annex I to Commission Regulation (EC) No 26/2004 of 30 December 2003 on the Community fishing fleet register (28); (b) the international radio call sign; (c) the vessel charterer, where applicable; (d) the vessel type. 4. For vessels temporarily flying the flag of a Member State (bare boat charter), the information forwarded shall furthermore include: (a) the date from which the vessel has been authorised to fly the flag of the Member State; (b) the date from which the vessel has been authorised by the Member State to engage in fishing in the NAFO Regulatory Area; (c) the name of the State where the vessel is registered or has been previously registered and the date as from which it ceased flying the flag of that State; (d) the name of the vessel; (e) the official registration number of the vessel assigned by the competent national authorities; (f) the home port of the vessel after the transfer; (g) the name of owner or charterer of the vessel; (h) a declaration that the master has been provided with a copy of the regulations in force in the NAFO Regulatory Area; (i) the principal species which can be fished by the vessel in the NAFO Regulatory Area; (j) the Subareas where the vessel may be expected to fish. SECTION 2 Technical measures Article 27 Mesh sizes 1. The use of trawl net having in any section thereof net meshes of dimensions less than 130 mm shall be prohibited for direct fishing of the groundfish species referred to in Annex VII. This mesh size may be reduced to a minimum of 60 mm for direct fishing of short-finned squid (Illex illecebrosus). For direct fishing of skates (Rajidae) this mesh size shall be increased to a minimum of 280 mm in the cod-end and 220 mm in all other parts of the trawl. 2. Vessels fishing for shrimp (Pandalus borealis) shall use nets with a minimum mesh size of 40 mm. Article 28 Attachments to nets 1. The use of any means or device other than those described in this Article which obstructs the meshes of a net or which diminishes their size shall be prohibited. 2. Canvas, netting or any other material may be attached to the underside of the cod-end in order to reduce or prevent damage. 3. Devices may be attached to the upper side of the cod-end provided that they do not obstruct the meshes of the cod-end. The use of top-side chafers shall be limited to those listed in Annex VIII. 4. Vessels fishing for shrimp (Pandalus borealis) shall use sorting grids or grates with a maximum spacing between bars of 22 mm. Vessels fishing for shrimp in Division 3L shall also be equipped with toggle chains of a minimum of 72 cm in length as described in Annex IX. Article 29 By-catches 1. Fishing vessels may not conduct directed fisheries for species for which by-catch limits apply. A directed fishery for a species is conducted when that species comprises the largest percentage by weight of the catch in any one haul. 2. By-catches of the species for which no quotas have been fixed by the Community for a part of the NAFO Regulatory Area and taken in that part when fishing directly for any species may not exceed for each species 2 500 kg or 10 % by weight of the total catch retained on board, whichever is the greater. However, in a part of the NAFO Regulatory Area where directed fishing of certain species is banned or an others quota has been fully utilised, by-catches of each of the species listed in Annex ID shall not exceed 1 250 kg or 5 % respectively. 3. Whenever the total amounts of species subject to by-catch limits in any haul exceed the limits laid down in paragraph 2, whichever is applicable, vessels shall immediately move a minimum of five nautical miles from the previous haul position. Whenever the total amounts of species subject to by-catch limits in any subsequent haul exceed those limits, vessels shall again immediately move a minimum of five nautical miles from the previous haul position and shall not return to the area for at least 48 hours. 4. Whenever total by-catches of all species in any haul exceed 5 % by weight in Division 3M and 2,5 % in Division 3L, vessels fishing for shrimp (Pandalus borealis) shall immediately move a minimum of five nautical miles from the position of the previous haul. 5. Catches of shrimp shall not be used in the calculation of by-catch level of groundfish species. Article 30 Minimum size of fish 1. Fish from the NAFO Regulatory Area which do not have the size required as set out in Annex X may not be processed, retained on board, trans-shipped, landed, transported, stored, sold, displayed or offered for sale, but shall be returned immediately to the sea. 2. Where the quantity of caught fish not having the size required as set out in Annex X exceeds 10 % of the total quantity, the vessel shall move away to a distance of at least five nautical miles from any position of the previous haul before continuing fishing. Any processed fish for which minimum fish size requirements apply which is below a length equivalent in Annex X, shall be deemed to originate from fish that is below the minimum fish size. SECTION 3 Control measures Article 31 Product labelling and separate stowage 1. All processed fish harvested in the NAFO Regulatory Area shall be labelled in such a way that each species and product category as referred to in Article 1 of Council Regulation (EC) No 104/2000 of 17 December 1999 on the commonorganisation of the markets in fishery and aquaculture products (29) is identifiable. It shall also be marked as having been caught in the NAFO Regulatory Area. 2. All shrimp harvested in Division 3L and all Greenland halibut harvested in Subarea 2 and Divisions 3KLMNO shall be marked as having been caught in these respective zones. 3. Taking into consideration the legitimate safety and navigational responsibility of the master of the vessel, the following shall apply:  catch of the same species shall be stowed clearly separate from catches of other species. All catches taken within the NAFO Regulatory Area shall be stowed separately from catches taken outside this area.  catches may be stowed in more than one part of the hold, but in each part of the hold where they are stowed, they shall be kept clearly separate, by the use of plastic, plywood, netting, etc. from catches of other species. Article 32 Fishing and production logbooks and stowage plan 1. In addition to complying with Articles 6, 8, 11 and 12 of Regulation (EEC) No 2847/93, masters of vessels shall enter in the logbook the information listed in Annex XI. 2. Before the 15th of each month, each Member State shall, in computer -readable form, notify the Commission of the quantities of stocks specified in Annex XIII landed during the preceding month and communicate any information received under Articles 11 and 12 of Regulation (EEC) No 2847/93. 3. The masters of a Community vessel shall, in respect of catches of the species listed in Annex IC, keep: (a) a production logbook stating their cumulative production, by species on board in product weight stated in kilograms; (b) a stowage plan that shows the location of the different species in the holds. 4. The production logbook and stowage plan referred to in paragraph 3 shall be updated on a daily basis for the preceding day reckoned from 00.00 hrs (UTC) until 24.00 hrs (UTC) and shall be kept on board until the vessel has unloaded completely. 5. The master shall provide the necessary assistance to enable the quantities declared in the production logbook and the processed products stored on board to be verified. 6. Every two years Member States shall certify the accuracy of the capacity plans for all Community vessels authorised to fish pursuant to Article 26(1). The master shall ensure that a copy of such certification remains onboard to be shown to an inspector upon request. Article 33 Carrying of nets 1. When fishing directly for one or more of the species listed in Annex VII, Community vessels shall not carry nets with a mesh size smaller than that laid down in Article 27. 2. However, Community vessels fishing in the course of the same voyage in areas other than the NAFO Regulatory Area may keep on board nets with a smaller mesh size than that laid down in Article 27 provided they are securely lashed and stowed and are not available for immediate use. Such nets must: (a) be unshackled from their boards and their hauling or trawling cables and ropes; and (b) if they are carried on or above the deck, be lashed securely to a part of the superstructure. Article 34 Trans-shipment 1. Community vessels shall not engage in trans-shipment operations in the NAFO Regulatory Area unless they have received prior authorisation to do so from their competent authorities. 2. Community vessels shall not engage in trans-shipment operations of fish from or to a non-contracting party vessel which has been sighted or otherwise identified as having engaged in fishing activities in the NAFO Regulatory Area. 3. Community vessels shall report each trans-shipment in the NAFO Regulatory Area to their competent authorities. Donor vessels shall make that report at least twenty-four hours in advance and receiving vessels not later than one hour after the trans-shipment. 4. The report referred to in paragraph 3 shall include the time, the geographical position, the total round weight by species to be off-loaded or on loaded in kilograms as well as the call sign of vessels involved in the trans-shipment. 5. The receiving vessel shall report, in addition to the total catch on board and the total weight to be landed, the name of the port and the expected time of landing at least 24 hours in advance of any landing. 6. Member States shall promptly transmit the reports referred to in paragraph 3 and 5 to the Commission, which shall promptly forward them to the NAFO Secretariat. Article 35 Chartering of Community vessels 1. Member States may assent that a fishing vessel flying their flag and authorised to fish in the NAFO Regulatory Area be subject to a chartering arrangement for the utilisation in part or in full of a quota and/or fishing days allocated to another Contracting Party of NAFO. Chartering arrangements involving vessels identified by NAFO or any other Regional fisheries Organisation as having been involved in Illegal, Unreported and Unregulated (IUU) fishing activities shall, however, not be permitted. 2. On the date of the conclusion of a chartering arrangement, the flag Member State shall send the following information to the Commission, which shall forward this information to the Executive Secretary of NAFO: (a) its assent to the charter arrangement; (b) species covered by the charter and fishing opportunities allocated by the charter contract; (c) length of the charter arrangement; (d) name of the charterer; (e) contracting party which chartered the vessel; (f) the action the Member State has taken to ensure that the chartered vessels flying its flag comply with the NAFO conservation and enforcement measures for the duration of the chartering period. 3. When the charter arrangement ends, the flag Member State shall inform the Commission, which shall promptly forward this information to the Executive Secretary of NAFO. 4. The flag Member State shall act to ensure that: (a) the vessel is not authorised to fish during the charter period against the fishing opportunities allocated to the flag Member State; (b) the vessel is not authorised to fish under more than one charter arrangement during the same period; (c) the vessel complies with the NAFO conservation and enforcement measures for the duration of the chartering period; (d) all catches and by-catches under notified chartering arrangements are recorded in the fishing logbook by the chartered vessel separate from other catch data. 5. Member States shall report all catches and by-catches as referred to in paragraph 4 (d) to the Commission separately from other national catch data. The Commission shall promptly forward those data to the Executive Secretary of NAFO. Article 36 Monitoring of fishing effort 1. Each Member State shall take the necessary measures to ensure that the fishing effort of its vessels is commensurate with the fishing opportunities available to that Member State in the NAFO Regulatory Area. 2. Member States shall transmit to the Commission the fishing plan for their vessels fishing for species in the NAFO Regulatory Area no later than 31 January 2006 or, thereafter, at least 30 days before the commencement of such activity. The fishing plan shall identify, inter alia, the vessel or vessels that will engage in these fisheries and the intended number of fishing days those vessels will spend in the NAFO Regulatory Area. 3. Member States shall, on an indicative basis, inform the Commission of the intended activities of their vessels in other areas. 4. The fishing plan shall represent the total fishing effort to be deployed in the NAFO Regulatory Area in relation to the fishing opportunities available to the Member State making the notification. 5. No later than 31 December 2006, Member States shall report to the Commission on the implementation of their fishing plans. Those reports shall include the number of vessels actually engaged in fishing activities in the NAFO Regulatory Area, the catches of each vessel and the total number of days each vessel fished in the that Area. Activities of vessels fishing for shrimp in Divisions 3M and 3L shall be reported separately for each Division. SECTION 4 Special requirements for data collection Article 37 Data collection 1. Member States shall implement, where possible, special requirements for data collection for their vessels fishing in the following areas: Area Coordinate 1 Coordinate 2 Coordinate 3 Coordinate 4 Orphan Knoll 50.00.30 47.00.30 51.00.30 45.00.30 51.00.30 47.00.30 50.00.30 45.00.30 Corner Seamounts 35.00.00 48.00.00 36.00.00 48.00.00 36.00.00 52.00.00 35.00.00 52.00.00 Newfoundland Seamounts 43.29.00 43.20.00 44.00.00 43.20.00 44.00.00 46.40.00 43.29.00 46.40.00 New England Seamounts 35.00.00 57.00.00 39.00.00 57.00.00 39.00.00 64.00.00 35.00.00 64.00.00 2. Data to be collected in accordance with paragraph 1 shall be collected on a set-by-set basis and should, to the extent possible, include: (a) Species composition in numbers and weight; (b) Length frequencies; (c) Otoliths; (d) Set location, latitudes and longitudes; (e) Fishing gear; (f) Depth fished; (g) Time of day; (h) Duration of set; (i) Tow opened (for mobile gear); (j) Other biological sampling, such as concerning maturity where possible. 3. The data collected in accordance with paragraph 1 shall be reported to the competent authorities of Member States for onward transmission to the NAFO Secretariat as soon as possible after the end of each fishing trip. SECTION 5 Special provisions for Northern prawns Article 38 Northern prawn fisheries Each Member State shall report to the Commission daily on the quantities of Northern prawns (Pandalus borealis) caught in Division 3L of the NAFO Regulatory Area by vessels flying its flag and registered in the Community. All fishing activities shall take place at depths greater than 200 metres and shall be limited to one vessel per each Member State allocation at any one time. SECTION 6 Special provisions for redfish Article 39 Redfish fishery 1. Every second Monday, the master of a Community vessel fishing for redfish in Division Subarea 2 and Divisions IF, 3K and 3M of the NAFO Regulatory Area, shall notify the competent authorities of the Member State whose flag the vessel is flying or in which the vessel is registereds of the quantities of redfish caught in those zones in the two-week period ending at 12 midnight on the previous Sunday. When accumulated catches reach 50 % of the TAC, the notification shall be made weekly each Monday. 2. Member States shall report to the Commission every second Tuesday before 12 noon for the fortnight ending at 12 midnight on the previous Sunday the quantities of redfish caught in Subarea 2 and Divisions IF, 3K and 3M of the NAFO Regulatory Area by vessels flying their flag and registered in their territory. When accumulated catches have reached 50 % of the TAC, reports shall be sent on a weekly basis. CHAPTER VII SPECIAL PROVISIONS FOR COMMUNITY VESSELS FISHING IN THE AREA OF CCAMLR SECTION 1 Restrictions and vessel information requirements Article 40 Prohibitions and catch limitations 1. Direct fishing of the species set out in Annex XIII shall be prohibited in the zones and during the periods set out in that Annex. 2. For new and exploratory fisheries, the catch and by-catch limits set out in Annex XIV shall apply in the Subareas set out in that Annex. Article 41 Information requirements relating to vessels authorised to fish in the Area of CCAMLR 1. As from 1 August 2006, Member States shall communicate to the Commission, in addition to the information requirements relating to authorised vessels set forth in Article 3(2) of Regulation (EC) No 601/2004, the following in respect of such vessels: (a) vessel IMO number (if issued); (b) previous flag, if any; (c) international Radio Call Sign; (d) name and address of vessel's owner(s), and any beneficial owner(s), if known; (e) type of vessel; (f) where and when it was built; (g) length; (h) colour photograph of the vessel, which shall consist of: (i) one photograph not smaller than 12 x 7 cm showing the starboard side of the vessel, displaying its full overall length and complete structural features; (ii) one photograph not smaller than 12 x 7 cm showing the port side of the vessel, displaying its full overall length and complete structural features; (iii) one photograph not smaller than 12 x 7 cm showing the stern, taken directly from astern; (i) measures taken to ensure tamper-proof operation of the satellite monitoring device installed on board. 2. As from 1 August 2006, Member States shall, to the extent practicable, also communicate to the Commission the following information relating to vessels authorised to fish in the Area of CCAMLR: (a) name and address of operator, if different from vessel owner(s); (b) names and nationality of master and, where relevant, of fishing master; (c) type of fishing method or methods; (d) beam (m); (e) gross registered tonnage; (f) vessel communication types and numbers (INMARSAT A, B and C numbers); (g) normal crew complement; (h) power of main engine or engines (kW); (i) carrying capacity (tonnes), number of fish holds and their capacity (m3); (j) any other information (e.g. ice classification) considered appropriate. SECTION 2 Exploratory fisheries Article 42 Participation in exploratory fisheries 1. Fishing vessels flying the flag of, and registered in Spain that have been notified to CCAMLR in accordance with the provisions of Article 7 of Regulation (EC) No 601/2004 may participate in long-line exploratory fisheries for Dissostichus spp. in Subareas FAO 88.1 and 88.2 as well as in Divisions 58.4.1, 58.4.2, 58.4.3a) outside Areas of national jurisdiction and 58.4.3b) outside Areas of national jurisdiction. 2. No more than one fishing vessel shall fish in Divisions 58.4.3a) and 58.4.3b) at any one time. 3. With regard to Subareas 88.1 and 88.2 as well as Divisions 58.4.1 and 58.4.2, total catch and by-catch limits per Subarea and Division, and their distribution among Small Scale Research Units (SSRUs) within each of them shall be as set out in Annex XIV. Fishing in any SSRU shall cease when the reported catch reaches the specified catch limit, and that SSRU shall be closed to fishing for the remainder of the season. 4. Fishing shall take place over as large a geographical and bathymetric range as possible to obtain the information necessary to determine fishery potential and to avoid over-concentration of catch and fishing effort. However, fishing in Divisions 58.4.1 and 58.4.2 shall be prohibited in depths less than 550 m. Article 43 Reporting systems Fishing vessels participating in the exploratory fisheries as referred to in Article 42 shall be subject to the following catch and effort reporting systems: (a) the Five-day Catch and Effort Reporting System set out in Article 12 of Regulation (EC) No 601/2004, with the exception that Member States shall submit to the Commission catch and effort reports not later than two working days after the end of each reporting period, for immediate transmission to CCAMLR. In Subareas 88.1 and 88.2 as well as in Divisions 58.4.1 and 58.4.2, reporting shall be made by Small Scale Research Units; (b) the Monthly fine-scale Catch and Effort Reporting System set out in Article 13 of Regulation (EC) No 601/2004; (c) the total number and weight of Dissostichus eleginoides and Dissostichus mawsoni discarded, including those with the jellymeat condition, shall be reported. Article 44 Special requirements 1. The exploratory fisheries as referred to in Article 42 shall be carried out in accordance with Article 8 of Council Regulation (EC) No 600/2004 of 22 March 2004 laying down certain technical measures applicable to fishing activities in the area covered by the Convention on the conservation of Antarctic marine living resources (30) with regard to applicable measures to reduce the incidental mortality of seabirds in the course of long-line fisheries. In addition to these measures: (a) the discharge of offal shall be prohibited in these fisheries; (b) vessels participating in exploratory fisheries in Divisions 58.4.1 and 58.4.2 which comply with CCAMLR Protocols (A, B or C) for longline weighting shall be exempted from the night-setting requirement; however, vessels which catch a total of three (3) seabirds shall immediately revert to night setting in accordance with Article 8 of Regulation (EC) No 601/2004; (c) vessels participating in exploratory fisheries in Subareas 88.1 and 88.2 as well as Divisions 58.4.3a) and 58.4.3b) which catch a total of three (3) seabirds shall cease fishing immediately and shall not be permitted to fish outside the normal fishing season for the remainder of the 2005/06 season. 2. Fishing vessels participating in exploratory fisheries in FAO Subareas 88.1 and 88.2 shall be subject to the following additional requirements: (a) vessels shall be prohibited from discharging: (i) oil or fuel products or oily residues into the sea, except as permitted in Annex I to MARPOL 73/78 (International Convention for the Prevention of Pollution from Ships); (ii) garbage; (iii) food wastes not capable of passing through a screen with openings no greater than 25 mm; (iv) poultry or parts thereof (including egg shells); (v) sewage within 12 nautical miles of land or ice shelves, or sewage while the ship is travelling at a speed of less than 4 knots; or (vi) incineration ash. (b) no live poultry or other living birds shall be brought into Subareas 88.1 and 88.2 and any dressed poultry not consumed shall be removed from Subareas 88.1 and 88.2; (c) fishing for Dissostichus spp. in Subareas 88.1 and 88.2 shall be prohibited within 10 nautical miles of the coast of the Balleny Islands. Article 45 Definition of hauls 1. For the purposes of this Section, a haul shall comprise the setting of one or more lines in a single location. The precise geographic position of a haul shall be determined by the centre-point of the line or lines deployed for the purposes of catch and effort reporting. 2. To be designated as a research haul: (a) each research haul shall be separated by no less than five nautical miles from any other research haul, distance to be measured from the geographical mid-point of each research haul; (b) each haul shall comprise at least 3 500 hooks and no more than 10 000 hooks; this may comprise a number of separate lines set in the same location; (c) each haul of a longline shall have a soak time of not less than six hours, measured from the time of completion of the setting process to the beginning of the hauling process. Article 46 Research plans Fishing vessels participating in the exploratory fisheries referred to in Article 42 shall implement Research Plans, in each and all SSRUs in which FAO Subareas 88.1 and 88.2 as well as Divisions 58.4.1 and 58.4.2 are divided. The Research Plan shall be implemented in the following manner: (a) on first entry into a SSRU, the first 10 hauls, designated first series, shall be designated research hauls and must satisfy the criteria set out in Article45(2); (b) the next 10 hauls, or 10 tonnes of catch, whichever trigger level is achieved first, shall be designated the second series. Hauls in the second series may, at the discretion of the master, be fished as part of normal exploratory fishing. However, provided they satisfy the requirements of Article 45(2), these hauls may also be designated as research hauls; (c) on completion of the first and second series of hauls, if the master wishes to continue to fish within the SSRU, the vessel shall undertake a third series which shall result in a total of 20 research hauls being made in all three series. The third series of hauls shall be completed during the same visit as the first and the second series in a SSRU; (d) on completion of 20 research hauls of the third series, the vessel may continue to fish within the SSRU; (e) in SSRUs A, B, C, E and G in Subareas 88.1 and 88.2 where fishable seabed area is less than 15 000 km2, points (b), (c) and (d) shall not apply and on completion of 10 research hauls the vessel may continue to fish within the SSRU. Article 47 Data collection plans 1. Fishing vessels participating in the exploratory fisheries referred to in Article 42 shall implement data collection plans, in each and all SSRUs in which FAO Subareas 88.1 and 88.2 as well as Divisions 58.4.1 and 58.4.2 are divided. The Data Collection Plan shall comprise the following data: (a) the position and sea depth at each end of every line in a haul; (b) the setting, soak, and hauling times; (c) the number and species of fish lost at surface; (d) the number of hooks set; (e) the bait type; (f) the baiting success (%); (g) the hook type; and (h) the sea and cloud conditions and phase of the moon at the time of setting the lines. 2. All data referred to under paragraph 1 shall be collected for every research haul; in particular, all fish in a research haul up to 100 fish are to be measured and at least 30 fish sampled for biological studies. Where more than 100 fish are caught, a method for randomly subsampling the fish shall be applied. Article 48 Tagging programme Each fishing vessel participating in the exploratory fisheries as referred to in Article 42 shall implement a tagging programme as follows: (a) Dissostichus spp. individuals shall be tagged and released at a rate of one individual per tonne of green weight catch throughout the season in accordance with the CCAMLR Tagging Protocol. Vessels shall only discontinue tagging after they have tagged 500 individuals, or leave the fishery having tagged one individual per tonne of green weight caught; (b) the programme shall target individuals of all sizes in order to meet the tagging requirement of one individual per one tonne of green weight catch. All released individuals shall be double-tagged and releases shall cover as broad a geographical area as possible; (c) all tags shall be clearly imprinted with a unique serial number and a return address so that the origin of tags can be retraced in the case of recapture of the tagged individual; (d) all recaptured tagged individuals (i.e. fish caught that have a previously inserted tag) shall not be re-released, even if it was at liberty for only a short period; (e) all recaptured tagged individuals shall be biologically sampled (length, weight, sex, gonad stage), an electronic photograph taken if possible, the otoliths recovered and the tag removed; (f) all relevant tag data and any data recording tag recaptures shall be reported electronically in the CCAMLR format to CCAMLR within three months of the vessel departing these fisheries; (g) all relevant tag data, any data recording tag recaptures, and specimens from recaptures shall also be reported electronically in the CCAMLR format to the relevant regional tag data repository as detailed in the CCAMLR Tagging Protocol. Article 49 Scientific observers Each fishing vessel participating in the exploratory fisheries referred to in Article 42 shall have at least two scientific observers, one of which shall be an observer appointed in accordance with the CCAMLR Scheme of International Scientific Observation, on board throughout all fishing activities within the fishing period. CHAPTER VIII FINAL PROVISIONS Article 50 Data transmission When pursuant to Articles 15(1) and 18(1) of Regulation (EEC) No 2847/93, Member States send data to the Commission relating to landings of quantities of stocks caught, they shall use the stock codes set out in Annex I to this Regulation. Article 51 Entry into force This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2006. Where the TACs of the CCAMLR area are set for periods starting before 1 January 2006, Article 40 shall apply with effect from the beginning of the respective periods of application of the TACs. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 2005. For the Council The President B. BRADSHAW (1) OJ L 358, 31.12.2002, p. 59 (2) OJ L 115, 9.5.1996, p. 3 (3) OJ L 70, 9.3.2004, p. 8 (4) OJ L 150, 30.4.2004, p. 1 (5) OJ L 226, 29.8.1980, p. 48. (6) OJ L 226, 29.8.1980, p. 12. (7) OJ L 29, 1.2.1985, p. 9. (8) OJ L 132, 21.5.1987, p. 9. (9) OJ L 276, 10.10.1983 p. 1. Regulation as last amended by Regulation (EC) No 1965/2001 (OJ L 268, 9.10.2001, p. 23). (10) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 1954/2003 (OJ L 289, 7.11.2003, p. 1). (11) OJ L 289, 7.11.2001, p. 1. (12) OJ L 171, 6.7.1994, p. 1. Regulation as last amended by Regulation (EC) No 813/2004 (OJ L 150, 30.4.2004, p. 32). (13) OJ L 171, 6.7.1994, p. 7. (14) OJ L 97, 1.4.2004, p. 16. (15) OJ L 125, 27.4.1998, p. 1. Regulation as last amended by Regulation (EC) No 602/2004 (OJ L 97, 1.4.2004, p. 30. (16) OJ L 365, 31.12.1998, p. 1. Regulation as last amended by Regulation (EC) No 448/2005 (OJ L 74, 19.3.2005, p. 5). (17) OJ L 191, 7.7.1998, p. 10. (18) OJ L 70, 9.3.2004, p. 8. (19) OJ L 333, 20.12.2003, p. 17. (20) OJ L 274, 25.9.1986, p. 1. Regulation as amended by Regulation (EC) No 3259/94 (OJ L 339, 29.12.1994, p. 11). (21) OJ L 137, 19.5.2001 p. 1. Regulation as amended by Regulation (EC) No 831/2004 (OJ L 127, 29.4.2004, p. 33). (22) OJ L 351, 28.12.2002, p. 6. (23) OJ L 396, 31.12.2004, p. 4. Regulation as last amended by Regulation (EC) No 860/2005 (OJ L 134, 8.6.2005, p. 1). (24) OJ L 12, 14.1.2005, p. 1. Regulation as last amended by Regulation (EC) No 1936/2005 (OJ L 311, 26.11.2005, p. 1). (25) OJ L 270, 13.11.1995, p. 1. Regulation as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (26) OJ L 186, 28.7.1993, p. 1. Regulation as last amended by Regulation (EC) No 1882/2003. (27) Council Regulation (EC) No 88/98 of 18 December 1997 laying down certain technical measures for the conservation of fishery resources in the waters of the Baltic Sea, the Belts and the Sound (OJ L 9, 15.1.1998, p. 1). Regulation as last amended by Regulation (EC) No 289/2005 (OJ L 49, 22.2.2005, p. 1). (28) OJ L 5, 9.1.2004, p. 25. (29) OJ L 17, 21.1.2000, p. 22. Regulation as amended by the 2003 Act of Accession. (30) OJ L 97, 1.4.2004, p. 1. ANNEX I CATCH LIMITS APPLICABLE TO COMMUNITY VESSELS IN AREAS WHERE CATCH LIMITS EXIST AND FOR THIRD COUNTRIES FISHING VESSELS IN EC WATERS, BY SPECIES AND BY AREA (IN TONNES LIVE WEIGHT, EXCEPT WHERE OTHERWISE SPECIFIED) All catch limits set out in this Annex shall be considered as quotas for the purposes of Article 5 of this Regulation, and shall, therefore, be subject to the rules set out in Regulation (EC) No 2847/93, and in particular Articles 14 and 15 thereof. Within each area, fish stocks are referred to following the alphabetical order of the Latin names of the species. The following table of correspondences of Latin names and common names is given for the purposes of this Regulation: Scientific name Alpha-3 code Common name Ammodytidae SAN Sandeel Anarhichas lupus CAT Atlantic catfish Aphanopus carbo BSF Black scabbardfish Argentina silus ARU Greater silver smelt Beryx spp. ALF Alfonsinos Boreogadus saida POC Polar cod Brosme brosme USK Tusk Centrophorus squamosus GUQ Leafscale gulper shark Centroscymnus coelolepis CYO Portuguese dogfish Cetorhinus maximus BSK Basking shark Chaenocephalus aceratus SSI Blackfin icefish Champsocephalus gunnari ANI Antarctic icefish Channichthys rhinoceratus LIC Unicorn icefish Chionoecetes spp. PCR Snow crab Clupea harengus HER Herring Coryphaenoides rupestris RNG Roundnose grenadier Dalatias licha SCK Kitefin shark Deania calcea DCA Birdbeak dogfish Dissostichus eleginoides TOP Antarctic toothfish Engraulis encrasicolus ANE Anchovy Etmopterus princeps ETR Great lantern shark Etmopterus pusillus ETP Smooth lantern shark Etmopterus spinax ETX Velvet belly Euphausia superba KRI Krill Gadus morhua COD Cod Galeorhinus galeus GAG Tope shark Germo alalunga ALB Albacore tunna Glyptocephalus cynoglossus WIT Witch flounder Gobionotothen gibberifrons NOG Humped rockcod Hippoglossoides platessoides PLA American plaice Hippoglossus hippoglossus HAL Atlantic halibut Hoplostethus atlanticus ORY Orange roughy Illex illecebrosus SQI Short fin squid Lamna nasus POR Porbeagle Lampanyctus achirus LAC Lantern fish Lepidonotothen squamifrons NOS Grey rockcod Lepidorhombus spp. LEZ Megrims Limanda ferruginea YEL Yellowtail flounder Limanda limanda DAB Dab Lophiidae ANF Anglerfish Macrourus berglax RHG Roughead grenadier Macrourus spp. GRV Grenadier Makaira nigricans BUM Blue marlin Mallotus villosus CAP Capelin Martialia hyadesi SQS Squid Melanogrammus aeglefinus HAD Haddock Merlangius merlangus WHG Whiting Merluccius merluccius HKE Hake Micromesistius poutassou WHB Blue whiting Microstomus kitt LEM Lemon sole Molva dypterigia BLI Blue ling Molva macrophthalmus SLI Spanish ling Molva molva LIN Ling Nephrops norvegicus NEP Norway lobster Notothenia rossii NOR Marbled rockcod Pagellus bogaraveo SBR Red Seabream Pandalus borealis PRA Northern prawn Paralomis spp. PAI Crab Penaeus spp. PEN Penaeus shrimps Phycis spp. FOX Forkbeards Platichthys flesus FLX Flounder Pleuronectes platessa PLE Plaice Pleuronectiformes FLX Flatfish Pollachius pollachius POL Pollack Pollachius virens POK Saithe Psetta maxima TUR Turbot Pseudochaenichthus georgianus SGI South Georgian icefish Rajidae SRX-RAJ Skates and rays Reinhardtius hippoglossoides GHL Greenland halibut Salmo salar SAL Atlantic salmon Scomber scombrus MAC Mackerel Scopthalmus rhombus BLL Brill Sebastes spp. RED Redfish Solea solea SOL Common sole Solea spp. SOX Sole Squalus acanthias DGS Spurdog/dogfish Tetrapturus alba WHM White marlin Thunnus alalunga ALB Albacore Thunnus albacares YFT Yellowfin tuna Thunnus obesus BET Bigeye tuna Thunnus thynnus BFT Bluefin tuna Trachurus spp. JAX Horse mackerel Trisopterus esmarki NOP Norway pout Urophycis tenuis HKW White hake Xiphias gladius SWO Swordfish ANNEX IA SKAGERRAK, KATTEGAT, NORTH SEA AND WESTERN COMMUNITY WATERS ICES areas Vb (EC waters), VI, VII, VIII, IX, X, CECAF (EC waters), and French Guyana Species: Sandeel Ammodytidae Zone: IV (Norwegian waters) SAN/04-N. Denmark 0 (1) United Kingdom 0 (1) EC 0 (1) TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Sandeel Ammodytidae Zone: IIa (EC waters) (2), IIIa, IV (EC waters) (2) SAN/2A3A4. Denmark Not established United Kingdom Not established All Member States Not established (3) EC Not established Norway 0 (4) (5) TAC Not established Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies Species: Greater silver smelt Argentina silus Zone: EC and international waters of I and II ARU/1/2. Germany 31 France 10 The Netherlands 25 United Kingdom 50 EC 116 Precautionary TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Greater silver smelt Argentina silus Zone: EC and international waters of III and IV ARU/3/4. Denmark 1 180 Germany 12 France 8 Ireland 8 The Netherlands 55 Sweden 46 United Kingdom 21 EC 1 331 Precautionary TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Greater silver smelt Argentina silus Zone: EC and international waters of V, VI and VII ARU/567. Germany 405 France 9 Ireland 375 The Netherlands 4 225 United Kingdom 297 EC 5 310 Precautionary TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Tusk Brosme brosme Zone: EC waters of zones IIa, IV, Vb, VI, VII USK/2A47-C EC Not relevant (6) Norway 4 000 (7) (8) TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Tusk Brosme brosme Zone: IV (Norwegian waters) USK/04-N. Belgium 1 Denmark 191 Germany 1 France 1 The Netherlands 1 United Kingdom 5 EC 200 TAC Not relevant Precautionary TAC.Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Basking shark Cetorhinus maximus Zone: EC waters of zones IV, VI and VII BSK/467. EC 0 TAC 0 Precautionary TAC.Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Herring (9) Clupea harengus Zone: IIIa HER/03A. Denmark 34 052 Germany 545 Sweden 35 620 EC 70 217 Faroe Islands 500 (10) TAC 81 600 Analytical TAC.Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Herring (11) Clupea harengus Zone: IV north of 53 °30' N HER/04A., HER/04B. Denmark 76 348 Germany 47 836 France 22 769 The Netherlands 57 938 Sweden 4 627 United Kingdom 63 333 EC 272 851 Norway 50 000 (12) TAC 454 751 Analytical TAC.Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: Norwegian waters south of 62 ° N (HER/*04N-) EC 50 000 Species: Herring Clupea harengus Zone: Norwegian waters south of 62 ° N HER/04-N. Sweden 963 (13) EC 963 TAC Not relevant Species: Herring (14) Clupea harengus Zone: IIIa (by-catches) HER/03A-BC Denmark 17 547 Germany 156 Sweden 2 825 EC 20 528 TAC 20 528 Analytical TAC.Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Herring (15) Clupea harengus Zone: IIa (EC waters), IV, VIId (by-catches) HER/2A47DX Belgium 211 Denmark 40 684 Germany 211 France 211 The Netherlands 211 Sweden 199 United Kingdom 773 EC 42 500 TAC 42 500 Analytical TAC.Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Herring (16) Clupea harengus Zone: IVc (17), VIId HER/4CXB7D Belgium 9 122 (18) Denmark 1 088 (18) Germany 682 (18) France 12 347 (18) The Netherlands 21 998 (18) United Kingdom 4 786 (18) EC 50 023 TAC 454 751 Analytical TAC.Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Herring Clupea harengus Zone: Vb, VIaN (19) (EC waters), VIb HER/5B6ANB Germany 3 727 France 705 Ireland 5 036 The Netherlands 3 727 United Kingdom 20 145 EC 33 340 Faroe Islands 660 (20) TAC 34 000 Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Herring Clupea harengus Zone: VIaS (21),VIIbc HER/6AS7BC Ireland 14 000 The Netherlands 1 400 EC 15 400 TAC 15 400 Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Herring Clupea harengus Zone: VIa Clyde (22) HER/06ACL. United Kingdom 800 EC 800 TAC Precautionary TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Herring Clupea harengus Zone: VIIa (23) HER/07A/MM Ireland 1 250 United Kingdom 3 550 EC 4 800 TAC 4 800 Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Herring Clupea harengus Zone: VIIe,f HER/7EF. France 500 United Kingdom 500 EC 1 000 TAC 1 000 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Herring Clupea harengus Zone: VIIg,h,j,k (24) HER/7G-K. Germany 123 France 682 Ireland 9 549 The Netherlands 682 United Kingdom 14 EC 11 050 TAC 11 050 Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Anchovy Engraulis encrasicolus Zone: VIII ANE/08. Spain 4 500 (25) France 500 (25) EC 5 000 (25) TAC 5 000 (25) Precautionary TAC.Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Anchovy Engraulis encrasicolus Zone: IX, X, CECAF 34.1.1 (EC waters) ANE/9/3411 Spain 3 826 Portugal 4 174 EC 8 000 TAC 8 000 Precautionary TAC.Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Cod Gadus morhua Zone: Skagerrak COD/03AN. Belgium 8 Denmark 2 652 Germany 66 The Netherlands 17 Sweden 464 EC 3 207 TAC 3 315 Analytical TAC.Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Cod Gadus morhua Zone: Kattegat COD/03AS. Denmark 524 Germany 11 Sweden 315 EC 850 TAC 850 Analytical TAC.Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Cod Gadus morhua Zone: IIa (EC waters), IV COD/2AC4. Belgium 686 Denmark 3 940 Germany 2 498 France 847 The Netherlands 2 226 Sweden 26 United Kingdom 9 037 EC 19 260 Norway 3 945 (26) TAC 23 205 Analytical TAC.Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: Norwegian waters (COD/*04N-) EC 16 740 Species: Cod Gadus morhua Zone: Norwegian waters south of 62 ° N COD/04-N. Sweden 382 EC 382 TAC Not relevant Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Cod Gadus morhua Zone: Vb (EC waters), VI, XII, XIV COD/561214 Belgium 1 Germany 9 France 97 Ireland 138 United Kingdom 368 EC 613 TAC 613 Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: Vb (EC zone), VIa (COD/*5BC6A) Belgium 1 Germany 9 France 93 Ireland 132 United Kingdom 353 EC 588 Species: Cod Gadus morhua Zone: VIIa COD/07A. Belgium 24 France 67 Ireland 1 204 The Netherlands 6 United Kingdom 527 EC 1 828 TAC 1 828 Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Cod Gadus morhua Zone: VIIb-k, VIII, IX, X, CECAF 34.1.1 (EC waters) COD/7X7A34 Belgium 236 France 4 053 Ireland 818 The Netherlands 34 United Kingdom 439 EC 5 580 TAC 5 580 Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Megrims Lepidorhombus spp. Zone: IIa (EC waters), IV (EC waters) LEZ/2AC4-C Belgium 5 Denmark 4 Germany 4 France 28 The Netherlands 22 United Kingdom 1 677 EC 1 740 TAC 1 740 Precautionary TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Megrims Lepidorhombus spp. Zone: Vb (EC waters), VI, XII, XIV LEZ/561214 Spain 327 France 1 277 Ireland 373 United Kingdom 903 EC 2 880 TAC 2 880 Precautionary TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Megrims Lepidorhombus spp. Zone: VII LEZ/07. Belgium 494 Spain 5 490 France 6 663 Ireland 3 029 United Kingdom 2 624 EC 18 300 TAC 18 300 Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Megrims Lepidorhombus spp. Zone: VIIIabde LEZ/8ABDE. Spain 1 176 France 949 EC 2 125 TAC 2 125 Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Megrims Lepidorhombus spp. Zone: VIIIc, IX, X, CECAF 34.1.1 (EC waters) LEZ/8C3411 Spain 1 171 France 59 Portugal 39 EC 1 269 TAC 1 269 Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Dab and flounder Limanda limanda and Platichthys flesus Zone: IIa (EC waters), IV (EC waters) D/F/2AC4-C Belgium 466 Denmark 1 752 Germany 2 627 France 182 The Netherlands 10 594 Sweden 6 United Kingdom 1 473 EC 17 100 TAC 17 100 Precautionary TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Anglerfish Lophiidae Zone: IIa (EC waters), IV (EC waters) ANF/2AC4-C Belgium 365 Denmark 804 Germany 393 France 75 The Netherlands 276 Sweden 9 United Kingdom 8 392 EC 10 314 (27) TAC 10 314 (27) Precautionary TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Anglerfish Lophiidae Zone: IV (Norwegian waters) ANF/04-N. Belgium 53 Denmark 1 343 Germany 21 The Netherlands 19 United Kingdom 314 EC 1 750 TAC Not relevant Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Anglerfish Lophiidae Zone: Vb (EC waters), VI, XII, XIV NF/561214 Belgium 168 Germany 192 Spain 180 France 2 073 Ireland 469 The Netherlands 162 United Kingdom 1 442 EC 4 686 (28) TAC 4 686 (28) Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Anglerfish Lophiidae Zone: VII ANF/07. Belgium 2 445 (29) Germany 273 (29) Spain 971 (29) France 15 688 (29) Ireland 2 005 (29) The Netherlands 317 (29) United Kingdom 4 757 (29) EC 26 456 (29) TAC 26 456 (29) Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Anglerfish Lophiidae Zone: VIIIa,b,d,e ANF/8ABDE. Spain 1 137 France 6 325 EC 7 462 TAC 7 462 Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Anglerfish Lophiidae Zone: VIIIc, IX, X, CECAF 34.1.1 (EC waters) ANF/8C3411 Spain 1 629 France 2 Portugal 324 EC 1 955 TAC 1 955 Analytical TAC.Article 3 of Regulation (EC) No 847/96 does not applies.Article 4 of Regulation (EC) No 847/96 does not applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Haddock Melanogrammus aeglefinus Zone: IIIa, IIIbcd (EC waters) HAD/3A/BCD Belgium 15 Denmark 2 468 Germany 157 The Netherlands 3 Sweden 292 EC 2 935 (30) TAC 3 189 Analytical TAC.Article 3 of Regulation (EC) No 847/96 apply.Article 4 of Regulation (EC) No 847/96 apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Haddock Melanogrammus aeglefinus Zone: IIa (EC waters), IV HAD/2AC4. Belgium 472 Denmark 3 248 Germany 2 067 France 3 602 The Netherlands 354 Sweden 229 United Kingdom 34 574 EC 44 546 (31) Norway 7 016 TAC 51 850 Analytical TAC.Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: Norwegian waters (HAD/*04N-) EC 33 350 Species: Haddock Melanogrammus aeglefinus Zone: Norwegian waters, south of 62 ° N HAD/04-N. Sweden 707 EC 707 TAC Not relevant Analytical TAC.Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Haddock Melanogrammus aeglefinus Zone: VIb, XII, XIV HAD/6B1214 Belgium 1 Germany 2 France 66 Ireland 47 United Kingdom 481 EC 597 TAC 597 Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Haddock Melanogrammus aeglefinus Zone: Vb, VIa (EC waters) HAD/5BC6A. Belgium 18 Germany 21 France 862 Ireland 615 United Kingdom 6 294 EC 7 810 TAC 7 810 Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Haddock Melanogrammus aeglefinus Zone: VII , VIII, IX, X, CECAF 34.1.1 (EC waters) HAD/7/3411 Belgium 128 France 7 680 Ireland 2 560 United Kingdom 1 152 EC 11 520 TAC 11 520 Precautionary TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in division: VIIa (HAD/*07A.) Belgium 20 France 92 Ireland 552 United Kingdom 611 EC 1 275 When reporting to the Commission the uptake of their quotas, Member States shall specify quantities taken in VIIa. Landings of haddock caught in Division VIIa shall be prohibited when the totality of such landings exceeds 1 275 tonnes. Species: Whiting Merlangius merlangus Zone: IIIa WHG/03A. Denmark 819 The Netherlands 3 Sweden 88 EC 910 (32) TAC 1 500 Precautionary TAC.Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Whiting Merlangius merlangus Zone: IIa (EC waters), IV WHG/2AC4. Belgium 531 Denmark 2 297 Germany 597 France 3 452 The Netherlands 1 328 Sweden 3 United Kingdom 9 162 EC 17 370 (33) Norway 2 380 (34) TAC 23 800 Precautionary TAC.Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: Norwegian waters (WHG/*04N-) EC 14 512 Species: Whiting Merlangius merlangus Zone: Vb (EC waters), VI, XII, XIV WHG/561214 Germany 8 France 166 Ireland 406 United Kingdom 780 EC 1 360 TAC 1 360 Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Whiting Merlangius merlangus Zone: VIIa WHG/07A. Belgium 1 France 15 Ireland 252 The Netherlands 0 United Kingdom 169 EC 437 TAC 437 Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Whiting Merlangius merlangus Zone: VIIb-k WHG/7X7A. Belgium 195 France 11 964 Ireland 5 544 The Netherlands 97 United Kingdom 2 140 EC 19 940 TAC 19 940 Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Whiting Merlangius merlangus Zone: VIII WHG/08. Spain 1 440 France 2 160 EC 3 600 TAC 3 600 Precautionary TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Whiting Merlangius merlangus Zone: IX, X, CECAF 34.1.1 (EC waters) WHG/9/3411 Portugal 653 EC 653 TAC 653 Precautionary TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Whiting and Pollack Merlangius merlangus and Pollachius pollachius Zone: Norwegian waters, south of 62 ° N W/P/04-N. Sweden 190 EC 190 TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Hake Merluccius merluccius Zone: IIIa, IIIbcd (EC waters) HKE/3A/BCD Denmark 1 219 Sweden 104 EC 1 323 TAC 1 323 (35) Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Hake Merluccius merluccius Zone: IIa (EC waters), IV (EC waters) HKE/2AC4-C Belgium 22 Denmark 891 Germany 102 France 197 The Netherlands 51 United Kingdom 278 EC 1 541 TAC 1 541 (36) Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Hake Merluccius merluccius Zone: Vb (EC waters), VI, VII, XII, XIV HKE/571214 Belgium 226 Spain 7 257 France 11 206 Ireland 1 358 The Netherlands 146 United Kingdom 4 424 EC 24 617 TAC 24 617 (37) Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: VIIIabde (HKE/*8ABDE) Belgium 29 Spain 1 171 France 1 171 Ireland 146 The Netherlands 15 United Kingdom 658 EC 3 190 Species: Hake Merluccius merluccius Zone: VIIIa,b,d,e HKE/8ABDE. Belgium 7 Spain 5 052 France 11 345 The Netherlands 15 EC 16 419 TAC 16 419 (38) Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: Vb (EC waters), VI, VII, XII, XIV (HKE/*57-14) Belgium 1 Spain 1 463 France 2 635 The Netherlands 4 EC 4 103 Species: Hake Merluccius merluccius Zone: VIIIc, IX, X, CECAF 34.1.1 (EC waters) HKE/8C3411 Spain 4 263 France 409 Portugal 1 989 EC 6 661 TAC 6 661 Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Blue whiting Micromesistius poutassou Zone: IV (Norwegian waters) WHB/04-N. Denmark 18 050 United Kingdom 950 EC 19 000 TAC 2 000 000 Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Blue whiting Micromesistius poutassou Zone: I, II, III, IV, V, VI, VII, VIIIabde, XII and XIV (EC and international waters) WHB/1 X 14 Denmark 52 529 (43) Germany 20 424 (43) Spain 44 533 (43) France 36 556 (43) Ireland 40 677 (43) The Netherlands 64 053 (43) Portugal 4 137 (43) Sweden 12 994 (43) United Kingdom 68 161 (43) EC 344 063 (43) Norway 152 442 (39) (40) Faroe Islands 45 000 (41) (42) TAC 2 000 000 Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Blue whiting Micromesistius poutassou Zone: VIIIc, IX, X, CECAF 34.1.1 (EC waters) WHB/8C3411 Spain 46 795 (44) Portugal 11 699 (44) EC 58 494 (44) TAC 2 000 000 Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Blue whiting Micromesistius poutassou Zone: EC waters of II, IVa (46), V, VI (47), VII (48) WHB/24A567 Norway 320 189 (45) TAC 2 000 000 Species: Lemon sole and witch Microstomus kitt and Glyptocephalus cynoglossus Zone: IIa (EC waters), IV (EC waters) L/W/2AC4-C Belgium 334 Denmark 921 Germany 118 France 252 The Netherlands 767 Sweden 10 United Kingdom 3 773 EC 6 175 TAC 6 175 Precautionary TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Blue ling Molva dypterigia Zone: IIa, IV, Vb, VI, VII (EC waters) BLI/2A47-C EC Not relevant (49) Norway 200 TAC Not relevant Species: Blue ling Molva dypterigia Zone: EC waters of zones VIa (north of 56 °30' N), VIb BLI/6AN6B. Faroe Islands 400 (50) TAC Not relevant Species: Ling Molva molva Zone: EC and international waters of I and II LIN/1/2. Denmark 10 Germany 10 France 10 United Kingdom 10 Others (51) 5 EC 45 Precautionary TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Ling Molva molva Zone: III (EC waters) LIN/03. Belgium 10 Denmark 76 Germany 10 Sweden 30 United Kingdom 10 EC 136 Precautionary TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Ling Molva molva Zone: IV (EC waters) LIN/04. Belgium 25 Denmark 397 Germany 246 France 221 The Netherlands 8 Sweden 17 United Kingdom 3 052 EC 3 966 Precautionary TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Ling Molva molva Zone: V(EC and international waters) LIN/05. Belgium 12 Denmark 9 Germany 9 France 9 United Kingdom 9 EC 48 Precautionary TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Ling Molva molva Zone: EC and international waters of VI, VII,VIII,IX, X, XII, XIV LIN/6X14. Belgium 56 Denmark 10 Germany 204 Spain 4 124 France 4 397 Ireland 1 102 Portugal 10 United Kingdom 5 063 EC 14 966 Precautionary TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Ling Molva molva Zone: EC waters of zones IIa, IV, Vb, VI, VII LIN/2A47-C EC Not relevant (52) Norway 6 800 (53) (54) Faroe Islands 300 (55) (56) TAC Not relevant Precautionary TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Ling Molva molva Zone: IV (Norwegian waters) LIN/04-N. Belgium 7 Denmark 878 Germany 25 France 10 The Netherlands 1 United Kingdom 79 EC 1 000 TAC Not relevant Precautionary TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Norway lobster Nephrops norvegicus Zone: IIIa (EC waters), IIIbcd (EC waters) NEP/3A/BCD Denmark 3 800 Germany 11 Sweden 1 359 EC 5 170 TAC 5 170 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Norway lobster Nephrops norvegicus Zone: IIa (EC waters), IV (EC waters) NEP/2AC4-C Belgium 1 472 Denmark 1 472 Germany 22 France 43 The Netherlands 758 United Kingdom 24 380 EC 28 147 TAC 28 147 Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Norway lobster Nephrops norvegicus Zone: IV (Norwegian waters) NEP/04-N. Denmark 1 230 Germany 1 United Kingdom 69 EC 1 300 TAC Not relevant Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Norway lobster Nephrops norvegicus Zone: Vb (EC waters), VI NEP/5BC6. Spain 36 France 143 Ireland 239 United Kingdom 17 257 EC 17 675 TAC 17 675 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Norway lobster Nephrops norvegicus Zone: VII NEP/07. Spain 1 290 France 5 228 Ireland 7 928 United Kingdom 7 052 EC 21 498 TAC 21 498 Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Norway lobster Nephrops norvegicus Zone: VIIIa,b,d,e NEP/8ABDE. Spain 242 France 3 788 EC 4 030 TAC 4 030 Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Norway lobster Nephrops norvegicus Zone: VIIIc NEP/08C. Spain 140 France 6 EC 146 TAC 146 Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Norway lobster Nephrops norvegicus Zone: IX, X, CECAF 34.1.1 (EC waters) NEP/9/3411 Spain 122 Portugal 364 EC 486 TAC 486 Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Northern prawn Pandalus borealis Zone: IIIa PRA/03A. Denmark 3 887 Sweden 2 094 EC 5 981 TAC 11 200 Analytical TAC.Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Northern prawn Pandalus borealis Zone: IIa (EC waters), IV (EC waters) PRA/2AC4-C Denmark 3 700 The Netherlands 35 Sweden 149 United Kingdom 1 096 EC 4 980 TAC 4 980 Precautionary TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Northern prawn Pandalus borealis Zone: Norwegian waters, south of 62 ° N PRA/04-N. Denmark 900 Sweden 158 (57) EC 1 058 TAC Not relevant Precautionary TAC.Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Penaeus shrimps Penaeus spp Zone: French Guyana PEN/FGU. France 4 000 (58) EC 4 000 (58) Barbados 24 (58) Guyana 24 (58) Suriname 0 (58) Trinidad and Tobago 60 (58) TAC 4 108 (58) Precautionary TAC.Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Plaice Pleuronectes platessa Zone: Skagerrak PLE/03AN. Belgium 46 Denmark 5 979 Germany 31 The Netherlands 1 150 Sweden 320 EC 7 526 TAC 7 680 Analytical TAC.Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Plaice Pleuronectes platessa Zone: Kattegat PLE/03AS. Denmark 1 709 Germany 19 Sweden 192 EC 1 920 TAC 1 920 Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Plaice Pleuronectes platessa Zone: IIa (EC waters), IV PLE/2AC4. Belgium 3 435 Denmark 11 164 Germany 3 220 France 644 The Netherlands 21 470 United Kingdom 15 887 EC 55 820 Norway 1 621 TAC 57 441 Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken inthe zones specified: Norwegian waters (PLE/*04N-) EC 22 905 Species: Plaice Pleuronectes platessa Zone: Vb (EC waters), VI, XII, XIV PLE/561214 France 22 Ireland 287 United Kingdom 477 EC 786 TAC 786 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Plaice Pleuronectes platessa Zone: VIIa PLE/07A. Belgium 41 (59) France 18 (59) Ireland 1 051 (59) The Netherlands 13 (59) United Kingdom 485 (59) EC 1 608 (59) TAC 1 608 (59) Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Plaice Pleuronectes platessa Zone: VIIb,c PLE/7BC. France 29 Ireland 115 EC 144 TAC 144 Precautionary TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Plaice Pleuronectes platessa Zone: VIId,e PLE/7DE. Belgium 843 France 2 810 United Kingdom 1 498 EC 5 151 TAC 5 151 Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Plaice Pleuronectes platessa Zone: VIIf,g PLE/7FG. Belgium 118 France 213 Ireland 33 United Kingdom 112 EC 476 TAC 476 Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Plaice Pleuronectes platessa Zone: VIIh,j,k PLE/7HJK. Belgium 25 France 50 Ireland 172 The Netherlands 99 United Kingdom 50 EC 396 TAC 396 Precautionary TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Plaice Pleuronectes platessa Zone: VIII, IX, X, CECAF 34.1.1 (EC waters) PLE/8/3411 Spain 75 France 298 Portugal 75 EC 448 TAC 448 Precautionary TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Pollack Pollachius pollachius Zone: Vb (EC waters), VI, XII, XIV POL/561214 Spain 6 France 216 Ireland 63 United Kingdom 165 EC 450 TAC 450 Precautionary TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Pollack Pollachius pollachius Zone: VII POL/07. Belgium 476 Spain 29 France 10 959 Ireland 1 168 United Kingdom 2 668 EC 15 300 TAC 15 300 Precautionary TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Pollack Pollachius pollachius Zone: VIIIa,b,d,e POL/8ABDE. Spain 286 France 1 394 EC 1 680 TAC 1 680 Precautionary TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Pollack Pollachius pollachius Zone: VIIIc POL/08C. Spain 236 France 26 EC 262 TAC 262 Precautionary TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Pollack Pollachius pollachius Zone: IX, X, CECAF 34.1.1 (EC waters) POL/9/3411 Spain 278 Portugal 10 EC 288 TAC 288 Precautionary TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Saithe Pollachius virens Zone: IIa (EC waters), IIIa, IIIbcd (EC waters), IV POK/2A34. Belgium 43 Denmark 5 111 Germany 12 906 France 30 374 The Netherlands 129 Sweden 702 United Kingdom 9 895 EC 59 160 Norway 64 090 (60) TAC 123 250 Analytical TAC.Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Saithe Pollachius virens Zone: Vb (EC waters), VI, XII, XIV POK/561214 Germany 798 France 7 930 Ireland 467 United Kingdom 3 592 EC 12 787 TAC 12 787 Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Saithe Pollachius virens Zone: VII, VIII, IX, X, CECAF 34.1.1 (EC waters) POK/7X1034 Belgium 12 France 2 666 Ireland 1 333 United Kingdom 727 EC 4 738 TAC 4 738 Precautionary TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Turbot and brill Psetta maxima and Scopthalmus rhombus Zone: IIa (EC waters), IV (EC waters) T/B/2AC4-C Belgium 317 Denmark 677 Germany 173 France 82 The Netherlands 2 401 Sweden 5 United Kingdom 668 EC 4 323 TAC 4 323 Precautionary TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Skates and rays Rajidae Zone: IIa (EC waters), IV (EC waters) SRX/2AC4-C Belgium 461 Denmark 18 Germany 23 France 72 The Netherlands 393 United Kingdom 1 770 EC 2 737 TAC 2 737 Precautionary TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Greenland Halibut Reinhardtius hippoglossoides Zone: IIa (EC waters) IV, VI (EC and international waters) GHL/2A-C46 Denmark 8 Germany 14 Estonia 8 Spain 8 France 130 Ireland 8 Lithuania 8 Poland 8 United Kingdom 510 EC 1 052 (61) TAC Not relevant Precautionary TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Mackerel Scomber scombrus Zone: IIa (EC waters), IIIa, IIIb,c,d (EC waters), IV MAC/2A34. Belgium 154 Denmark 12 287 Germany 160 France 483 The Netherlands 487 Sweden 3 599 (62) (63) United Kingdom 451 EC 17 621 (62) Norway 30 178 (64) TAC 415 824 (65) Analytical TAC.Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: IIIa MAC/*03A. IIIa, IVb,cMAC/*3A4BC. IVb MAC/*04B. IVc MAC/*04C. IIa (non-EC waters), VI, from1 January to31 March 2006MAC/*2A6. Denmark 4 130 4 020 France 467 The Netherlands 470 Sweden 390 10 United Kingdom 435 Norway 3 000 Species: Mackerel Scomber scombrus Zone: IIa (non-EC waters), Vb (EC waters), VI, VII, VIIIa,b,d,e, XII, XIV MAC/2CX14- Germany 14 369 Spain 20 Estonia 119 France 9 580 Ireland 47 894 Latvia 88 Lithuania 88 The Netherlands 20 954 Poland 1 012 United Kingdom 131 713 EC 225 837 Norway 9 000 (66) Faroe Islands 3 496 (67) TAC 415 824 (68) Analytical TAC.Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified, and only during the periods 1 January to 15 February and 1 October to 31 December. IVa (EC waters)MAC/*04A-C Germany 4 336 France 2 891 Ireland 14 453 The Netherlands 6 323 United Kingdom 39 748 EC 67 751 Faroe Islands 9 000 Norway 1 055 () () North of 59 ° N (EC zone) from 1 January to 15 February and from 1 October to 31 December. Species: Mackerel Scomber scombrus Zone: VIIIc, IX, X, CECAF 34.1.1 (EC waters) MAC/8C3411 Spain 21 574 (70) France 143 (70) Portugal 4 459 (70) EC 26 176 TAC 26 176 Analytical TAC.Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified. VIIIb(MAC/*08B.) Spain 1 812 France 12 Portugal 374 Species: Common sole Solea solea Zone: IIIa, IIIbcd (EC waters) SOL/3A/BCD Denmark 755 Germany 44 The Netherlands 73 Sweden 28 EC 900 TAC 900 Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Common sole Solea solea Zone: II, IV (EC waters) SOL/24. Belgium 1 456 Denmark 666 Germany 1 165 France 291 The Netherlands 13 143 United Kingdom 749 EC 17 470 Norway 200 TAC 17 670 Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Common sole Solea solea Zone: Vb (EC waters), VI, XII, XIV SOL/561214 Ireland 54 United Kingdom 14 EC 68 TAC 68 Precautionary TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Common sole Solea solea Zone: VIIa SOL/07A. Belgium 474 France 6 Ireland 117 The Netherlands 150 United Kingdom 213 EC 960 TAC 960 Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Common sole Solea solea Zone: VIIb,c SOL/7BC. France 10 Ireland 54 EC 64 TAC 64 Precautionary TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Common sole Solea solea Zone: VIId SOL/07D. Belgium 1 540 France 3 080 United Kingdom 1 100 EC 5 720 TAC 5 720 Precautionary TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Common sole Solea solea Zone: VIIe SOL/07E. Belgium 33 France 354 United Kingdom 553 EC 940 TAC 940 Precautionary TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Common sole Solea solea Zone: VIIf,g SOL/7FG. Belgium 594 France 59 Ireland 30 United Kingdom 267 EC 950 TAC 950 Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Common sole Solea solea Zone: VIIh,j,k SOL/7HJK. Belgium 54 France 108 Ireland 293 The Netherlands 87 United Kingdom 108 EC 650 TAC 650 Precautionary TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Sprat Sprattus sprattus Zone: IIIa SPR/03A. Denmark 34 843 Germany 73 Sweden 13 184 EC 48 100 TAC 52 000 Precautionary TAC.Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Sprat Sprattus sprattus Zone: IIa (EC waters), IV (EC waters) SPR/2AC4-C Belgium 3 033 Denmark 240 068 Germany 3 033 France 3 033 The Netherlands 3 033 Sweden 1 330 (71) United Kingdom 10 010 EC 263 540 Norway 10 000 (72) Faroe Islands 9 160 (73) TAC 282 700 (74) Precautionary TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Sprat Sprattus sprattus Zone: VIIde SPR/7DE. Belgium 31 Denmark 1 997 Germany 31 France 430 The Netherlands 430 United Kingdom 3 226 EC 6 144 TAC 6 144 Precautionary TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Spurdog/dogfish Squalus acanthias Zone: IIa (EC waters), IV (EC waters) DGS/2AC4-C Belgium 16 Denmark 93 Germany 17 France 30 The Netherlands 26 Sweden 1 United Kingdom 778 EC 691 Norway 90 (75) TAC 1 051 Precautionary TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Horse mackerel Trachurus spp. Zone: IIa (EC waters), IV (EC waters) JAX/2AC4-C Belgium 64 Denmark 27 784 Germany 2 095 France 44 Ireland 1 612 The Netherlands 4 507 Sweden 750 United Kingdom 4 101 EC 40 957 Norway 1 600 (76) Faroe Islands 713 (77) TAC 42 727 Precautionary TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Horse mackerel Trachurus spp. Zone: Vb (EC waters), VI, VII, VIIIa,b,d,e, XII,XIV JAX/578/14 Denmark 12 273 Germany 9 809 Spain 13 396 France 6 482 Ireland 31 934 The Netherlands 46 801 Portugal 1 296 United Kingdom 13 266 EC 135 257 Faroe Islands 2 287 (78) (79) TAC 137 000 Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Horse mackerel Trachurusspp. Zone: VIIIc, IX JAX/8C9. Spain 29 587 (80) France 377 (80) Portugal 25 036 (80) EC 55 000 TAC 55 000 Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Horse mackerel Trachurus spp. Zone: X, CECAF (81) JAX/X34PRT Portugal 3 200 (82) EC 3 200 TAC 3 200 Precautionary TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Horse mackerel Trachurus spp. Zone: CECAF (EC waters) (83) JAX/341PRT Portugal 1 280 (84) EC 1 280 TAC 1 280 Precautionary TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Horse mackerel Trachurus spp. Zone: CECAF (EC waters) (85) JAX/341SPN Spain 1 280 EC 1 280 TAC 1 280 Precautionary TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Norway pout Trisopterus esmarki Zone: IIa (EC waters), IIIa, IV (EC waters) NOP/2A3A4. Denmark 0 Germany 0 The Netherlands 0 EC 0 Norway 1 000 (86) TAC Not relevant Analytical TAC.Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Norway pout Trisopterus esmarki Zone: IV (Norwegian waters) NOP/04-N. Denmark 4 750 (87) (88) United Kingdom 250 (87) (88) EC 5 000 (87) (88) TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Industrial fish Zone: IV (Norwegian waters) I/F/04-N. Sweden 800 (89) (90) EC 800 TAC Not relevant Species: Combined quota Zone: EC waters of zones Vb, VI, VII R/G/5B67-C EC Not relevant Norway 140 (91) TAC Not relevant Species: Other species Zone: IV (Norwegian waters) OTH/04-N. Belgium 38 Denmark 3 500 Germany 395 France 162 Netherlands 280 The Sweden Not relevant (92) United Kingdom 2 625 EC 7 000 (93) TAC Not relevant Precautionary TAC.Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Other species Zone: EC waters of zones IIa, IV, VIa north of 56 °30'N OTH/2A46AN EC Not relevant Norway 4 720 (94) (96) Faroe Islands 400 (95) TAC Not relevant (1) Subject to review during 2006. (2) Excluding waters within 6 miles of UK baselines at Shetland, Fair Isle and Foula. (3) Except Denmark and the United Kingdom. (4) To be taken in the North Sea. (5) Subject to review during 2006. (6) Specified in Regulation (EC) No 2270/2004. (7) Of which an incidental catch of other species of 25 % per ship, at any moment, is authorised in Division Vb, and Subareas VI and VII. However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total incidental catch of other species in Division Vb, and Subareas VI and VII shall not exceed 3 000 tonnes. (8) Including ling. The quotas for Norway are ling 6 800 tonnes, and tusk 4 000 tonnes and are interchangeable of up to 2 000 tonnes and may only be fished with long-lines in Division Vb and Subareas VI and VII. (9) Landings of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. (10) To be taken in Skagerrak. Limited in the West by a line from the lighthouse of Hanstholm to the lighthouse of Lindesnes and in the South by a line from the lighthouse of Skagen to the lighthouse of Tistlarna and from there to the nearest coast of Sweden. (11) Landings of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. Member States must inform the Commission of their landings of herring distinguishing between ICES Divisions IVa and IVb. (12) May be taken in EC waters. Catches taken within this quota are to be deducted from Norway's share of the TAC. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: Norwegian waters south of 62 ° N (HER/*04N-) EC 50 000 (13) By-catches of cod, haddock, pollack and whiting and saithe shall be counted against the quota for these species. (14) Landings of herring taken in fisheries using nets with mesh sizes smaller than 32 mm. (15) Landings of herring taken in fisheries using nets with mesh sizes smaller than 32 mm. (16) Landings of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. (17) Except Blackwater stock: reference is to the herring stock in the maritime region of the Thames estuary within a zone delimited by a line running due south from Landguard Point (51 °56' N, 1 °19.1' E) to latitude 51 °33' N and hence due west to a point on the coast of the United Kingdom. (18) Transfers of up to 50% of this quota may be affected to ICES Division IVb. However, such transfers must be notified in advance to the Commission (HER/*04B). (19) Reference is to the herring stock in Division VIa, north of 56 ° 00' N and in that part of VIa which is situated east of 07 ° 00' W and north of 55 ° 00' N, excluding the Clyde. (20) This quota may only be taken in Division VIa north of 56 ° 30' N. (21) Reference is to the herring stock in ICES Division VIa, south of 56 °00' N and west of 07 °00' W. (22) Clyde stock: reference is to the herring stock in the maritime area situated to the north-east of a rhumb line drawn between the Mull of Kintyre and Corsewall Point. (23) Division VIIa is reduced by the area added to the Divisions VIIg,h,j,k bounded:  to the north by latitude 52 ° 30'N  to the south by latitude 52 ° 00'N  to the west by the coast of Ireland  to the east by the coast of the United Kingdom (24) Divisions VIIg,h,j,k are increased by the area bounded:  to the north by latitude 52 ° 30'N,  to the south by latitude 52 ° 00'N,  to the west by the coast of Ireland,  to the east by the coast of the United Kingdom. (25) May not be fished before 1 March 2006. The TAC may be revised in the light of new scientific advice in 2006 (26) May be taken in EC waters. Catches taken within this quota are to be deducted from Norway's share of the TAC. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: Norwegian waters (COD/*04N-) EC 16 740 (27) Preliminary TAC. The final TAC will be established in the light of new scientific advice during the first half of 2006. (28) Preliminary TAC. The final TAC will be established in the light of new scientific advice during the first half of 2006. (29) Of which up to 5% may be fished in Zone VIII a,b,d,e (30) Excluding an estimated 120 tonnes of industrial by-catch. (31) Excluding an estimate of 289 tonnes of industrial by-catch. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: Norwegian waters (HAD/*04N-) EC 33 350 (32) Excluding an estimated 563 tonnes of industrial by-catch. (33) Excluding an estimated 4 050 tonnes of industrial by-catch. (34) May be taken in EC waters. Catches taken within this quota are to be deducted from Norway's share of the TAC. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: Norwegian waters (WHG/*04N-) EC 14 512 (35) Within an overall TAC of 43 900 tonnes for the northern stock of hake. (36) Within an overall TAC of 43 900 tonnes for the northern stock of hake. (37) Within an overall TAC of 43 900 tonnes for the northern stock of hake. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: VIIIabde (HKE/*8ABDE) Belgium 29 Spain 1 171 France 1 171 Ireland 146 The Netherlands 15 United Kingdom 658 EC 3 190 (38) Within an overall TAC of 43 900 tonnes for the northern stock of hake. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: Vb (EC waters), VI, VII, XII, XIV (HKE/*57-14) Belgium 1 Spain 1 463 France 2 635 The Netherlands 4 EC 4 103 (39) May be fished in EC waters in areas II, IVa, VIa north of 56 °30'N, VIb, VII west of 12 °W (40) Of which up to 500 tonnes may consist of argentine (Argentina spp.). (41) Catches of blue whiting may include unavoidable catches of argentine (Argentina spp.) (42) May be fished in EC waters in areas VIa north of 56 °30' N, VIb, VII west of 12 ° W. (43) Of which up to 61% may be fished in Norwegian Economic Zone or in the fishery zone around Jan Mayen. (44) Of which up to 61% may be fished in Norwegian Economic Zone or in the fishery zone around Jan Mayen (45) To be counted against Norway's catch limits established under the Coastal States arrangement. (46) The catch in zone IVa shall be no more than 80 047 tonnes. (47) North of 56 °30'N (48) West of 12 °W (49) Specified in Regulation (EC) No 2270/2004. (50) To be fished by trawl, by-catches of roundnose grenadier and black scabbard fish to be counted against this quota. (51) Exclusively for by-catches. No directed fisheries are permitted under this quota. (52) Specified in Regulation (EC) No 2270/2004. (53) Of which an incidental catch of other species of 25% per ship, at any moment, is authorised in Subareas Vb, VI and VII. However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total incidental catch of other species in Subareas Vb, VI and VII shall not exceed 3 000 tonnes. (54) Including tusk. The quotas for Norway are ling 6 800 tonnes, and tusk 4 000 tonnes and are interchangeable of up to 2 000 tonnes and may only be fished with longlines in ICES Division Vb and Subareas VI andVII. (55) Including blue ling and tusk. Only to be taken by long lines in VIa (north of 56 °30' N) and VIb. (56) Of which an incidental catch of other species of 20% per ship, at any moment, is authorised in Subarea VI. However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total incidental catch of other species in Subarea VI shall not exceed 75 tonnes. (57) By-catches of cod, haddock, pollack,whiting and saithe shall be counted against the quotas for these species. (58) Fishing for shrimps Penaeus subtilis and Penaeus brasiliensis is prohibited in waters less than 30 m deep. (59) An additional 15% may be fished between 1 June and 30 September. (60) May only be taken in IV (EC waters) and IIIa. Catches taken within this quota are to be deducted from Norway's share of the TAC. (61) Of which 350 tonnes are allocated to Norway and are to be taken in the EC waters of Division IIa and Subarea VI. In Sub-area VI this quantity may only be fished with longlines. (62) Including 275 tonnes to be taken in Norwegian waters of ICES Subarea IV (MAC/*04N-). (63) When fishing in Norwegian waters, by-catches of cod, haddock, pollack and whiting and saithe shall be counted against the quotas for these species. (64) To be deducted from Norway's share of the TAC (access quota). This quota may be fished in Division IVa only, except for3 000 tonnes that may be fished in Division IIIa. (65) TAC agreed by the EC, Norway and Faroe Islands for the northern area. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: IIIa MAC/*03A. IIIa, IVb,cMAC/*3A4BC. IVb MAC/*04B. IVc MAC/*04C. IIa (non-EC waters), VI, from1 January to31 March 2006MAC/*2A6. Denmark 4 130 4 020 France 467 The Netherlands 470 Sweden 390 10 United Kingdom 435 Norway 3 000 (66) May be fished only in IIa, VIa (north of 56 °30' N), IVa, VIId, e, f, h. (67) Of which 1 055 tonnes may be fished in ICESDivision IVa north of 59 °N (EC zone) from 1 January to 15 February and from 1 October to 31 December. A quantity of 2 908 tonnes of the Faroe Islands' own quota may be fished in ICES Division VIa (north of 56 °30'N) throughout the year and/or in ICES Divisions VIIe, f, h, and/or ICES Division IVa. (68) TAC agreed by the EC, Norway and Faroe Islands for the northern area. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified, and only during the periods 1 January to 15 February and 1 October to 31 December. IVa (EC waters)MAC/*04A-C Germany 4 336 France 2 891 Ireland 14 453 The Netherlands 6 323 United Kingdom 39 748 EC 67 751 Faroe Islands 9 000 Norway 1 055 () () North of 59 ° N (EC zone) from 1 January to 15 February and from 1 October to 31 December. (69) North of 59 ° N (EC zone) from 1 January to 15 February and from 1 October to 31 December. (70) The quantities subject to exchange with other Member States may be taken, up to a limit of 25% of the quota of the donor Member State, in ICES area VIIIa,b,d (MAC/*8ABD.). Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified. VIIIb(MAC/*08B.) Spain 1 812 France 12 Portugal 374 (71) Including sandeel. (72) May only be fished in Subarea IV (EC waters). (73) This quantity may be fished in IV and VIanorth of 56 °30'N. The quota includes a maximum by-catch of 1 832 tonnes of herring. If this by-catch quota is exhausted then fisheries by the Faroe Islands using nets with mesh sizes less than 32 mm is prohibited in Community waters. Any by-catch of blue whiting shall be counted against the blue whiting quota established for fishing areas VIa, VIb and VII. (74) Preliminary TAC. The final TAC will be established in the light of new scientific advice during the first half of 2006. (75) Including catches taken with long lines of tope shark and velvet belly, bird beak dogfish, leafscale gulper shark, greater lantern shark, smooth lantern shark and Portuguese dogfish. This quota may only be taken in ICES Subareas IV, VI and VII. (76) May only be fished in Subarea IV (EC waters). (77) Within a total quota of 3 000 tonnes for ICES Subareas IV, VIa (north of 56 °30'N) and VII e,f,h. (78) This quota may only be fished in ICES areas IV, VIa (north of 56 °30'N) and VIIe, f, h. (79) Within a total quota of 3 000 tonnes for ICES Subareas IV, VIa (north of 56 °30'N) and VIIe,f,h. (80) Of which no more than 5% may consist of horse mackerel between 12 and 14 cm, notwithstanding Article 19 of Council Regulation (EC) No 850/98. For the purposes of the control of this quantity, the weight of the landings shall be affected by a coefficient of 1,2. (81) Waters adjacent to the Azores under the sovereignty or jurisdiction of Portugal. (82) Of which no more than 5% may consist of horse mackerel between 12 and 14 cm, notwithstanding Article 19 of Council Regulation (EC) No 850/98. For the purposes of the control of this quantity, the weight of the landings shall be affected by a coefficient of 1,2. (83) Waters adjacent to Madeira under the sovereignty or jurisdiction of Portugal. (84) Of which no more than 5% may consist of horse mackerel between 12 and 14 cm, notwithstanding Article 19 of Council Regulation (EC) No 850/98. For the purposes of the control of this quantity, the weight of the landings shall be affected by a coefficient of 1,2. (85) Waters adjacent to the Canary Islands under the sovereignty or jurisdiction of Spain. (86) This quota may be fished in Division VIa, North of 56 °30'N. (87) Including inextricably mixed horse mackerel. (88) Only as by-catches.. (89) By-catches of cod, haddock, pollack and whiting and saithe to be counted against the quotas for these species. (90) Of which no more than 400 tonnes of horsemackerel. (91) Taken with long lines only, including rat tails, Mora mora and greater fork beard. (92) Quota allocated by Norway to Sweden of other species at a traditional level. (93) Including fisheries not specifically mentioned, exceptions may be introduced after consultations as appropriate. (94) Limited to IIa and IV. Includes fisheries not specifically mentioned. (95) Limited to by-catches of whitefish in IV and VIa. (96) Including fisheries not specifically mentioned, exceptions may be introduced after consultations as appropriate. ANNEX IB NORTH EAST ATLANTIC AND GREENLAND ICES areas I, II, IIIa, IV, V, XII, XIV and NAFO 0, 1 (Greenland waters) Species: Snow crab Chionoecetes spp. Zone: NAFO 0, 1 (Greenland waters) PCR/ N01GRN Ireland 125 Spain 875 EC 1 000 TAC Not relevant Precautionary TAC.Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Roundnose grenadier Coryphaenoides rupestris Zone: NAFO 0, 1 (Greenland waters) RNG/N01GRN Germany 0 EC 192 (1) TAC Not relevant Precautionary TAC.Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Roundnose grenadier Coryphaenoides rupestris Zone: V, XIV (Greenland waters) RNG/514GRN Germany 0 United Kingdom 0 EC 285 (2) TAC Not relevant Precautionary TAC.Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Herring Clupea harengus Zone: EC, Norwegian and International waters of I and II HER/1/2. Belgium 22 Denmark 21 243 Germany 3 720 Spain 70 France 917 Ireland 5 499 The Netherlands 7 602 Poland 1 075 Portugal 70 Finland 329 Sweden 7 872 United Kingdom 13 581 EC 62 000 TAC not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Cod Gadus morhua Zone: I, II (Norwegian waters) COD/1N2AB. Germany 2 286 Greece 283 Spain 2 550 Ireland 283 France 2 098 Portugal 2 550 United Kingdom 8 869 EC 18 920 TAC 457 000 Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Cod Gadus morhua Zone: NAFO 0, 1 (incl.V, XIV (Greenland waters)) COD/N01514 Germany 0 United Kingdom 0 EC 0 TAC 0 Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Cod Gadus morhua Zone: I, II b COD/1/2B. Germany 3 023 Spain 7 814 France 1 290 Poland 1 417 Portugal 1 650 United Kingdom 1 936 All Member States 100 (3) EC 17 229 (4) TAC 457 000 Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Cod and haddock Gadus morhua and Melanogrammus aeglefinus Zone: Vb (Faroese waters) C/H/05B-F. Germany 10 France 60 United Kingdom 430 EC 500 TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Atlantic halibut Hippoglossus hippoglossus Zone: V, XIV (Greenland waters) HAL/514GRN Portugal 800 EC 1 000 (5) (6) TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Atlantic halibut Hippoglossus hippoglossus Zone: NAFO 0, 1 (Greenland waters) HAL/N01GRN EC 200 (7) (8) TAC Not relevant Species: Capelin Mallotus villosus Zone: IIb CAP/02B. EC 0 TAC 0 Species: Capelin Mallotus villosus Zone: V, XIV (Greenland waters) CAP/514GRN All Member States 0 EC 0 TAC Not relevant Species: Haddock Melanogrammus aeglefinus Zone: I, II (Norwegian waters) HAD/1N2AB. Germany 591 France 355 United Kingdom 1 814 EC 2 760 TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Blue whiting Micromesistius poutassou Zone: I, II (Norwegian waters) WHB/1/2-N. Germany 500 France 500 EC 1 000 TAC 2 000 000 Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Blue whiting Micromesistius poutassou Zone: Vb (Faroese waters) WHB/05B-F. Denmark 7 040 Germany 480 France 768 The Netherlands 672 United Kingdom 7 040 EC 16 000 TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Ling and Blue Ling Molva molva and Molva dypterigia Zone: Vb (Faroese waters) B/L/05B-F. Germany 898 (9) France 1 992 (9) United Kingdom 175 (9) EC 3 065 (9) TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Northern prawn Pandalus borealis Zone: V, XIV (Greenland waters) PRA/514GRN Denmark 887 France 887 EC 5 675 (10) TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Northern prawn Pandalus borealis Zone: NAFO 0, 1 (Greenland waters) PRA/ N01GRN Denmark 2 000 France 2 000 EC 4 000 TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Saithe Pollachius virens Zone: I, II (Norwegian waters) POK/1N2AB. Germany 2 880 France 463 United Kingdom 257 EC 3 600 TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Saithe Pollachius virens Zone: I, II (International waters ) POK/1/2INT EC 0 TAC Not relevant Species: Saithe Pollachius virens Zone: Vb (Faroese waters) POK/05B-F. Belgium 56 Germany 347 France 1 691 The Netherlands 56 United Kingdom 650 EC 2 800 TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Greenland halibut Reinhardtius hippoglossoides Zone: I, II (Norwegian waters) GHL/1N2AB. Germany 37 United Kingdom 37 EC 75 TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Greenland halibut Reinhardtius hippoglossoides Zone: I, II (International waters) GHL/1/2INT EC 0 TAC Not relevant Species: Greenland halibut Reinhardtius hippoglossoides Zone: V, XIV (Greenland waters) GHL/514GRN Germany 5 154 United Kingdom 271 EC 6 300 (11) TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Greenland halibut Reinhardtius hippoglossoides Zone: NAFO 0,1 (Greenland waters) GHL/N01GRN Germany 550 EC 1 500 (12) TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Mackerel Scomber scombrus Zone: IIa (Norwegian waters) MAC/02A-N. Denmark 9 000 (13) EC 9 000 (13) TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Mackerel Scomber scombrus Zone: Vb (Faroese waters) MAC/05B-F. Denmark 2 908 (14) EC 2 908 TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Redfish Sebastes spp. Zone: V, XII, XIV (15) (16) RED/51214. Estonia 284 (16) (17) Germany 5 772 (16) (17) Spain 1 014 (16) (17) France 539 (16) (17) Ireland 2 (16) (17) Latvia 103 (16) (17) The Netherlands 3 (16) (17) Poland 520 (16) (17) Portugal 1 212 (16) (17) United Kingdom 14 (16) (17) EC 9 463 (16) TAC 62 416 Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Redfish Sebastes spp. Zone: I, II (Norwegian waters) RED/1N2AB. Germany 766 (18) Spain 95 (18) France 84 (18) Portugal 405 (18) United Kingdom 150 (18) EC 1 500 (18) TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Redfish Sebastes spp. Zone: V, XIV (Greenland waters) RED/514GRN Germany 9 356 France 47 United Kingdom 66 EC 13 229 (19) (20) (21) TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Redfish Sebastes spp. Zone: Va (Icelandic waters) RED/05A-IS Belgium 0 (22) (23) (24) Germany 0 (22) (23) (24) France 0 (22) (23) (24) United Kingdom 0 (22) (23) (24) EC 0 (22) (23) (24) TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Redfish Sebastes spp. Zone: Vb (Faroese waters) RED/05B-F. Belgium 21 Germany 2 761 France 186 United Kingdom 32 EC 3 000 TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: By-catches Zone: NAFO 0, 1 (Greenland waters) XBC/ N01GRN EC 2 000 (25) TAC Not relevant Species: Other species (26) Zone: I, II (Norwegian waters) OTH/1N2AB. Germany 150 (26) France 60 (26) United Kingdom 240 (26) EC 450 (26) TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Other species (27) Zone: Vb (Faroese waters) OTH/05B-F. Germany 305 France 275 United Kingdom 180 EC 760 TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Flatfish Zone: Vb (Faroese waters) FLX/05B-F. Germany 81 France 63 United Kingdom 306 EC 450 TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. (1) Of which 192 tonnes are allocated to Norway. (2) Of which 285 tonnes are allocated to Norway. (3) Except Germany, Spain, France, Poland, Portugal and the United Kingdom. (4) The allocation of the share of the cod stock available to the Community in the zone Spitzbergen and Bear Island is entirely without prejudice to the rights and obligations deriving from the 1920 Treaty of Paris. (5) Of which 200 tonnes to be fished only with long lines, are allocated to Norway. (6) If by-catches of Atlantic halibut in trawl cod and redfish fisheries imply over-runs of this quota, the Greenland authorities will provide solutions to the effect that Community cod and redfish fisheries can nevertheless continue until the respective quotas have been exhausted. (7) Of which 200 tonnes, to be fished only with long lines, are allocated to Norway. (8) If by-catches of Atlantic halibut in trawl cod and redfish fisheries imply over-runs of this quota, the Greenland authorities will provide solutions to the effect that Community cod and redfish fisheries can nevertheless continue until the respective quotas have been exhausted. (9) By-catches up to 1 080 tonnes of roundnose grenadier and black scabbard fish to be counted against this quota. (10) Of which 2 750 tonnes are allocated to Norway and 1 150 tonnes to Faroe Islands. (11) Of which 800 tonnes are allocated to Norway and 75 tonnes are allocated to the Faroe Islands. (12) Of which 800 tonnes are allocated to Norway and 150 tonnes are allocated to the Faroe Islands. (13) May also be fished in Subarea IV (Norwegian waters) and in Division IIa (international waters) (MAC/*4N-2A). (14) May be fished in IVa (EC waters) (MAC/*04A.). (15) EC waters and international waters. (16) May be taken in the NAFO Regulatory Area Subarea 2, Divisions IF and 3K but shall be counted against the quota for V, XII, XIV within a total quota of 15 675 tonnes (RED/*N1F3K). (17) No more than 80% of the quota may be taken before 1 July 2006. (18) Only as by-catch. (19) May be fished by pelagic trawl. Catches from the bottom trawl fishery and the pelagic trawl fishery shall be reported separately. May be fished East or West. (20) 3 500 tonnes to be fished with pelagic trawl are allocated to Norway. (21) 260 tonnes are allocated to the Faroe Islands. Catches from the bottom trawl and pelagic trawl fisheries shall be reported separately. (22) Including unavoidable by-catches (cod not allowed). (23) To be fished between July and December. (24) Provisional quota pending the conclusions of fisheries consultations with Iceland for 2006. (25) Refers to the combined by-catch of cod, catfish, skate, ling and tusk. The by-catch quantities of cod shall not exceed 100 tonnes. May be fished East or West. (26) Only as by-catch. (27) Excluding fish species of no commercial value. ANNEX IC NORTH WEST ATLANTIC Area of NAFO All TACs and associate conditions are adopted in the framework of NAFO. Species: Cod Gadus morhua Zone: NAFO 2J3KL COD/N2J3KL EC 0 (1) TAC 0 (1) Species: Cod Gadus morhua Zone: NAFO 3NO COD/N3NO. EC 0 (2) TAC 0 (2) Species: Cod Gadus morhua Zone: NAFO 3M COD/N3M. EC 0 (3) TAC 0 (3) Species: Witch flounder Glyptocephalus cynoglossus Zone: NAFO 2J3KL WIT/N2J3KL EC 0 (4) TAC 0 (4) Species: Witch flounder Glyptocephalus cynoglossus Zone: NAFO 3NO WIT/N3NO. EC 0 (5) TAC 0 (5) Species: American plaice Hippoglossoides platessoides Zone: NAFO 3M PLA/N3M. EC 0 (6) TAC 0 (6) Species: American plaice Hippoglossoides platessoides Zone: NAFO 3LNO PLA/N3LNO. EC 0 (7) TAC 0 (7) Species: Short fin squid Illex illecebrosus Zone: NAFO sub-zones 3 and 4 SQI/N34. Estonia 128 (9) Latvia 128 (9) Lithuania 128 (9) Poland 227 (9) EC (8) (9) TAC 34 000 Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Yellowtail flounder Limanda ferruginea Zone: NAFO 3LNO YEL/N3LNO. Estonia pm Latvia pm Lithuania pm Poland pm EC 0 (10) (11) TAC 15 000 Species: Capelin Mallotus villosus Zone: NAFO 3NO CAP/N3NO. EC 0 (12) TAC 0 (12) Species: Northern prawn Pandalus borealis Zone: NAFO 3L (13) PRA/N3L. Estonia 245 (14) Latvia 245 (14) Lithuania 245 (14) Poland 245 (14) EC 245 (14) (15) TAC 22 000 Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Northern prawn Pandalus borealis Zone: NAFO 3M (16) PRA/N3M. TAC pm (17) Species: Greenland halibut Reinhardtius hippoglossoides Zone: NAFO 3LMNO GHL/N3LMNO Estonia 371 Germany 378 Latvia 52 Lithuania 26 Spain 5 072 Portugal 2 139 EC 8 038 TAC 13 079 Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Skate Rajidae Zone: NAFO 3LNO SRX/N3LNO. Spain 6 561 Portugal 1 274 Estonia 546 Lithuania 119 EC 8 500 TAC 13 500 Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Redfish Sebastes spp. Zone: NAFO 3LN RED/N3LN. EC 0 (18) TAC 0 (18) Species: Redfish Sebastes spp. Zone: NAFO 3M RED/N3M. Estonia 1 571 (19) Germany 513 (19) Spain 233 (19) Latvia 1 571 (19) Lithuania 1 571 (19) Portugal 2 354 (19) EC 7 813 (19) TAC 5 000 (19) Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Redfish Sebastes spp. Zone: NAFO 3O RED/N3O. Spain 1 771 Portugal 5 229 EC 7 000 TAC 20 000 Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Redfish Sebastes spp. Zone: NAFO Subarea 2, Divisions IF and 3K RED/N1F3K. Latvia 364 Lithuania 3 019 TAC 3 383 Species: White hake Urophycis tenuis Zone: NAFO 3NO HKW/N3NO. Spain 2 165 Portugal 2 835 EC 5 000 TAC 8 500 Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. (1) There will be no direct fishing on this species, which will be caught only as by-catch within the rules set out in Article 29. (2) There will be no direct fishing on this species, which will be caught only as by-catch within the rules set out in Article 29. (3) There will be no direct fishing on this species, which will be caught only as by-catch within the rules set out in Article 29. (4) There will be no direct fishing on this species, which will be caught only as by-catch within the rules set out in Article 29. (5) There will be no direct fishing on this species, which will be caught only as by-catch within the rules set out in Article 29. (6) There will be no direct fishing on this species, which will be caught only as by-catch within the rules set out in Article 29. (7) There will be no direct fishing on this species, which will be caught only as by-catch within the rules set out in Article 29. (8) No specified Community share, an amount of 29 467 tonnes is available to Canada and the EC Member States except Estonia, Latvia, Lithuania and Poland. (9) To be fished between 1 July and 31 December. (10) Despite having access to a shared quota of 76 tonnes for the Community, it is decided to set this amount to 0. There will be no directed fishing on this species, which will be caught only as by-catches within the rules set out in Article 29. (11) Catches taken by vessels under this quota shall be reported to the Flag Member State and forwarded to the Executive Secretary of NAFO via the Commission at 48 hour intervals. (12) There will be no direct fishing on this species, which will be caught only as by-catch within the rules set out in Article 29. (13) Not including the box bounded by the following coordinates: Point No Latitude N Longitude W 1 47o20'0 46o40'0 2 47o20'0 46o30'0 3 46o00'0 46o30'0 4 46o00'0 46o40'0 (14) To be fished from 1 January to 31 March, 1 July to 14 September and 1 December to 31 December. (15) All Member States except Estonia, Latvia, Lithuania and Poland. (16) Vessels may also fish this stock in Division 3L in the box bounded by the following coordinates: Point No Latitude N Longitude W 1 47 °20'0 46 °40'0 2 47 °20'0 46 °30'0 3 46 °00'0 46 °30'0 4 46 °00'0 46 °40'0 When conducting a fishery for shrimp in this box, vessels shall, whether or not crossing the line separating NAFO Divisions 3L and 3M, report in accordance with point 1.3 of the Annex to Council Regulation (EEC) No 189/92 of 27 January 1992 adopting provisions for the application of control measures adopted by the Northwest Atlantic Fisheries Organisation (OJ L 21, 30.1.1992, p. 4. Regulation as last amended by Regulation (EC) No 1048/97 (OJ L 154, 12.6.1997, p. 1)). Moreover, fishing for shrimp shall be prohibited from 1 June to 31 December 2006 in the area bounded by the following coordinates: Point No Latitude N Longitude W 1 47 °55'0 45 °00'0 2 47 °30'0 44 °15'0 3 46 °55'0 44 °15'0 4 46 °35'0 44 °30'0 5 46 °35'0 45 °40'0 6 47 °30'0 45 °40'0 7 47 °55'0 45 °00'0 (17) Not relevant. Fishery managed by limitations in fishing effort. The Member States concerned shall issue special fishing permits for their fishing vessels engaging in this fishery, and shall notify those permits to the Commission prior to the commencement of the vessel's activity, in accordance with Regulation (EC) No 1627/94. By way of derogation from Article 8 of that Regulation, permits will only become valid if the Commission has not objected within five working days following the notification. The maximum number of vessels and fishing time allowed shall be: Member State Maximum number of vessels Maximum number of fishing days Denmark 2 131 Estonia 8 1667 Spain 10 257 Latvia 4 490 Lithuania 7 579 Poland 1 100 Portugal 1 69 Each Member State shall, within 25 days following the calendar month in which the catches are made, report monthly to the Commission the fishing days spent in Division 3M and in the area defined in footnote (1). (18) There will be no direct fishing on this species, which will be caught only as by-catch within the rules set out in Article 29. (19) This quota is subject to compliance with the TAC of 5 000 tonnes established for this stock. Upon exhaustion of the TAC, the directed fishery for this stock shall be stopped irrespective of the level of catches. ANNEX ID HIGHLY MIGRATORY FISH  All Areas TACS in this area are adopted in the framework of international fisheries organisations on tuna fisheries, such as ICCAT and IATTC. Species: Bluefin tuna Thunnus thynnus Zone: Atlantic Ocean, east of longitude 45 ° W, and Mediterranean BFT/AE045W Cyprus (1) Greece 323 Spain 6 266 France 6 182 Italy 4 880 Malta (1) Portugal 590 All Member States 60 (2) EC 18 301 TAC 32 000 Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Swordfish Xiphias gladius Zone: Atlantic Ocean, north of latitude 5 ° N SWO/AN05N Spain 5 565 Portugal 1 010 All Member States 185,5 (3) EC 6 760,5 TAC 14 000 Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Swordfish Xiphias gladius Zone: Atlantic Ocean, south of latitude 5 ° N SWO/AS05N Spain 5 422,8 Portugal 357,2 EC 5 780 TAC 16 055 Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Northern Albacore Germo alalunga Zone: Atlantic Ocean, north of latitude 5 °N ALB/AN05N Ireland 5 678,7 (4) (6) Spain 24 282,5 (4) (6) France 7 784,9 (4) (6) United Kingdom 402,1 (4) (6) Portugal 2 672,3 (4) (6) EC 40 820,5 (4) (5) TAC 34 500 Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Southern Albacore Germo alalunga Zone: Atlantic Ocean, south of latitude 5 ° N ALB/AS05N Spain 943,7 France 311 Portugal 660 EC 1 914,7 TAC 30 915 Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Bigeye Tuna Thunnus obesus Zone: Atlantic Ocean BET/ATLANT Spain 24 616,1 France 11 018,3 Portugal 10 873,3 EC 46 507,7 TAC 90 000 Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Blue marlin Makaira nigricans Zone: Atlantic Ocean BUM/ATLANT EC 103 TAC Not relevant Species: White marlin Tetrapturus alba Zone: Atlantic Ocean WHM/ATLANT EC 46,5 TAC Not relevant (1) Cyprus and Malta may fish under the ICCAT Others quota in accordance with the ICCAT Compliance Tables adopted at 2003 ICCAT annual meeting. (2) Except Cyprus, Greece, Spain, France, Italy, Malta and Portugal, and only as by-catch. (3) Except Spain and Portugal, and only as by-catch. (4) It is prohibited to use any gill net, bottom set gill net, trammel net and entangling net. (5) The number of Community vessels fishing for Northern Albacore as a target species is fixed to 1 253 vessels in accordance with Article 10(1) of Regulation (EC) No 973/2001. (6) The distribution between the Member States of the maximum number of fishing vessels flying the flag of a Member State authorised to fish for Northern Albacore as a target species in accordance with Article 10(4) of Regulation (EC) No 973/2001: Member State Maximum number of vessels Ireland 50 Spain 730 France 151 United Kingdom 12 Portugal 310 EC 1 253 ANNEX IE ANTARCTIC Area of CCAMLR These TACs, adopted by CCAMLR, are not allocated to the members of CCAMLR and hence the Community share is undetermined. Catches are monitored by the Secretariat of CCAMLR, who will communicate when fishing must cease due to TAC exhaustion. Species: Blackfin icefish Chaenocephalus aceratus Zone: FAO 48.3 Antartic SSI/F483. TAC 2 200 (1) Species: Unicorn icefish Channichthys rhinoceratus Zone: FAO 58.5.2 Antarctic LIC/F5852. TAC 150 (2) Species: Antarctic icefish Champsocephalus gunnari Zone: FAO 48.3 Antarctic ANI/F483. TAC 2 244 (3) Species: Antarctic icefish Champsocephalus gunnari Zone: FAO 58.5.2 Antarctic (4) ANI/F5852. TAC 1 210 (5) Species: Antarctic toothfish Dissostichus eleginoides Zone: FAO 48.3 Antarctic TOP/F483. TAC 3 556 (6) (7) Special conditions: Within the limits of the abovementioned quota, no more than the quantities given below may be taken in the Subarea specified: Management Area A: 48 W to 43 30 W  52 30 S to 56 S (TOP/*F483A) 0 Management Area B: 43 30 W to 40 W  52 30 S to 56 S (TOP/*F483B) 1 067 Management Area C: 40 W to 33 30 W  52 30 S to 56 S (TOP/*F483C) 2 489 Species: Antarctic toothfish Dissostichus eleginoides Zone: FAO 48.4 Antarctic TOP/F484. TAC 100 (8) (9) (10) Species: Antarctic toothfish Dissostichus eleginoides Zone: FAO 58.5.2 Antarctic TOP/F5852. TAC 2 584 (11) (12) Species: Krill Euphausia superba Zone: FAO 48 KRI/F48. TAC 4 000 000 (13) Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the Subareas specified: Subarea 48.1 (KRI/*F481.) 1 008 000 Subarea 48.2 (KRI/*F482.) 1 104 000 Subarea 48.3 (KRI/*F483.) 1 056 000 Subarea 48.4 (KRI/*F484.) 832 000 Species: Krill Euphausia superba Zone: FAO 58.4.1 Antarctic KRI/F5841. TAC 440 000 (14) Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the areas specified: Division 58.4.1 West of 115 ° E (KRI/*F-41W) 277 000 Division 58.4.1 East of 115 ° E (KRI/*F-41E) 163 000 Species: Krill Euphausia superba Zone: FAO 58.4.2 Antarctic KRI/F5842. TAC 450 000 (15) Species: Humped rockcod Gobionotothen gibberifrons Zone: FAO 48.3 Antarctic NOG/F483. TAC 1 470 (16) Species: Grey rockcod Lepidonotothen squamifrons Zone: FAO 48.3 Antarctic NOS/F483. TAC 300 (17) Species: Grey rockcod Lepidonotothen squamifrons Zone: FAO 58.5.2 Antarctic NOS/F5852. TAC 80 (18) Species: Marbled rockcod Notothenia rossii Zone: FAO 48.3 Antarctic NOR/F483. TAC 300 (19) Species: Crab Paralomis spp. Zone: FAO 48.3 Antarctic PAI/F483. TAC 1 600 (20) Species: South Georgia icefish Pseudochaenichthus georgianus Zone: FAO 48.3 Antarctic SGI/F483. TAC 300 (21) Species: Grenadier Macrourus spp. Zone: FAO 58.5.2 Antarctic GRV/F5852. TAC 360 (22) Species: Other species Zone: FAO 58.5.2 Antarctic OTH/F5852. TAC 50 (23) Species: Skates and rays Rajidae Zone: FAO 58.5.2 Antarctic SRX/F5852. TAC 120 (24) (25) Species: Squid Martialia hyadesi Zone: FAO 48.3 Antarctic SQS/F483. TAC 2 500 (26) (1) TAC to cover by-catches in any directed fishery. Wherever this by-catch TAC is exhausted, the directed fishery shall be closed. (2) TAC to cover by-catches in the fisheries for Dissostichus eleginoides and Champsocephalus gunnari. Wherever this by-catch TAC is exhausted, the corresponding fisheries shall be closed. (3) This TAC is applicable for the period 15 November 2005 to 14 November 2006. Fishing for this stock during the period 1 March to 31 May 2006 shall be limited to 561 tonnes. (4) For the purpose of this TAC, the area open to the fishery is defined as that portion of FAO statistical division 58.5.2 that lies within the area enclosed by a line: (a) starting at the point where the meridian of longitude 72o15'E intersects the Australia France Maritime Delimitation Agreement Boundary then south along the meridian to its intersection with the parallel of latitude 53o25'S; (b) then east along that parallel to its intersection with the meridian of longitude 74oE; (c) then northeasterly along the geodesic to the intersection of the parallel of latitude 52o40'S and the meridian of longitude 76oE; (d) then north along the meridian to its intersection with the parallel of latitude 52oS; (e) then northwesterly along the geodesic to the intersection of the parallel of latitude 51oS with the meridian of longitude 74o30'E; and (f) then southwesterly along the geodesic to the point of commencement. (5) This TAC shall be applicable for the period 1 December 2005 to 30 November 2006. (6) This TAC shall be applicable for long-line fishery in the period 1 May to 31 August 2006 and for pot fishery 1 December 2005 to 30 November 2006. (7) Including 177 tonnes of skates and rays and 177 tonnes of Macrorus spp. as by-catch. (8) To be fished only with long-lines. (9) This TAC shall be applicable during a fishing season defined as that applied in Subarea 48.3, or until the catch limit for Dissostichus eleginoides in Subarea 48.4 is reached, or until the catch limit for Dissostichus eleginoides in Subarea 48.3, as specified above, is reached, whichever is sooner. (10) Each vessel taking part in this fishery shall undertake a tagging program in accordance with the CCAMLR tagging protocol. (11) This TAC shall be applicable for trawl and pot fisheries in the period 1 December 2005 to 30 November 2006 and for the long-line fishery in the period 1 May to 31 August 2006. (12) This TAC is applicable for West of 79o20'E only. Fishing east of this meridian within this zone is prohibited (see Annex XIII). (13) This TAC shall be applicable for the period 1 December 2005 to 30 November 2006. (14) This TAC shall be applicable for the period 1 December 2005 to 30 November 2006. (15) This TAC shall be applicable for the period 1 December 2005 to 30 November 2006. (16) TAC to cover by-catches in any directed fishery. Wherever this by-catch TAC is exhausted, the directed fishery shall be closed. (17) TAC to cover by-catches in any directed fishery. Wherever this by-catch TAC is exhausted, the directed fishery shall be closed. (18) TAC to cover by-catches in any directed fishery. Wherever this by-catch TAC is exhausted, the directed fishery shall be closed. (19) TAC to cover by-catches in any directed fishery. Wherever this by-catch TAC is exhausted, the directed fishery shall be closed. (20) This TAC shall be applicable for the period 1 December 2005 to 30 November 2006. (21) TAC to cover by-catches in any directed fishery. Wherever this by-catch TAC is exhausted, the directed fishery shall be closed. (22) TAC to cover by-catches in the fisheries for Dissostichus eleginoides and Champsocephalus gunnari. Wherever this by-catch TAC is exhausted, the corresponding fisheries shall be closed. (23) TAC to cover by-catches in the fisheries for Dissostichus eleginoides and Champsocephalus gunnari. Wherever this by-catch TAC is exhausted, the corresponding fisheries shall be closed. (24) TAC to cover by-catches in the fisheries for Dissostichus eleginoides and Champsocephalus gunnari. Wherever this by-catch TAC is exhausted, the corresponding fisheries shall be closed. (25) For the purposes of this TAC, skates and rays to be counted as one single species. (26) This TAC is applicable for the period 1 December 2005 to 30 November 2006. ANNEX II ANNEX IIA FISHING EFFORT FOR VESSELS IN THE CONTEXT OF THE RECOVERY OF CERTAIN STOCKS 1. Scope The conditions laid down in this Annex shall apply to Community vessels of length overall equal to or greater than 10 metres, carrying on board any of the gears defined in point 4 and present in Area IV and Divisions IIa (EC waters) , IIIa, VIa, VIIa and VIId. For the purposes of this Annex, a reference to the year 2006 means the period from 1 February 2006 to 31 January 2007. 2. Definitions of geographical areas 2.1. For the purposes of this Annex, the geographical area, representing all of following areas, shall apply: (a) Kattegat (b) Skagerrak, Area IV, and Divisions IIa (EC waters), and VIId (c) Division VIIa (d) Division Via 2.2. For vessels notified to the Commission as being equipped with vessel monitoring systems in accordance with Articles 5 and 6 of Regulation (EC) No 2244/2003, the following definition of ICES Division VIa shall apply: Division VIa excluding that part of Division VIa that lies to the west of a line drawn by sequentially joining with rhumb lines the following positions, which shall be measured according to the WGS84 coordinate system: 60o00'N, 04o00'W 59o45'N, 05o00'W 59o30'N, 06o00'W 59o00'N, 07o00'W 58o30'N, 08o00'W 58o00'N, 08o00'W 58o00'N, 08o30'W 56o00'N, 08o30'W 56o00'N, 09o00'W 55o00'N, 09o00'W 55o00'N, 10o00'W 54o30'N, 10o00'W 3. Definition of days present within an area For the purpose of this Annex, a day present within an area shall be any period of 24 hours during which a vessel is present at any time within an area defined in point 2 and absent from port.. The time from which the 24-hour period is measured is at the discretion of the Member State whose flag is flown by the vessel concerned. 4. Definition of fishing gear For the purpose of this Annex, the following groupings of fishing gears shall apply: (a) Trawls, Danish seines and similar gears, except beam trawls, of mesh size: (i) equal to or larger than16 mm and less than 32 mm; (ii) equal to or larger than 70 mm and less than 90 mm; (iii) equal to or larger than 90 mm and less than 100 mm; (iv) equal to or larger than 100 mm and less than 120 mm; (v) equal to or larger than 120 mm; (b) Beam trawls of mesh size: (i) equal to or larger than 80 mm and less than 90 mm; (ii) equal to or larger than 90 mm and less than 100 mm; (iii) equal to or larger than 100 mm and less than 120 mm; (iv) equal to or larger than 120 mm; c. Gillnets, entangling nets with mesh size, except trammel nets: (i) less than 110 mm; (ii) equal to or larger than 110 mm and less than 220 mm; (iii) equal to or larger than 220 mm; (d) Trammel nets. (e) Longlines. IMPLEMENTATION OF FISHING EFFORT LIMITATIONS 5. Obligations of the Member States Each Member State shall ensure that, when carrying on board any of the fishing gears referred to in point 4, fishing vessels flying its flag and registered in the Community shall be present within an area defined in point 2 for no more than the number of days set out in point 8. 6. Levels of fishing effort 6.1. A Member State shall not permit fishing with a gear defined in point 4 in any areas defined in point 2 by any vessels flying its flag which have no record of such fishing activity in the years 2001, 2002, 2003, 2004 or 2005 in that area excluding the record of fishing activities as a result of transfer of days between fishing vessels unless it ensures that equivalent capacity, measured in kilowatts, is prevented from fishing in the area in question. However, a vessel with a track record of using a gear defined in point 4 may be authorised to use a different gear defined in point 4, provided that the number of days allocated to this latter gear is greater than or equal to the number of days allocated to the first gear. 6.2 A vessel flying the flag of a Member State having no quotas in an area defined in point 2 shall not be permitted to fish with a gear defined in point 4 in that area, unless the vessel is allocated a quota after a transfer as permitted according to Article 20(5) of Regulation (EC) No 2371/2002 and is allocated days at sea according to point 15 of this Annex. 7. Calculation of fishing effort A Member State shall not count against the days present within an area allocated to any of vessels flying its flag under this Annex any days when the vessel was present within an area but unable to fish because it was assisting another vessel in need of emergency aid nor any days when the vessel has been present within an area but unable to fish because it is transporting an injured person for emergency medical aid. The Member State shall provide justification to the Commission within one month of any decisions taken on this basis with associated evidence of the emergency from competent authorities. 8. Maximum number of days 8.1. For the purpose of fixing the maximum number of days a fishing vessel may be present within the area, the following special conditions shall apply in accordance with Table I: (a) The vessel must comply with the conditions laid down in Appendix 1 (b) The vessel must comply with the conditions laid down in Appendix 2 (c) The total landings of cod in 2002 made by the vessel, or by the vessel or vessels using similar gears and qualifying for this special condition, mutatis mutandis, that it has replaced in accordance with Community law, must represent less than 5% of the total landings of all species made by the vessel in 2002 according to the landings in live weight consigned in the Community logbook. (d) The total landings of cod, sole and plaice in 2002 made by the vessel, or by the vessel or vessels using similar gears and qualifying for this special condition, mutatis mutandis, that it has replaced in accordance with Community law, must represent less than 5% of the total landings of all species made by the vessel in 2002 according to the landings in live weight consigned in the Community logbook. (e) The total landings in 2002 made by the vessel, or by the vessel or vessels using similar gears and qualifying for this special condition, mutatis mutandis, that it has replaced in accordance with Community law, must represent less than 5% cod and more than 60% plaice of the total landings of all species made by the vessel in 2002 according to the landings in live weight consigned in the Community logbook. (f) The total landings in 2002 made by the vessel, or by the vessel or vessels using similar gears and qualifying for this special condition, mutatis mutandis, that it has replaced in accordance with Community law, must represent less than 5% cod and more than 5% turbot and lumpsucker of the total landings of all species made by the vessel in 2002 according to the landings in live weight consigned in the Community logbook. (g) The vessel must be equipped with a trammel net of mesh size  ¤ 110 mm and must be absent from port for no more than 24 hours at a time. (h) The vessel must fly the flag and be registered in a Member State having developed a system, approved by the Commission, of automatic suspension of fishing licences in respect of infringements by vessels qualifying for this special condition. (i) The vessel shall have been present in the area in the years 2003, 2004 or 2005 with fishing gear on board referred to in point 4, and in 2006 the quantities of cod retained on board shall represent less than 5% of the total landings of all species made by the vessel according to the landings in live weight recorded in the Community logbook. During a management period when a vessel is making use of this provision the vessel may not at any time carry on board fishing gear other than that specified in points 4.b.iii. or 4.b.iv. (j) The vessel must comply with conditions laid down in Appendix 3. (k) The total landings in 2002 made by the vessel or by the vessels using similar gears and qualifying for this special condition mutatis mutandis that it has replaced in accordance with Community law, must represent less than 5% cod and more than 60% plaice of the total landings in live weight consigned in the Community logbook during the May - October period. At least 55% of the maximum number of days available under this special condition shall apply in the area east of 4 °30'W in the months of May to October inclusive. 8.2. The maximum number of days per year for which a vessel may be present within any one of the areas defined as in point 2 having carried on board any one of the fishing gears referred to in point 4 is shown in Table I. 8.3. The maximum number of days per year for which a vessel may be present within any combination of areas defined in point 2 may not be higher than the highest number of days allocated for one of the areas composing it. 8.4. A day present within an area defined in point 2 of this Annex shall also count against the total number of days present within the area defined in point 1 of Annex IIC for a vessel operating with the same gear categories. 8.5. Where a vessel crosses between two or more areas on a fishing trip the day shall be counted against the area in which the largest proportion of time was spent during that day. 9. Management periods 9.1. A Member State may divide the days within an area given in Table I into management periods of durations of one or more calendar months. 9.2. The number of days for which a vessel may be present within any of the areas defined in point 2 during a management period shall be fixed at the discretion of the Member State concerned. 9.3. In any given management period a vessel that has used the number of days present within the area for which it is eligible shall remain in port or out of any area referred to in point 2 for the remainder of the management period unless using only unregulated gear as described in point 18. 10. Allocation of additional days for permanent cessation of fishing activities 10.1. An additional number of days on which a vessel may be present within the area when carrying on board any of the gears referred to in point 4 may be allocated to Member States by the Commission on the basis of permanent cessations of fishing activities that have taken place since 1 January 2002 either in accordance with Article 7 of Council Regulation (EC) No 2792/1999 of 17 December 1999 laying down the detailed rules and arrangements regarding Community structural assistance in the fisheries sector (1) or resulting from other circumstances duly motivated by Member States. The effort expended in 2001 measured in kilowatt days of the withdrawn vessels using the gear in question shall be compared to comparable level of effort expended by all vessels using that gear during 2001. Any part of a day resulting from this calculation shall be rounded to the nearest whole day. This point shall not apply where a vessel has been replaced in accordance with point 6.2. 10.2. Member States wishing to benefit from the allocations referred to in point 10.1. shall submit a request to the Commission with reports containing the details of the permanent cessations of fishing activities in question. 10.3. On the basis of such a request the Commission may amend the number of days defined in point 8.2. for that Member State in accordance with the procedure laid down in Article 30(2) of Regulation (EC) No 2371/2002. 10.4. Any additional number of days resulting from permanent cessation of activity previously allocated by the Commission remains allocated in 2006. 11. Allocation of additional days for enhanced observer coverage 11.1 Three additional days on which a vessel may be present within the area when carrying onboard any of the gears referred to in point 4 may be allocated in 2006 to Member States by the Commission on the basis of an enhanced programme of observer coverage in partnership between scientists and the fishing industry. Such a programme shall focus in particular on levels of discarding and on catch composition. 11.2 Member States wishing to benefit from the allocations referred to in point 11.1 shall submit a description of their enhanced observer coverage programme. 11.3 On the basis of this description, and after consultation with STECF, the Commission may amend the number of days defined in point 8.2 for that Member State and for the area and gear grouping concerned in accordance with the procedure laid down in Article 30(2) of Regulation (EC) No 2371/2002. 12. Conditions for derogations from the normal allocation of days 12.1 The special fishing permit referred to in Article 7(3) for any vessel benefiting of any special conditions listed in point 8.1. shall identify such conditions. 12.2 If an additional number of days is allocated to a vessel resulting from compliance with any of the special conditions listed in points 8.1.(b), (c), (d), (e), (f) or (k), the catches taken by that vessel and retained on board shall consist of no more than the percentage of those species referred to in these points. The vessel shall not tranship any fish to another vessel. When either of these conditions is not met by a vessel, that vessel shall with immediate effect no longer be entitled to the allocation of days submitted special conditions. 13. Table I Maximum days a vessel may be present in 2006 within an area by fishing gear Areas as defined in point: Gear group Point 4 Special condition Point 8 Denomination (2) 2.a Kattegat 2.b 1  Skaggerak 2  II, IVa, b,c, 3  VIId 2.c VIIa 2.d VIa 1 2 3 4.a.i Trawls or Danish seines with mesh size  ¥ 16 and < 32 mm 228 (3) 228 (3) 228 228 4.a.ii Trawls or Danish seines with mesh size  ¥ 70 and < 90 mm n.r. n.r. 227 227 227 4.a.iii Trawls or Danish seines with mesh size  ¥90 and < 100 mm 103 103 227 227 227 4.a.iv Trawls or Danish seines with mesh size  ¥ 100 and < 120 mm 103 103 114 91 4.a.v Trawls or Danish seines with mesh size  ¥ 120 mm 103 103 114 91 4.a.iii 8.1.(a) Trawls or Danish seines with mesh size  ¥ 90 and < 100 mm with a 120 mm square mesh window 137 137 227 227 227 4.a.iv 8.1.(a) Trawls or Danish seines with mesh size  ¥ 100 and < 120 mm with a 120 mm square mesh window 137 137 103 114 91 4.a.v 8.1.(a) Trawls or Danish seines with mesh size  ¥ 120 mm with a 120 mm square mesh window 137 137 103 114 91 4.a.v 8.1.(j) Trawls or Danish seines with mesh size  ¥ 120 mm with a 140 mm square mesh window 149 149 115 126 103 4.a.ii 8.1.(b) Trawls or Danish seines with mesh size  ¥ 70 and < 90 mm complying with the conditions laid down in Appendix 2 Unlimited Unlimited Unl. Unl. 4.a.iii 8.1.(b) Trawls or Danish seines with mesh size  ¥ 90and < 100 mm complying with the conditions laid down in Appendix 2 Unlimited Unlimited Unl. Unl. 4.a.iv 8.1.(c) Trawls or Danish seines with mesh size  ¥ 100 and < 120 mm track records shall represent less than 5 % of cod 148 148 148 148 4.a.v 8.1.(c) Trawls or Danish seines with mesh size  ¥ 120 mm track records shall represent less than 5 % of cod 160 160 160 160 4.a.iv 8.1.(k) Trawls or Danish seines with mesh size  ¥ 100 and < 120 mm track records shall represent less than 5 % of cod and more than 60 % of plaice n.r. n.r. 166 n.r. 4.a.v 8.1.(k) Trawls or Danish seines with mesh size  ¥ 120 mm track records shall represent less than 5 % of cod and more than 60 % of plaice n.r. n.r. 178 n.r. 4.a.v 8.1.(h) Trawls or Danish seines with mesh size  ¥ 120 mm operating under a system of automatic suspension of fishing licences 115 115 126 103 4.a.ii 8.1.(d) Trawls or Danish seines with mesh size  ¥ 70 and < 90 mm track records represent less than 5 % of cod, sole and plaice 280 280 280 280 4.a.iii 8.1.(d) Trawls or Danish seines with mesh size  ¥ 90 and < 100 mm track records represent less than 5 % of cod, sole and plaice Unlimited Unl. 280 280 280 4.a.iv 8.1.(d) Trawls or Danish seines with mesh size  ¥ 100 and < 120 mm track records represent less than 5 % of cod, sole and plaice Unlimited Unlimited Unl. Unl. 4.a.v 8.1.(d) Trawls or Danish seines with mesh size > 120 mm track records represent less than 5 % of cod, sole and plaice Unlimited Unlimited Unl. Unl. 4.b.i Beam trawls with mesh size  ¥ 80 and < 90 mm n.r. 143 (3) Unl. 143 143 (3) 4.b.ii Beam trawls with mesh size  ¥ 90 and < 100 mm n.r. 143 (3) Unl. 143 143 (3) 4.b.iii Beam trawls with mesh size  ¥ 100 and < 120 mm n.r. 143 Unl. 143 143 4.b.iv Beam trawls with mesh size  ¥ 120 mm n.r. 143 Unl. 143 143 4.b.iii 8.1.(c) Beam trawls with mesh size  ¥ 100and < 120 mm track records shall represent less than 5 % of cod n.r. 155 Unl. 155 155 4.b.iii 8.1.(i) Beam trawls with mesh size  ¥ 100 and < 120 mm for vessels having used beam trawls of mesh < 100 mm in 2003, 2004 or 2005. n.r. 155 Unl. 155 155 4.b.iv 8.1.(c) Beam trawls with mesh size  ¥ 120 mm track records shall represent less than 5 % of cod n.r. 155 Unl. 155 155 4.b.iv 8.1.(i) Beam trawls with mesh size  ¥ 120mm for vessels having used beam trawls of mesh < 100mm in 2003, 2004 or 2005. n.r. 155 Unl. 155 155 4.b.iv 8.1.(e) Beam trawls with mesh size  ¥ 120 mm track records shall represent less than 5 % of cod and more than 60 % of plaice n.r. 155 Unl. 155 155 4.c.i Gillnets and entangling nets with mesh size < 110 mm 140 140 140 140 4.c.ii Gillnets and entangling nets with mesh size  ¥ 110 mm and < 220 mm 140 140 140 140 4.c.iii 8.1.(f) Gillnets and entangling nets with mesh size  ¥ 220 mm track records shall represent less than 5 % of cod and more than 5 % of turbot and lumpsucker 162 140 162 140 140 140 4.d Trammel nets 140 140 140 140 4.d 8.1.(g) Trammel nets with mesh size < 110 mm. The vessel shall be absent from the port no more than 24 h. 140 140 205 140 140 4.e Long-lines 173 173 173 173 n.r. means non relevant EXCHANGES OF FISHING EFFORT ALLOCATIONS AND DAYS PRESENT WITHIN AN AREA 14. Transfer of days between fishing vessels flying the flag of a Member State 14.1. According to provisions laid down in point 6, a Member State may permit any fishing vessels flying its flag to transfer days present within a area referred to in point 2 for which it is eligible to another vessel flying its flag provided that the product of the days received by a vessel and its engine power in kilowatts (kilowatt days) is equal to or less than the product of the days transferred by the donor vessel and the engine power in kilowatts of that vessel. The engine power in kilowatts of the vessels shall be that recorded for each vessel in the Community fishing fleet register. 14.2. The total number of days present within an area referred to in point 2 under point 14.1. multiplied by the engine power in kilowatts of the donor vessel shall not be higher than the donor vessel's average annual days track record excluding transfers from other vessels in that area as verified by the Community logbook in the years 2001, 2002, 2003 and 2004 multiplied by the engine power in kilowatts of that vessel. When a donor vessel uses the area definition of West of Scotland as defined in point 2.2 its track record calculation will be based on this area definition. For the purposes of this point, the recipient vessel is deemed to use its own allocated days before any days transferred to it. Transferred days used by the recipient vessel are counted towards the track record of the donor vessel. 14.3. For the purposes of this Annex and referring to the areas defined in point 2 and the groupings of fishing gears defined in point 4, the following transfer groups are defined: (a) groupings of fishing gears 4.a.i within any area; (b) groupings of fishing gears 4.a.ii within any area and 4.a.iii in Area IV, Divisions IIa (EC waters) VIa, VIIa and VIId; (c) groupings of fishing gears 4.a.iii in Kattegat and Skagerak, 4.a.iv and 4.a.v within any area; (d) groupings of fishing gears 4.b.i, 4.b.ii, 4.b.iii, and 4.b.iv within any area; (e) groupings of fishing gears 4.c.i, 4.c.ii and 4.c.iii within any area; (f) grouping of fishing gears 4.d within any area; (g) grouping of fishing gears 4.e within any area. 14.4. The transfer of days as described in point 14.1. shall only be permitted between vessels operating within the same transfer group and during the same management period. A Member State may allow a transfer of days when a licensed donor vessel has temporarily ceased its activity without public aid. 14.5. No transfer of days from vessels benefiting from the allocation under conditions referred to in points 8.1. and 17 is permitted. 14.6. On request from the Commission, Member States shall provide information on the transfers that have taken place. 15. Transfer of days between fishing vessels flying the flag of different Member States Different Member States may permit transfer of days present within an area for the same management period and within the same area between any fishing vessels flying their flags provided the same provisions as laid down in points 6.1, 6.2, 7 and 14 apply. Where Member States decide to authorise such a transfer, they shall notify the Commission before such transfers take place of the transfer expressed in number of days and in fishing effort and the quotas relating thereto. USE OF FISHING GEAR 16. Notification of fishing gear Before the first day of each management period the master of a vessel or his representative shall notify to the authorities of the flag Member State which gear or gears he intends to use during the forthcoming management period. Until such notification is provided the vessel shall not be entitled to fish within the areas defined in point 2 with any of the gears referred to in point 4. 17. Use of more than one grouping of fishing gear 17.1. A vessel may use gears belonging to more than one grouping of fishing gears defined under point 4 during one management period. 17.2 Where the master of a vessel or his representative notifies the use of more than one of the groupings of fishing gears defined under point 4, the total number of days available during the forthcoming management period shall be no more than the arithmetic mean of the days which the vessel is eligible for each gear, rounded down to the nearest whole day. It shall not be permitted to deploy any of the gears concerned for more days than the number of days laid down for that gear in Table I for the area concerned. 17.3. The option to use more than one gear shall only be available if the following additional monitoring arrangements are met: (a) during a given trip the fishing vessel may carry on board or use only one of the fishing gears referred to in point 4, except as provided for in point 19.2; (b) before any trip the master of a vessel or his representative shall give prior notice to the competent authorities of the type of fishing gear that is to be carried on board or used unless the type of fishing gear has not changed from the one notified for the previous trip. 17.4. Inspection and surveillance at sea and in port by the competent authorities shall be undertaken for verification of compliance with the above two requirements. Any vessel found to be not complying with these requirements shall with immediate effect no longer be permitted to use two groupings of fishing gears. 18. Combined use of regulated and unregulated fishing gear A vessel wishing to combine the use of one or more of the fishing gears referred to in point 4 (regulated gears) with any other fishing gears not referred to in point 4 (unregulated gears) shall not be restricted in their use of the unregulated gear. Such vessels must pre-notify when the regulated gear is to be used. When no such notification has been given no gear referred to in point 4 may be carried on board. Such vessels must be authorised and equipped to undertake the alternative fishing activity. 19. Prohibition of carrying on board more than one regulated fishing gear 19.1. A vessel which is present within any of the areas defined in point 2 and carrying on board a fishing gear belonging to one of the groupings of fishing gears referred to in point 4 may not simultaneously carry on board any gear belonging to one of the other groupings of fishing gears referred to in point 4. 19.2. By way of derogation from point 19.1 a vessel may carry on board in an area referred to in point 2 fishing gears belonging to different groupings of fishing gears if the number of days allocated to these gear groups in that area is identical. NON-FISHING RELATED ACTIVITIES AND TRANSIT 20. Non-fishing related activities In any given management period a vessel may undertake non-fishing related activities, without that time being counted against its days allocated under point 8, provided that the vessel first notifies its flag Member State of its intention to do so, the nature of its activity and that it surrenders its fishing licence for this time. Such vessels shall not carry any fishing gear or fish on board during that time. 21. Transit A vessel is allowed to transit across the area provided that it has no fishing permit to operate in the area or that it has first notified its authorities of its intention to do so. While that vessel is within the area any fishing gears carried on board must be lashed and stowed in accordance with conditions laid down in Article 20(1) of Regulation (EEC) No 2847/93. VESSEL MONITORING SYSTEMS OBLIGATIONS 22. Recording of relevant data Member States shall ensure that the following data received pursuant to Articles 8, 10(1) and 11(1) of Commission Regulation (EC) No 2244/2003 are recorded in a computer-readable form: (a) entry into, and exit from port; (b) each entry into, and exit from maritime areas where specific rules on access to waters and resources apply. 23. Cross-checks Member States shall verify the submission of logbooks and relevant information recorded in the logbook by using VMS data. Such cross-checks shall be recorded and made available to the Commission on request. REPORTING OBLIGATIONS 24. Collection of relevant data Member States, on the basis of information used for the management of fishing days absent from port and present within the areas as set out in this Annex, shall collect for each quarter the information about total fishing effort deployed in the areas defined in point 2 for towed gears, static gears and demersal longlines and effort deployed by vessels using different types of gear in the areas concerned by this Annex. 25. Communication of relevant data On request of the Commission, Members States shall make available to the Commission a spreadsheet with the data referred to in point 24 in the format specified in Tables II and III by sending it to the appropriate electronic mailbox address, which shall be communicated to the Member States by the Commission. Table II Reporting format Country CFR External Marking Area fished Length of management period Gear type/types notified Special conditions applying Days eligible using this gear Days spent with this gear type Transfers of days (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) Table III Data format Name of field Max. number of characters/digits Definition and comments (1) Country 3 Member State (Alpha-3 ISO code) in which vessel is registered for fishing under Council Regulation (EC) No 2371/2002. Always the reporting country. (2) CFR 12 (Community Fleet Register Number). Unique identification number of a fishing vessel. Member State (Alpha-3 ISO code) followed by an identifying series (9 characters). Where a series has fewer than 9 characters additional zeros must be inserted on the left hand side. (3) External marking 14 Under Commission Regulation (EEC) No 1381/87 (4) Area 1 Indicate if the vessel has been fishing in Area a, b, c or d of point 2.1 of this Annex (5) Length of management period 3 The number of days of each management period allocated to the vessel concerned. Separate management periods in which the same gear grouping or combination of gear groupings have been notified may be aggregated. (6) Gear type/types notified 5 Indication of the gear types notified in accordance with point 4 of this Annex. e.g. a.i - e. (7) Special conditions applying 1 Indication of which, if any, of the special conditions a  g referred to in point 8.1 apply (8) Days eligible using this gear 3 Number of days for which this vessel is eligible under this Annex for the choice of gears and length of management period notified. (9) Days spent with this gear type 3 Number of days the vessel actually spent present within the area according to this Annex. (10) Transfers of days 3 For days transferred indicate - number of days transferred and for days received indicate + number of days transferred (1) OJ L 337, 30.12.1999, p. 10. Regulation as last amended by Regulation (EC) No 485/2005 (OJ L 81, 30.3.2005, p. 1). (2) Only the denominations in points 4 and 8 are used. (3) Application of Regulation (EC) No 850/98 where restrictions exist. Appendix 1 to Annex IIA 1. A copy of the special permits referred to in point 12.1. of this Annex shall be kept on board the fishing vessel. 2. When holding the special fishing permit the vessel shall only keep on board and use a towed net with an exit window as specified in point 4 of this annex. The gear shall be approved by the national inspectors before commencing fishing. 3. Escape window 3.1. The window shall be inserted in the untapered section with a minimum of 80 open meshes in the circumference. The window shall be inserted into the top panel and shall cover half the top panel. There shall be no more than two open diamond meshes between the posterior row of meshes in the side of the window and the adjacent selvedge. The window shall terminate no more than six metres from cod-line. The joining rate shall be two diamond meshes to one square mesh. 3.2. The window shall be at least three meters in length. The meshes shall have a minimum opening of 120 mm. The meshes shall be square meshes, i.e. all four sides of the window netting will be cut bars. The netting shall be mounted such that the bars run parallel and perpendicular to the length of the cod-end. 3.3. The netting of square-meshed panel shall be knotless single twine. The window shall be inserted in such a way that the meshes remain fully open at all times when fishing. The window shall not be obstructed in any way by either internal or external attachments. Appendix 2 to Annex IIA 1. A copy of the special permits referred to in point 12.1. of this Annex shall be kept on board the fishing vessel. 2. When holding the special fishing permit the vessel shall only keep on board and use a towed net with grid designated to separate Norway lobster to round fish as specified in point 4 of this annex or any other devices with similar proven selective properties. The gear shall be approved by the national inspectors before commencing fishing. 3. Grid 3.1. The grid shall be rectangular. The bars of the grid shall be parallel to the longitudinal axis of the grid. The bar spacing of the grid shall not exceed 35 mm. It shall be permitted to use one or more hinges in order to facilitate the storage on the net drum. 3.2. The grid shall be mounted diagonally in the trawl, upwards backwards, anywhere from just in front of the codend to 10 metres up in the extension piece. All sides of the grid shall be attached to the trawl. 3.3. In the upper panel of the trawl there shall be an unblocked fish outlet in immediate connection to the upper side of the grid. The opening of the fish outlet shall have the same width in the posterior side as the width of the grid and shall be cut out to a tip in the anterior direction along mesh bars from both sides of the grid. 3.4. It shall be permitted to attach in front of the grid a funnel to lead the fish towards the trawl floor and grid. The minimum mesh size of the funnel shall be the minimum mesh size of the codend. The minimum vertical opening of the guiding funnel towards the grid shall be 30 centimetres. The width of the guiding funnel towards the grid shall be the grid width. 4. For vessels holding a special fishing permit referred to in point 12.1. of this annex the catch retained onboard shall consist of less than 5 % of cod and more than 70 % of Norway lobster. Appendix 3 to Annex IIA 1. A copy of the special permits referred to in point 12.1. of this Annex shall be kept on board the fishing vessel. 2. When holding the special fishing permit the vessel shall only keep on board and use a towed net with an exit window as specified in point 4 of this Annex. The gear shall be approved by the national inspectors before commencing fishing. 3. Escape window 3.1. The window shall be inserted in the untapered section with a minimum of 80 open meshes in the circumference. The window shall be inserted into the top panel. There shall be no more than two open diamond meshes between the posterior row of meshes in the side of the window and the adjacent selvedge. The window shall terminate no more than 6 metres from cod-line. The joining rate shall be two diamond meshes to one square mesh. 3.2. The window shall be at least three meters in length. The meshes shall have a minimum opening of 140 mm. The meshes shall be square meshes i.e. all four sides of the window netting will be cut bars. The netting shall be mounted such that the bars run parallel and perpendicular to the length of the codend. 3.3. The netting of square-meshed panel shall be knotless single twine. The window shall be inserted in such a way that the meshes remain fully open at all times when fishing. The window shall not be obstructed in any way by either internal or external attachments. ANNEX IIB FISHING EFFORT FOR VESSELS IN THE CONTEXT OF THE RECOVERY OF CERTAIN SOUTHERN HAKE AND NEPHROPS STOCKS 1. Scope The conditions laid down in this Annex shall apply to Community vessels of length overall equal to or greater than 10 metres, carrying on board towed and static gears defined in point 3 and present in Divisions VIIIc and IXa excluding the Gulf of Cadiz. For the purposes of this Annex, a reference to the year 2006 means the period from 1 February 2006 to 31 January 2007 2. Definition of days present within the area For the purposes of this Annex, a day present within an area shall be any period of 24 hours during which a vessel is present at any time within the area defined in point 1 and absent from port. The time from which the 24-hour period is measured is at the discretion of the Member State whose flag is flown by the vessel concerned. 3. Definition of fishing gear For the purpose of this Annex, the following groupings of fishing gears shall apply: (a) Trawls, Danish seines and similar gears of mesh size: (i) equal to or larger than 32 mm and less than 55 mm; (ii) equal to or larger than 55 mm; (b) Gill-nets of mesh size: (i) equal to or larger than 60 mm and less than 80 mm; (ii) equal to or larger than 80 mm; (c) Bottom long-lines. IMPLEMENTATION OF FISHING EFFORT LIMITATIONS 4. Obligations of the Member States Each Member State shall ensure that, when carrying on board any of the fishing gears referred to in point 3, fishing vessels flying its flag and registered in the Community shall be present within the area for no more than the number of days specified in point 7. 5. Levels of fishing effort 5.1. A Member State shall not permit fishing with a gear defined in point 3 in the area by any of its vessels which have no record of such fishing activity in the years 2002,2003, 2004 or 2005 in the area, excluding the record of fishing activities as a result of transfer of days between fishing vessels, unless it ensures that equivalent capacity, measured in kilowatts, is prevented from fishing in the regulated area. However, a vessel with a track record of using a gear defined in point 3 may be authorised to use a different gear defined in point 3, provided that the number of days allocated to this latter gear is greater than or equal to the number of days allocated to the first gear. 5.2 A vessel flying the flag of a Member State having no quotas in the area defined in point 1 shall not be permitted to fish with a gear defined in point 3 in that area, unless the vessel is allocated a quota after a transfer as permitted according to the Article 20 (5) of Regulation (EC) No 2371/2002 and is allocated days at sea according to point 13 of this Annex. 6. Calculation of fishing effort A Member State shall not count against the days allocated to any of its vessels under this Annex either any days when the vessel has been present within the area but unable to fish because it was assisting another vessel in need of emergency aid or any days when a vessel has been present within the area but unable to fish because it is transporting an injured person for emergency medical aid. The Member State shall provide justification to the Commission within one month of any decisions taken on this basis with associated evidence of the emergency from the competent authorities. NUMBER OF DAYS PRESENT WITHIN THE AREA ALLOCATED TO FISHING VESSELS 7. Maximum number of days 7.1. For the purposes of fixing the maximum number of days a fishing vessel may be present within the area, the following special conditions shall apply in accordance with Table I: (a) The total landings of hake in any of the years 2001, 2002 and 2003 made by the vessel, or by the vessel or vessels using similar gears and qualifying for this special condition, mutatis mutandis, that it has replaced in accordance with Community law, shall represent less than 5 tonnes according to the landings in live weight consigned in the Community logbook, and; (b) The total landings of Norway lobster in any of the years 2001, 2002 and 2003 made by the vessel, or by the vessel or vessels using similar gears and qualifying for this special condition, mutatis mutandis, that it has replaced in accordance with Community law, shall represent less than 2,5 tonnes according to the landings in live weight consigned in the Community logbook. 7.2. The maximum number of days 2006per year for which a vessel may be present within the area having carried on board any one of the fishing gears referred to in point 3 is shown in Table I. 8. Management periods 8.1. A Member State may divide the days present within the area given in Table I into management periods of durations one or more calendar month. 8.2. The number of days for which a vessel may be present within the area during a management period shall be fixed at the discretion of the Member State concerned 8.3. In any given management period a vessel may undertake non-fishing related activities, without that time being counted against its days allocated under point 7, provided that the vessel first notifies its flag Member State of its intention to do so, the nature of its activity and that it surrenders its fishing licence for this time. Such vessels shall not carry any fishing gear or fish on board during that time. 9. Allocation of additional days for permanent cessations of fishing activities 9.1. An additional number of days on which a vessel may be present within the area when carrying on board any of the gears referred to in point 3 may be allocated to Member States by the Commission on the basis of permanent cessations of fishing activities that have taken place since 1 January 2004 either in accordance with Article 7 of Regulation (EC) No 2792/1999 or resulting from other circumstances duly motivated by Member States. Any vessels that can be shown to have been definitively withdrawn from the area may also be considered. The additional number of days allocated to vessels in a given gear category will be directly proportional to the fishing effort expended in 2003 measured in kilowatt days of the withdrawn vessels using the gear in question compared to the comparable level of effort expended by all vessels using that gear during 2003. Any part of a day resulting from this calculation shall be rounded to the nearest whole day. . This point shall not apply where a vessel has been replaced in accordance with point 5.2. 9.2. Member States wishing to benefit from the allocations referred to in point 9.1. shall submit a request to the Commission with reports containing the details of permanent cessations of fishing activities in question. 9.3. On the basis of such a request the Commission may amend the number of days defined in point 7.2. for that Member State in accordance with the procedure laid down in Article 30(2) of Regulation (EC) No 2371/2002. 10. Allocation of additional days for enhanced observer coverage 10.1. Three additional days on which a vessel may be present within the area when carrying onboard any of the gears referred to in point 4 may be allocated in 2006 to Member States by the Commission on the basis of an enhanced programme of observer coverage in partnership between scientists and the fishing industry. Such a programme shall focus in particular on levels of discarding and on catch composition. 10.2. Member States wishing to benefit from the allocations referred to in point 10.1 shall submit a description of their enhanced observer coverage programme. 10.3. On the basis of this description, and after consultation with STECF, the Commission may amend the number of days defined in point 8.2 for that Member State and for the area and gear grouping concerned in accordance with the procedure laid down in Article 30(2) of Regulation (EC) No 2371/2002. 11. Conditions for derogations from the normal allocation of days 11.1 If a vessel has received an additional number of days resulting from compliance with the special conditions listed in points 7.1(a) and 7.1(b) the vessel's landings shall not in 2006 exceed 5 tonnes live weight of hake and 2,5 tonnes live weight of Norway lobster. 11.2. The vessel shall not tranship any fish at sea to another vessel. 11.3. When either of these conditions is not met by a vessel, that vessel shall with immediate effect no longer be entitled to the additional days. Table I Maximum number of days a vessel may be present within the area by fishing gear per year Gear group point 3 Special conditions point 7 Denomination (1) Maximum number of days 3.a.i Bottom trawls of mesh size  ¥32 and <55 mm 240 3.a.ii Bottom trawls of mesh size equal or larger than 55 mm 240 3.b.i Gill-nets of mesh size  ¥ 60 and <80 mm 240 3.c Bottom long-lines 240 3.a.i 7.1(a) and 7.1(b) Bottom trawls of mesh size  ¥32 and <55 mm Unlimited 3.a.ii 7.1(a) and 7.1(b) Bottom trawls of mesh size  ¥ 55 mm unlimited 3.b.i 7.1(a) Gill-nets of mesh size  ¥ 60 and <80 mm Unlimited 3.c 7.1(a) Bottom long-lines Unlimited EXCHANGES OF FISHING EFFORT ALLOCATIONS AND DAYS PRESENT WITHIN THE AREA 12. Transfer of days between vessels flying the flag of a Member State 12.1. According to provisions laid down in point 5, a Member State may permit any fishing vessel flying its flag to transfer days present within the area for which it is eligible to another vessel flying its flag within the area provided that the product of the days received by a vessel multiplied by its engine power in kilowatts (kilowatt days) is equal to or less than the product of the days transferred by the donor vessel and the engine power in kilowatts of that vessel. The engine power in kilowatts of the vessels shall be that recorded for each vessel in the Community fishing fleet register. 12.2. The total number of days present within the area transferred under point 12.1. multiplied by the engine power in kilowatts of the donor vessel shall not be higher than the donor vessel's average annual days track record in the area as verified by the Community logbook in the years 2001, 2002 and 2003 and 2004, multiplied by the engine power in kilowatts of that vessel. 12.3. The transfer of days as described in 12.1. shall be permitted only between vessels operating within the same gear group and during the same management period. 12.4. No transfer of days from vessels benefiting from the allocation referred to in point 3 is permitted. 12.5. On request from the Commission, Member States shall provide reports on the transfers that have taken place. 13. Transfer of days between fishing vessels flying the flag of different Member States Member States may permit transfer of days present within the area referred to in point 1 for the same management period and within the area between any fishing vessels flying their flags provided the same provisions as laid down in points 5.1., 5.2., 6 and 12. Where Member States decide to authorize such a transfer, as a preliminary they shall notify the Commission not only of that transfer expressed in number of days and in fishing effort but also expressed in fishing quotas relating thereto, as agreed between them. USE OF FISHING GEAR 14. Notification of fishing gear 14.1. Before the first day of each management period the master of a vessel or his representative shall notify to the authorities of the flag Member State which gear or gears he intends to use during the forthcoming management period. Until such notification is provided the vessel will not be entitled to fish within the area with any of the gears referred to in point 3. 14.2 Point 14.1 shall not apply to fishing vessels authorised by a Member State to use only one of the gear types defined in point 3. 15. Combined use of regulated and unregulated fishing gear A vessel wishing to combine the use of one or more of the fishing gears referred to in point 3 (regulated gears) with any other fishing gears not referred to in point 3 (unregulated gears) will not be restricted in their use of the unregulated gear. Such vessels must pre notify when the regulated gear is to be used. When no such notification has been given, no gear referred to in point 3 may be carried on board. Such vessels must be authorised and equipped to undertake the alternative fishing activity. 16. Transit A vessel is allowed to transit across the area provided that it has no fishing permit to operate in the area or that it has first notified its authorities of its intention to do so. While that vessel is within the area any fishing gears carried on board must be lashed and stowed in accordance with conditions laid down in Article 20(1) of Regulation (EEC) No 2847/93. MONITORING, INSPECTION AND SURVEILLANCE 17. Recording of relevant data Member States shall ensure that the following data received pursuant to Articles 8, 10(1) and 11(1) of Commission Regulation (EC) No 2244/2003 are recorded in a computer-readable form: (a) entry into, and exit from port; (b) each entry into, and exit from maritime areas where specific rules on access to waters and resources apply. 18. Cross-checks Member States shall verify the submission of logbooks and relevant information recorded in the logbook by using VMS data. Such cross-checks shall be recorded and made available to the Commission on request REPORTING OBLIGATIONS 19. Collection of relevant data Member States, on the basis of information used for the management of fishing days present within the area as set out in this Annex, shall collect, for each quarter the information about total fishing effort deployed within the area defined in point 1 for towed gears, static gears and longlines and effort deployed by vessels using different types of gear in the area concerned by this Annex. 20. Communication of relevant data On request of the Commission, Member States shall make available to the Commission a spreadsheet with the data referred to in point 19 in the format specified in Tables II and III by sending it to the appropriate electronic mailbox address, which shall be communicated to the Member States by the Commission. Table II Reporting format Country CFR External marking Length of management period Gear type/ types notified Special conditions applying Days eligible using this gear Days spent with this gear type Transfers of days (1) (2) (3) (4) (5) (6) (7) (8) (9) Table III Data format Name of field Max. number of characters / digits Definition and comments (1) Country 3 Member State (Alpha-3 ISO code) in which vessel is registered for fishing under Council Regulation (EC) No 2371/2002. Always the reporting country. (2) CFR 12 (Community Fleet Register Number). Unique identification number of a fishing vessel. Member State (Alpha-3 ISO code) followed by an identifying series (9 characters). Where a series has fewer than 9 characters additional zeros must be inserted on the left hand side. (3) External marking 14 Under Commission Regulation (EEC) No 1381/87 (4) Length of management period 3 The number of days of each management period allocated to the vessel concerned. Separate management periods in which the same gear grouping or combination of gear groupings have been notified may be aggregated. (5) Gear type / types notified 5 Indication of the gear types notified in accordance with point 3 of this Annex. e.g. a.i., a.ii., b.i., b.ii. or c. (6) Special conditions applying 1 Indication of which, if any, of the special conditions a and/or b referred to in point 7.1 apply (7) Days eligible using this gear 3 Number of days for which this vessel is eligible under this Annex for the choice of gears and length of management period notified. (8) Days spent with this gear type 3 Number of days the vessel actually spent present within the area according to this Annex. (9) Transfers of days 3 For days transferred indicate- number of days transferred and for days received indicate + number of days transferred (1) Only the denominations in points 3 and 7 are used. ANNEX IIC FISHING EFFORT FOR VESSELS IN THE CONTEXT OF THE RECOVERY OF WESTERN CHANNEL SOLE STOCKS 1. Scope The conditions laid down in this Annex shall apply to Community vessels of length overall equal to or greater than 10 metres carrying on board any of the gears defined in point 3, and present in Division VIIe. For the purposes of this Annex, a reference to the year 2006 means the period from 1 February 2006 to 31 January 2007. Vessels fishing with static nets greater than 120 mm and with a track record in 2004 of less than 300 kg of sole shall be exempt from the provisions of this Annex on condition that: (a) such vessels catch less than 300 kg in 2006, and (b) each Member State concerned makes a report to the Commission by 31 July 2006 and 31 January 2007 on these vessels' catches of sole in 2006. 2. Definition of days present with the area For the purposes of this Annex, a day present within area shall be any period of 24 hours during which a vessel is present at any time within the area defined in point 1 and absent from port. The time from which the 24-hour period is measured is at the discretion of the Member State whose flag is flown by the vessel concerned. 3. Definition of fishing gear For the purposes of this Annex, the following groupings of fishing gears shall apply: (a) Beam trawls of mesh size equal to or greater than 80 mm; (b) Static nets including gill-nets, trammel-nets and tangle-nets with mesh size less than 220 mm. IMPLEMENTATION OF FISHING EFFORT LIMITATIONS 4. Obligations of the member States Each Member State shall ensure that, when carrying on board any of the fishing gears referred to in point 3, fishing vessels flying its flag and registered in the Community shall be present within the area for no more than the number of days set out in point 7. 5. Levels of fishing effort 5.1. A Member State shall not permit fishing with a gear defined in point 3 in the area by any of its vessels which have no record of such fishing activity in the years 2002, 2003, 2004 in that area unless it ensures that equivalent capacity, measured in kilowatts, is prevented from fishing in the regulated area. However, a vessel with a track record of using a gear defined in point 3 may be authorised to use a different gear defined in point 3, provided that the number of days allocated to this latter gear is greater than or equal to the number of days allocated to the first gear. 5.2. A vessel flying the flag of a Member State having no quotas in the area defined in point 1 shall not be permitted to fish with a gear defined in point 3 in that area, unless the vessel is allocated a quota after a transfer as permitted according to the Article 20(5) of Regulation (EC) No 2371/2002 and is allocated days at sea according to point 12 of this Annex. 6. Calculation of the fishing effort A Member State shall not count against the days allocated to any of its vessels under this Annex either any days when the vessel has been present within the area but unable to fish because it was assisting another vessel in need of emergency aid or any days when a vessel has been present within the area but unable to fish because it is transporting an injured person for emergency medical aid. The Member State shall provide justification to the Commission within one month of any decisions taken on this basis with associated evidence of the emergency from the competent authorities. NUMBER OF DAYS PRESENT WITHIN THE AREA ALLOCATED TO FISHING VESSELS 7. Maximum number of days 7.1. For the purposes of fixing the maximum number of days a fishing vessel may be present within the area, the following special conditions shall apply, in accordance with Table I: (a) of the gear groups referred to in point 3 the vessel shall only carry on board or deploy the gear defined in point 3.b; (b) the total landings in live weight of sole in 2004 as recorded in the Community logbook by the vessel concerned shall be less than 300 kg. 7.2. The maximum number of days per year for which a vessel may be present within the area having carried on board any one of the fishing gears referred to in point 3 is shown in Table I. 7.3. The number of days in which a vessel is present within the total area covered by this Annex and Annex IIA shall not exceed the number shown in Table I of this Annex. However the number of days in which the vessel is present in the areas covered in Annex IIA shall comply with the maximum number fixed in accordance with Annex IIA. 8. Management periods 8.1. Member States may divide the days present within the area given in Table I into management periods of durations of one or more calendar months. 8.2. The number of days for which a vessel may be present within the area during a management period shall be fixed at the discretion of Member States concerned. 8.3. In any given management period a vessel that has used the number of days present within the area for which it is eligible shall remain in port or out of the area for the remainder of the management period unless using a gear for which no maximum number of days has been fixed 9. Allocation of additional days for permanent cessations of fishing activities 9.1. An additional number of days on which a vessel may be present within the area when carrying on board any of the gears referred to in point 3 may be allocated to Member States by the Commission on the basis of permanent cessations of fishing activities that have taken place since 1 January 2004 either in accordance with Article 7 of Regulation (EC) No 2792/1999 or resulting from other circumstances duly motivated by Member States. The additional number of days allocated to vessels in a given gear category will be directly proportional to the fishing effort expended in 2003 measured in kilowatt days of the withdrawn vessels using the gear in question compared to the comparable level of effort expended by all vessels using that gear during 2003. Any part of a day resulting from this calculation shall be rounded to the nearest whole day. This point shall not apply where a vessel has been replaced in accordance with point 5.2 9.2. Member States wishing to benefit from such allocations shall submit a request to the Commission with reports containing the details the permanent cessations of fishing activities in question. 9.3. On the basis of such a request the Commission may amend the number of days defined in point 7.1 for that Member State in accordance with the procedure laid down in Article 30(2) of Regulation (EC) No 2371/2002. 10. Allocation of additional days for enhanced observer coverage 10.1 Three additional days on which a vessel may be present within the area when carrying onboard any of the gears referred to in point 4 may be allocated in 2006 to Member States by the Commission on the basis of an enhanced programme of observer coverage in partnership between scientists and the fishing industry. Such a programme shall focus in particular on levels of discarding and on catch composition. 10.2 Member States wishing to benefit from the allocations referred to in point 10.1 shall submit a description of their enhanced observer coverage programme. 10.3 On the basis of this description, and after consultation with STECF, the Commission may amend the number of days defined in point 8.2 for the Member State concerned and for the area and gear grouping concerned in accordance with the procedure laid down in Article 30(2) of Regulation (EC) No 2371/2002. 11. Conditions for derogations from the normal allocation of days 11.1. If a vessel has received an additional number of days resulting from compliance with the special conditions listed in point 7.1 the vessel's landings shall not exceed 300 kg live weight of sole. 11.2. The vessel shall not tranship any fish at sea to another vessel . 11.3. When either of these conditions is not met by a vessel, that vessel shall with immediate effect no longer be entitled to the additional days. Table I  Maximum number of days a vessel may be present within the area by fishing gear per year Gear group point 3 Special conditions point 7 Denomination (1) Western Channel 3.a Beam trawls of mesh size  ¥80 mm 216 3.b Static nets with mesh size <220 mm 216 3.b. 7.1 Static nets with mesh size  ¥120 mm; Less than 300 kg of sole per year Unlimited EXCHANGES OF FISHING EFFORT ALLOCATIONS AND DAYS PRESENT WITHIN THE AREA 12. Transfer of days between fishing vessels flying the flag of a Member State 12.1. In accordance with the provisions laid down in point 5, a Member State may permit any of its fishing vessels flying its flag to transfer days present within the area for which it is eligible to another of its vessels flying its flag within the area provided that the product of the days received by a vessel and its engine power in kilowatts (kilowatt days) is equal to or less than the product of the days transferred by the donor vessel and the engine power in kilowatts of that vessel. The engine power in kilowatts of the vessels shall be that recorded for each vessel in the Community fishing fleet register. 12.2. The total number of days present within the area transferred under point 12.1. multiplied by the engine power in kilowatts of the donor vessel shall not be higher than the donor vessel's average annual days track record in the area as verified by the Community logbook in the years 2001, 2002, 2003 and 2004, multiplied by the engine power in kilowatts of that vessel. 12.3. The transfer of days as described in point 12.1. shall be permitted only between vessels operating within the same gear grouping referred to in point 3. and during the same management period. 12.4. On request from the Commission, Member States shall provide reports on the transfers that have taken place. 13. Transfer of days between fishing vessels flying the flag of different Member States Member States may permit transfer of days present within the area for the same management period and within the area between any fishing vessels flying their flags provided the same provisions as laid down in points 5.1., 5.2, 6 and 12. Where Member States decide to authorize such a transfer, as a preliminary they shall notify the Commission not only of that transfer expressed in number of days and in fishing effort but also expressed in fishing quotas relating thereto, as agreed between them. USE OF FISHING GEAR 14. Notification of fishing gear Before the first day of each management period the master of a vessel or his representative shall notify to the authorities of the flag Member State which gear or gears he intends to use during the forthcoming management period. Until such notification is provided the vessel shall not be entitled to fish within the area defined in point 1 with any of the gears referred to in point 3. 15. Non-fishing related activities. In any given management period a vessel may undertake non-fishing related activities, without that time being counted against its days allocated under point 7, provided that the vessel first notifies its flag Member State of its intention to do so, the nature of its activity and that it surrenders its fishing licence for that time. Such vessels shall not carry any fishing gear or fish on board during that time. 16. Transit A vessel shall be allowed to transit across the area provided that it has no fishing permit to operate in the area or it has first notified its authorities of its intention to do so. While that vessel is within the area any fishing gears carried on board must be lashed and stowed in accordance with conditions laid down in Article 20(1) of Regulation (EEC) No 2847/93. MONITORING, INSPECTION AND SURVEILLANCE 17. Fishing effort messages Articles 19b, 19c, 19d, 19e and 19k of Regulation (EEC) No 2847/93 shall apply to vessels carrying on board the fishing gears defined in point 3 and operating in the area defined in point 1. Vessels equipped with vessel monitoring systems in accordance with Articles 5 and 6 of Regulation (EC) No 2244/2003 or those operating under the definition of a day as defined in point 2 shall be excluded from these hailing requirements. 18. Recording of relevant data Member States shall ensure that the following data received pursuant to Articles 8, 10(1) and 11(1) of Regulation (EC) No 2244/2003 are recorded in a computer-readable form: (a) entry into, and exit from port; (b) each entry into, and exit from maritime areas where specific rules on access to waters and resources apply. 19. Cross-checks Member States shall verify the submission of logbooks and relevant information recorded in the logbook by using VMS data. Such cross-checks shall be recorded and made available to the Commission on request. 20. Alternative control measures Member States may implement alternative control measures to ensure compliance with the obligations referred in point 17 of this Annex which are as effective and transparent as these reporting obligations. Such alternative measures shall be notified to the Commission before being implemented. 21. Prior notification of transhipments and landings The master of a Community vessel or his representative wishing to tranship any quantity retained on board or to land in a port or landing location of a third-country shall inform the competent authorities of the flag Member State at least 24 hours prior to transhipping or to landing in a third-country the information referred to in Article 19b of Regulation (EEC) No 2847/93. 22. Margin of tolerance in the estimation of quantities reported in the logbook By way of derogation from Article 5(2) of Commission Regulation (EEC) No 2807/83, the permitted margin of tolerance, when estimating quantities, in kilograms retained on board of vessels referred to in point 17 shall be 8 % of the logbook figure. Where event that no conversion factors are laid down in Community legislation, the conversion factors adopted by the Member states whose flag the vessel is flying shall apply. 23. Separate stowage When quantities of sole greater than 50 kg are stowed on board a vessel, it shall be prohibited to retain on board a fishing vessel in any container any quantity of Sole mixed with any other species of marine organism. The masters of Community vessels shall give inspectors of Member States such assistance as will enable the quantities declared in the logbook and the catches of sole retained on board to be cross checked. 24. Weighing 24.1. The competent authorities of a Member State shall ensure that any quantity of sole exceeding 300 kg caught in the area shall be weighed using auction room scales before sale. 24.2. The competent authorities of a Member State may require that any quantity of sole exceeding 300 kg caught in the area and first landed in that Member State is weighed in the presence of controllers before being transported from the port of first landing. 25. Transport By way of derogation from Article 13 of Regulation (EEC) No 2847/93, quantities greater than 50 kg of any species in fisheries referred to in Article 7 of this Regulation which are transported to a place other than that of landing or import shall be accompanied by a copy of one of the declarations provided for in Article 8(1) of Regulation (EEC) No 2847/93 pertaining to the quantities of these species transported. The exemption provided for in Article 13(4)(b) of Regulation (EEC) No 2847/93 shall not apply. 26. Specific monitoring programme By way of derogation from Article 34c(1) of Regulation (EEC) No 2847/93, the specific monitoring programme for any of the stocks in fisheries referred to in Article 7 may last more than two years from their date of entry into force. REPORTING OBLIGATIONS 27. Collection of relevant data Member States, on the basis of information used for the management of fishing days present within the area as set out in this Annex, shall collect for each quarter the information about total fishing effort deployed within the area for towed gears and static gears and effort deployed by vessels using different types of gear in the area concerned by this Annex. 28. Communication of relevant data On request of the Commission, Members States shall make available to the Commission a spredsheet with the data on request referred to in point 26 in the format specified in Tables II and III by sending it to the appropriate electronic mailbox address, which shall be communicated to the Member States by the Commission. Table II Reporting format Country CFR External marking Length of management period Gear type/ types notified Special conditions applying Days eligible using this gear Days spent with this gear type Transfers of days (1) (2) (3) (4) (5) (6) (7) (8) (9) Table III Data format Name of field Max. number of characters / digits Definition and comments (1) Country 3 Member State (Alpha-3 ISO code) in which vessel is registered for fishing under Council Regulation (EC) No 2371/2002.Always the reporting country. (2) CFR 12 (Community Fleet Register Number).Unique identification number of a fishing vessel. Member State (Alpha-3 ISO code) followed by an identifying series (9 characters). Where a series has fewer than 9 characters additional zeros must be inserted on the left hand side. (3) External marking 14 Under Commission Regulation (EEC) No 1381/87 (4) Length of management period 3 The number of days of each management period allocated to the vessel concerned. Separate management periods in which the same gear grouping or combination of gear groupings have been notified may be aggregated. (5) Gear type / types notified 5 Indication of the gear types notified in accordance with point 3 of this Annex. e.g. a. or b. (6) Special conditions applying 1 Indication if the special condition referred to in point 7.1 applies (7) Days eligible using this gear 3 Number of days for which this vessel is eligible under this Annex for the choice of gears and length of management period notified. (8) Days spent with this gear type 3 Number of days the vessel actually spent present within the area according to this Annex. (9) Transfers of days 3 For days transferred indicate - number of days transferred and for days received indicate + number of days transferred (1) Only the denominations in point 3 and 7are used. ANNEX IID FISHING EFFORT FOR VESSELS FISHING FOR SANDEEL IN SUBAREA IV AND DIVISIONS IIA, AND IIIA 1. The conditions laid down in this Annex shall apply to Community vessels fishing in Division IIIa, Division IIa (EC waters) and Subarea IV with demersal trawl, seine or similar towed gears with a mesh size of less than 16 mm. 2. For the purposes of this Annex a day present within the area shall be: (a) the 24-hour period between 00:00 hours of a calendar day and 24:00 hours of the same calendar day or any part of such a period or; (b) any continuous period of 24 hours as recorded in the Community logbook between the date and time of departure and the date and time of arrival or any part of any such time period. 3. Each Member State concerned shall, not later than 1 March 2006, establish a data base containing for Subarea IV and Division IIIa, for each of the years 2002, 2003 and 2004 and for each vessel flying its flag or registered within the Community which have been fishing with demersal trawl, seine or similar towed gears with a mesh size of less than 16 mm, the following information: (a) the name and internal registration number of the vessel; (b) the installed engine power of the vessel in kilowatts measured in accordance with Article 5 of Regulation (EEC) No 2930/86; (c) the number of days present within the area when fishing with demersal trawl, seine or similar towed gear with a mesh size of less than 16 mm; (d) the kilowatt-days as the product of the number of days present within the area and the installed engine power in kilowatts. 4. The following quantities shall be calculated by each Member State: (a) the total kilowatt-days for each year as the sum of the kilowatt-days calculated in point 3(d); (b) the average kilowatt-days for the period 2002 to 2004. 5. Each Member State shall ensure that the number of kilowatt-days in 2006 for vessels flying its flag or registered in the Community does not exceed 20 % of the number in 2004 as calculated under point 4(a). 6. The maximum number of kilowatt-days referred to in point 5 and the TAC and quotas for sandeel in zones IIa (EC waters), IIIa, and IV (EC waters) as laid down in Annex I to this Regulation shall be revised by the Commission as early as possible based on advice from the STECF on the size of the 2005 year class of North Sea sandeel, in accordance with the following rules: (a) where STECF estimates the size of the 2005 year class of North Sea sandeel to be at or above 500 000 million individuals at age 0, no restrictions in kilowatt-days shall apply for the remaining of 2006 and the TAC for 2006 shall be fixed at 600 000 tonnes; (b) where STECF estimates the size of the 2005 year class of North Sea sandeel to be between 300 000 million and 500 000 million individuals at age 0, the number of kilowatt-days shall not exceed the level in 2003 as calculated in point 4(a) and the TAC for 2006 shall be fixed at 300 000 tonnes; (c) where STECF estimates the size of the 2005 year class of North Sea sandeel to be below 300 000 million individuals at age 0, fishing with demersal trawl, seine or similar towed gears with a mesh size of less than 16 mm shall be prohibited for the remainder of 2006. However, a limited fishery shall be allowed in order to monitor the sandeel stocks in ICES Division IIIa and Subarea IV and the effects of the closure. To this end the Member States concerned shall, in cooperation with the Commission, develop a plan for the monitoring fishery. ANNEX III TRANSITIONAL TECHNICAL AND CONTROL MEASURES Part A North Atlantic including the North Sea, Skagerrak and Kattegat 1. Landing and weighing procedures for herring, mackerel and horse mackerel 1.1. Scope 1.1.1. The following procedures shall apply to landings in the European Community by Community and third country vessels of quantities per landing exceeding 10 tonnes of herring, mackerel, and horse mackerel, or a combination thereof, taken in: (a) for herring, ICES Subareas I, II, IV, VI and VII and Divisions III a, and Vb; (b) for mackerel and horse mackerel, in ICES Subareas III, IV, VI and VII and Division IIa. 1.2. Designated ports 1.2.1. Landings referred to in point 1.1 are only permitted in designated ports. 1.2.2. Each Member State concerned shall transmit to the Commission changes in the list, transmitted in 2004, of designated ports in which landings of herring, mackerel and horse mackerel may take place and, changes in inspection and surveillance procedures for those ports including the terms and conditions for recording and reporting the quantities of any of the species and stocks referred to in point 1.1.1. within each landing. Those changes shall be transmitted at least 15 days before they enter into force. The Commission shall transmit this information as well as ports designated by third countries to all Member States concerned 1.3. Entry to port 1.3.1. The master of a fishing vessel referred to in point 1.1.1. or his agent shall inform the competent authorities of the Member State in which the landing is to be made, at least 4 hours in advance of entry to port of landing of the Member State concerned of the following: (a) the port he intends to enter, the name of the vessel and its registration number; (b) the estimated time of arrival at that port; (c) the quantities in kilograms live weight by species retained on board; (d) the management area in accordance with Annex I to this Regulation where the catch was taken. 1.4. Discharge 1.4.1. The competent authorities of the Member State concerned shall require that the discharge does not commence until authorised to do so. 1.5. Logbook 1.5.1. By way of derogation from the provisions of point 4.2 of Annex IV to Regulation (EEC) No 2807/83, the master of a fishing vessel shall submit, immediately upon arrival to port, the relevant page or pages of the logbook to the competent authority at the port of landing. The quantities retained on board, notified prior to landing as referred to in point 1.3.1.(c), shall be equal to the quantities recorded in the logbook after its completion. By way of derogation from the provisions of Article 5 (2) of Regulation (EEC) No 2807/83 the permitted margin of tolerance in estimates recorded into the logbook of the quantities in kilograms of fish retained on board of vessels shall be 8 %. 1.6. Weighing of fresh fish 1.6.1. All buyers purchasing fresh fish shall ensure that all quantities received are weighed on systems approved by the competent authorities. The weighing shall be carried out prior to the fish being sorted, processed, held in storage and transported from the port of landing or resold. The figure resulting from the weighing shall be used for the completion of landing declarations, sales notes and take-over declarations. 1.6.2. When determining the weight any deduction for water shall not exceed 2 %. 1.7. Weighing of fresh fish after transport 1.7.1. By way of derogation from point 1.6.1. Member States may permit fresh fish to be weighed after transport from the port of landing provided that the fish is transported to a destination on the territory of the Member State no more than 100 kilometres from the port of landing and that: (a) the tanker in which the fish is transported is accompanied by an inspector from the place of landing to the place where the fish is weighed, or (b) approval is given by the competent authorities at the place of landing to transport the fish subject to the following provisions: (i) immediately prior to the tanker leaving the port of landing, the buyer or his agent shall provide to the competent authorities a written declaration giving the species of the fish and name of the vessel from which it is to be discharged, the unique identity number of the tanker and details of the destination where the fish will be weighed as well as the estimated time of arrival of the tanker at the destination; (ii) a copy of the declaration provided for in (i) shall be kept by the driver during the transport of the fish and handed over to the receiver of the fish at the destination. 1.8. Weighing of frozen fish 1.8.1. All buyers or holders of frozen fish shall ensure that the quantities landed are weighed prior to the fish being processed, held in storage, transported from the port of landing or resold. Any tare weight equal to the weight of boxes, plastic or other containers in which the fish to be weighed is packed may be deducted from the weight of any quantities landed. 1.8.2. Alternatively, the weight of frozen fish packed in boxes may be determined by multiplying the average weight of a representative sample based on weighing the contents removed from the box and without plastic packaging whether or not after the thawing of any ice on the surface of the fish. Member States shall notify to the Commission for approval any changes in their sampling methodology approved by the Commission during 2004. Changes shall be approved by the Commission. The figure resulting from the weighing shall be used for the completion of landing declarations, sales notes and take-over declarations. 1.9. Sales note and take-over declaration 1.9.1. In addition to the provisions of Article 9 (5) of Regulation (EC) No 2847/93 the processor or buyer of all fish landed shall submit a copy of the sales note or take-over declaration to the competent authorities of the Member State concerned on demand but in any event no later than 48 hours after the completion of the weighing. 1.10 Weighing facilities 1.10.1. In cases where publicly operated weighing facilities are used the party weighing the fish shall issue to the buyer a weighing slip indicating the date and time of the weighing and the identity number of the tanker. A copy of the weighing slip shall be attached to the sales note or take-over declaration. 1.10.2. In cases where privately operated weighing facilities are used the system shall be approved, calibrated and sealed by the competent authorities and be subject to the following provisions: (a) the party weighing the fish shall keep a paginated weighing logbook indicating: (i) the name and registration number of the vessel from which the fish has been landed, (ii) the identity number of the tankers in cases where fish has been transported from the port of landing before weighing, (iii) the species of fish, (iv) the weight of each landing, (v) the date and time of the beginning and end of the weighing. (b) where the weighing is carried out on a conveyor belt system a visible counter shall be fitted that records the cumulative total of the weight. Such cumulative total shall be recorded in the paginated logbook referred to in point (a); (c) the weighing logbook and the copies of written declarations provided for in point 1.7.1. (b) (ii) shall be kept for three years. 1.11. Access by competent authorities The competent authorities shall have full access at all times to the weighing system, the weighing logbooks, written declarations and all premises where the fish is processed and kept. 1.12. Cross checks 1.12.1. The competent authorities shall carry out administrative cross checks on all landings between the following: (a) quantities by species indicated in the prior notice of landing, referred to in point 1.3.1 and the quantities recorded in the vessel's logbook, (b) quantities by species recorded in the vessel's logbook and the quantities recorded in the landing declaration, (c) quantities by species recorded on the landing declaration and the quantities recorded in the take-over declaration or the sales note. 1.13. Full inspection 1.13.1. The competent authorities of a Member State shall ensure that at least 15 % of the quantities of fish landed and at least 10 % of the landings of fish are subject to full inspections which shall include at least the following: (a) monitoring of the weighing of the catch from the vessel, by species. In the case of vessels pumping catch ashore the weighing of the entire discharge from the vessels selected for inspection shall be monitored. In the case of freezer trawlers, all boxes shall be counted. A representative sample of boxes/pallets shall be weighed in order to arrive at an average weight for the boxes/pallets. Sampling of boxes shall also be undertaken according to an approved methodology in order to arrive at an average net weight for the fish (without packing, ice); (b) in addition to the cross checks referred to in point 1.12 cross verification between the following: (i) quantities by species recorded in the weighing logbook and the quantities by species recorded in the take-over declaration or the sales note; (ii) the written declarations received by the competent authorities pursuant to point 1.7.1. (b) (i) and the written declarations held by the receiver of the fish pursuant to point 1.7.1 (b) (ii); (iii) identity numbers of tankers that appear in the written declarations provided for in point 1.7.1 (b) (i) and the weighing logbooks; (c) if the discharge is interrupted, permission shall be required before the discharge can recommence; (d) verification that the vessel is empty of all fish, once the discharge has been completed. 1.14. Documentation 1.14.1. All inspection activities covered by point 1 shall be documented. Such documentation shall be kept for 3 years. 2. Fishing for herring in ICES Division IIa (EC waters) It shall be prohibited to land or retain on board herring caught in Division IIa (EC waters) in the periods 1 January to 28 February and 16 May to 31 December. 3. Technical conservation measures in the Skagerrak and in the Kattegat By way of derogation from the provisions set out in Annex IV of Regulation (EC) No 850/98, the provisions in Appendix 1 to this Annex shall apply. 4. Restrictions on fishing for Cod 4.1. ICES Division VIa Until 31 December 2006, it shall be prohibited to conduct any fishing activity within the areas enclosed by sequentially joining with rhumb lines the following positions, which shall be measured according to the WGS84 coordinate system: 59o05'N, 06o45'W 59o30'N, 06o00'W 59o40'N, 05o00'W 60o00'N, 04o00'W 59o30'N, 04o00'W 59o05'N, 06o45'W. 4.2. ICES Divisions VII f and g From 1 February 2006 until 31 March 2006, it shall be prohibited to conduct any fishing activity in the following ICES rectangles: 30E4, 31E4, 32E3. This prohibition shall not apply within 6 nautical miles from the baseline. 4.3. By way of derogation from points 4.1. and 4.2. it shall be permitted to conduct fishing activities using pots and creels within the specified areas and time periods, provided that: (i) no fishing gear other than pots and creels are carried on board, and (ii) no fish other than shellfish and crustacea are retained on board. 4.4. By way of derogation from points 4.1. and 4.2., it shall be permitted to conduct fishing activities within the areas referred to in those points using nets of mesh size less than 55 mm, provided that: (i) no net of mesh size greater than or equal to 55 mm is carried on board, and (ii) no fish other than herring, mackerel, pilchard/sardines, sardinelles, horse mackerel, sprat, blue whiting and argentines are retained on board. 5. Closure of an area for sandeel fisheries 5.1. It shall be prohibited to land or retain on board sandeels caught within the geographical area bounded by the east coast of England and Scotland, and enclosed by sequentially joining with rhumb lines the following positions, which shall be measured according to the WGS84 coordinate system:  the east coast of England at latitude 55o30'N,  latitude 55o30'N, longitude 1o00'W,  latitude 58o00'N, longitude 1o00'W,  latitude 58o00'N, longitude 2o00'W,  the east coast of Scotland at longitude 2o00'W. 5.2. Fisheries for scientific investigation shall be allowed in order to monitor the sandeel stock in the area and the effects of the closure. 6. Rockall Haddock box All fishing, except with longlines, shall be prohibited in the areas enclosed by sequentially joining with rhumb lines the following positions, which shall be measured according to the WGS84 coordinate system: Point No Latitude Longitude 1 57o00'N 15o00'W 2 57o00'N 14o00'W 3 56o30'N 14o00'W 4 56o30'N 15o00'W 7. Technical conservation measures in the Irish Sea The technical conservation measures referred to in Articles 2, 3 and 4 of Council Regulation (EC) No 254/2002 of 12 February 2002 establishing measures to be applicable in 2002 for the recovery of the stock of cod in the Irish Sea (ICES division VIIa) (1) shall temporarily apply in 2006. 8. Use of gillnets in ICES Divisions VIa, b and VIIb, c, j, k and Subarea XII 8.1. For the purposes of this Annex, Gillnet and Entangling net means a gear made up of a single piece of net and held vertically in the water by floats and weights. It catches living aquatic resources by entangling or enmeshing. 8.2. For the purposes of this Annex, Trammel net means a gear made up of two or more pieces of net hung jointly in parallel on a single headline and held vertically in the water. 8.3. Community vessels shall not deploy gillnets, entangling nets and trammel nets at any position where the charted depth is greater than 200 metres in: (a) ICES Divisions VIa, b and VII b, c, j, k (b) ICES Subarea XII east of 27o W. 8.4. All nets referred to in points 8.1 and 8.2. shall be removed from the areas referred to in point 8.3. by 1 February 2006. 9. Condition for fisheries with certain towed gears authorized in the Bay of Biscay By way of derogation of the provisions laid down in Article 5(2) of Commission Regulation (EC) No 494/2002 of 19 March 2002 establishing additional technical measures for recovery of the stock of hake in ICES subareas III, IV, V, VI and VII and ICES Divisions VIII a, b, d, e (2), it shall be permitted to conduct fishing activity using trawls, Danish seines and similar gears, except beam trawls, of mesh size range 70 to 99 mm in the area defined in Article 5(1)(b) of Regulation (EC) No 494/2002 if the gear is fitted with a square mesh window in accordance with Appendix 3 to this Annex. 10. Fishing effort for deep sea species By way of derogation from Regulation (EC) No 2347/2002, the following shall apply in 2006: 10.1. Member States shall ensure that fishing activities which lead to catches and retention on board of more than 10 tonnes each calendar year of deep-sea species and of Greenland halibut by vessels flying their flag and registered in their territory shall be subject to a deep-sea fishing permit. 10.2. It shall however be prohibited to catch and retain on board, tranship or to land any aggregate quantity of the deep sea species and of Greenland halibut in excess of 100 kg in each sea trip, unless the vessel in question holds a deep-sea permit. 11. Interim measures for the protection of vulnerable deep-sea habitats It shall be prohibited to conduct bottom trawling and fishing with static gear, including bottom set gill-nets and long-lines, within the areas enclosed by sequentially joining with rhumb lines the following positions, which shall be measured according to the WGS84 coordinate system: The Hecate Seamounts:  52o 21.2866' N, 31o 09.2688' W  52o 20.8167' N, 30o 51.5258' W  52o 12.0777' N, 30o 54.3824' W  52o 12.4144' N, 31o 14.8168' W  52o 21.2866' N, 31o 09.2688' W The Faraday Seamounts:  50o 01.7968' N, 29o 37.8077' W  49o 59.1490' N, 29o 29.4580' W  49o 52.6429' N, 29o 30.2820' W  49o 44.3831' N, 29o 02.8711' W  49o 44.4186' N, 28o 52.4340' W  49o 36.4557' N, 28o 39.4703' W  49o 29.9701' N, 28o 45.0183' W  49o 49.4197' N, 29o 42.0923' W  50o 01.7968' N, 29o 37.8077' W Part of the Reykjanes Ridge:  55o 04.5327' N, 36o 49.0135' W  55o 05.4804' N, 35o 58.9784' W  54o 58.9914' N, 34o 41.3634' W  54o 41.1841' N, 34o 00.0514' W  54o 00.0'N, 34o 00.0' W  53o 54.6406' N, 34o 49.9842' W  53o 58.9668' N, 36o 39.1260' W  55o 04.5327' N, 36o 49.0135' W The Altair Seamounts:  44o 50.4953' N, 34o 26.9128' W  44o 47.2611' N, 33o 48.5158' W  44o 31.2006' N, 33o 50.1636' W  44o 38.0481' N, 34o 11.9715' W  44o 38.9470' N, 34o 27.6819' W  44o 50.4953' N, 34o 26.9128' W The Antialtair Seamounts:  43o 43.1307' N, 22o 44.1174' W  43o 39.5557' N, 22o 19.2335' W  43o 31.2802' N, 22o 08.7964' W  43o 27.7335' N, 22o 14.6192' W  43o 30.9616' N, 22o 32.0325' W  43o 40.6286' N, 22o 47.0288' W  43o 43.1307' N, 22o 44.1174' W 12. CECAF The minimum size for octopus (Octopus vulgaris) in the maritime waters under the sovereignty or jurisdiction of third countries and situated in the CECAF region shall be 450 g (gutted). Octopus under the minimum size of 450 g (gutted) shall not be retained on board or be transhipped, landed, transported, stored, sold, displayed or offered for sale, but shall be returned immediately to the sea. 13. Vessels engaged in illegal, unreported and unregulated fisheries in the North-East Atlantic 13.1. Vessels that have been placed by the North-East Atlantic Fisheries Commission (NEAFC) on the list of vessels that have been confirmed as having engaged in illegal, unreported and unregulated fisheries (IUU vessels) are listed in Appendix 4. The following measures shall apply to these vessels: (a) IUU vessels that enter ports are not authorised to land or tranship therein and shall be inspected by the competent authorities. Such inspections shall include the vessel's documents, log books, fishing gear, catch onboard and any other matter relating to the vessel's activities in the Regulatory Area of NEAFC. Information on the result of the inspections shall immediately be transmitted to the Commission; (b) fishing vessels, support vessels, refuel vessels, mother-ships and cargo vessels flying the flag of a Member State shall not in any way assist IUU vessels or participate in any transhipment or joint fishing operations with vessels on that list; (c) IUU vessels shall not be supplied in ports with provisions, fuel or other services; (d) IUU vessels shall not be authorised to fish in Community waters and be prohibited to be chartered; (e) imports of fish coming from IUU vessels shall be prohibited; (f) Member States shall refuse the granting of their flag to IUU vessels and encourage importers, transporters and other sectors concerned to refrain from negotiating and from transhipping of fish caught by such vessels. 13.2. The Commission shall amend the list to be in accordance with the NEAFC list as soon as NEAFC adopts a new list. 14. Electric Fishing By way of derogation from Article 31(1) of Regulation (EC) No 850/98 fishing with beam trawl using electrical current shall be allowed under conditions to be established by the Commission in accordance with the procedure referred to in Article 30(2) of Regulation (EC) No 2371/2002 in the light of advice from STECF. Part B Mediterranean 15. Temporary measure for mesh size and fishery activities The fisheries currently operating under the derogations, provided for in Article 3(1) and (1a) and Article 6(1) and (1a) of Regulation (EC) No 1626/94, may temporarily continue their activity in 2006. 16. Dredges and trawl nets in deep-sea fisheries The use of towed dredges and trawl nets fisheries at depths beyond 1 000 m shall be prohibited. 17. Establishment of GFCM record of vessels over 15 m 17.1. Before 1 June 2006 each Member State shall send the Commission, through the accustomed data-processing support, a list of the vessels of more than 15 metres overall length flying its flag and registered in its territory that it authorises to fish in the GFCM area by issue of a fishing permit. 17.2. The list indicated in paragraph 17.1. shall include the following information: (a) vessel's Community fleet register number, and external marking as defined in Annex I to Regulation (EC) No 26/2004; (b) period authorised for fishing and/or transhipment; (c) fishing gears used. 17.3. The Commission shall send the list to the GFCM Executive Secretariat before 1 July 2006 so that these vessels can be entered on the GFCM register of vessels more than 15 metres in overall length authorised to fish in the GFCM Agreement area (hereinafter referred to as the GFCM register). 17.4. Any change to be made to the list indicated in paragraph 17.1. shall be notified to the Commission for transmission to the GFCM Executive Secretariat, the same procedure applying, at least 10 working days before the vessel begins fishing activity in the GFCM area. 17.5. Community fishing vessels more than 15 metres in overall length that are not entered on the list indicated in paragraph 17.1. shall not fish, retain on board, tranship or land any type of fish and shellfish within the GFCM area. 17.6. Member States shall take the necessary measures to ensure that: (a) only vessels flying their flag that are included in the list indicated in paragraph 17.1. and hold on board a fishing permit issued by them are authorised, on the terms of the permit, to carry out fishing activities in the GFCM area; (b) no fishing permit is issued to vessels that have carried out illegal, unregulated and unreported fishing (IUU fishing) in the GFCM area or elsewhere, unless the new owners provide adequate documentary evidence that the previous owners and operators have no longer any legal, beneficial or financial interest in, or exercise any control over, their vessels, or that their vessels neither take part in nor are associated with IUU fishing; (c) to the extent possible, their national legislation prohibits owners and operators of vessels flying their flag that are included in the list indicated in paragraph 17.1. from taking part in or being associated with fishing activities in the GFCM Agreement area by vessels not on the GFCM register; (d) to the extent possible, their national legislation requires owners of vessels flying their flag that are included in the list indicated in paragraph 17.1. to be nationals or legal entities within the flag Member State; (e) their vessels comply with all the relevant GFCM conservation and management measures. 17.7. Member States shall take the necessary measures to prohibit fishing, retention on board, transhipment and landing of fish and shellfish caught in the GFCM area by vessels more than 15 metres in overall length that are not on the GFCM register. 17.8. Member States shall without delay pass on to the Commission any information showing that there are strong reasons for suspecting that vessels more than 15 metres in overall length that are not on the GFCM register are fishing for or transhipping fish and shellfish in the GFCM Agreement area. Part C Eastern Pacific Ocean 18. Purse seines in the Regulatory Area of the Inter-American Tropical Tuna Commission (IATTC) 18.1. The fishing by purse-seine vessels for Yellowfin Tuna (Thunnus albacares), Bigeye Tuna (Thunnus obesus) and Skipjack Tunas (Katsuwonus pelamis) shall be prohibited from either, 1 August to 11 September 2006, or, 20 November to 31 December 2006 in the area defined by the following limits:  the Pacific coastlines of the Americas,  longitude 150o W,  latitude 40o N,  latitude 40o S. 18.2. The Member States concerned shall notify the Commission of the selected period of closure before 1 July 2006. All the purse seine vessels of the Member States concerned must stop purse-seine fishing in the defined area during the period selected. 18.3. As of the date of entry into force of this Regulation purse seiners fishing for tuna in the Regulatory Area of the IATTC shall retain on board and then land all bigeye, skipjack and yellowfin tuna caught, except fish considered unfit for human consumption for reasons other than size. A single exception shall be the final set of a trip, when there may be insufficient well space remaining to accommodate all the tuna caught in that set. 18.4. Purse seine vessels shall promptly release unharmed, to the extent practicable, all sea turtles, sharks, billfishes, rays, dorado, and other non-target species. Fishermen shall be encouraged to develop and use techniques and equipment to facilitate the rapid and safe release of any such animals. 19. The following specific measures to encircled or entangled sea turtles shall apply: (a) whenever a sea turtle is sighted in the net, all reasonable efforts shall be made to rescue the turtle before it becomes entangled in the net, including, if necessary, the deployment of a speedboat; (b) if a turtle is entangled in the net, net roll should stop as soon as the turtle comes out of the water and should not start again until the turtle has been disentangled and released; (c) if a turtle is brought on board a vessel, all appropriate methods to assist in the recovery of the turtle should be made before returning it to the water; (d) tuna-fishing vessels shall be prohibited from disposing of salt bags or any other type of plastic rubbish at sea; (e) the release, when practicable, of sea turtles entangled in Fish Aggregating Devices (FADs) and other fishing gear is encouraged; (f) the recovery of FADs which are not being used in the fishery is also encouraged. Part D Highly migratory fish in Eastern Atlantic and the Mediterranean 20. Minimum size for bluefin tuna in the East Atlantic and Mediterranean Sea 20.1. By way of derogation from the provisions laid down in Article 6 and Annex IV of Regulation (EC) No 973/2001, the minimum size for bluefin tuna in the Mediterranean Sea shall be 10 kg or 80 cm. 20.2. By way of derogation from the provisions laid down in Article 7(1) of Regulation (EC) No 973/2001, no tolerance limit shall be granted for bluefin tuna fished in the East Atlantic and in the Mediterranean Sea. 21. Minimum size for bigeye tuna By way of derogation from the provisions of Article 6 and Annex IV of Regulation (EC) No 973/2001, the minimum size of bigeye tuna is abolished. 22. Restrictions on the use of certain types of vessels and gears 22.1. In order to protect the bigeye stock, in particular juvenile fish, fishing by purse seiners and baitboats shall be prohibited during the period and in the area specified in points (a) and (b) below; (a) the area is the following: Southern limit: parallel 0o South latitude Northern limit: parallel 5o North latitude Western limit: meridian 20o West longitude Eastern limit: meridian 10o West longitude; (b) the period covered by the prohibition shall be from 1 November to 30 November of each year. 22.2. By way of derogation from the provisions of Article 3 of Regulation (EC) No 973/2001, Community vessels shall be authorised to fish without restriction on the use of certain types of vessels and gears in the area referred to in Article 3(2) and during the period specified in Article 3(1) of that Regulation. 23. Measures concerning sport and recreational fishing activities in the Mediterranean Sea 23.1. Each Member State shall take the necessary measures to forbid the use, within the framework of sport and recreational fishing of towed nets, encircling nets, seine sliding, dredger, gillnets, trammel nets and longline to fish for tuna and tuna-like species, notably bluefin tuna, in the Mediterranean Sea. 23.2. Each Member State shall ensure that catches of tuna and tuna-like species carried out in the Mediterranean Sea as a result from sport and recreational fishing are not marketed. 24. Sampling plan for bluefin Tuna By way of derogation from the provisions laid down in Article 5a of Regulation (EC) No 973/2001, each Member State shall establish a sampling programme for the estimation of the numbers-at-size of the bluefin tuna caught; this requires notably that size sampling at cages must be done on one sample (= 100 specimen) for every 100 tonnes of live fish. Size sample will be collected during harvesting (3) at the farm, in accordance with the ICCAT methodology for reporting Task II. The sampling should be conducted during any harvesting, covering all cages. Data must be transmitted to ICCAT by 1 May 2006 for the sampling conducted the previous year. Part E South-east Atlantic 25. SEAFO 25.1. All Community vessels operating in the South East Atlantic Fisheries Organisation (SEAFO) Convention Area, and targeting species not subject to the conservation and management regimes of other competent regional fisheries organisations, shall carry qualified scientific observers from 1 January 2006. 25.2. Member States shall take the necessary steps to appoint scientific observers and ensure that they are placed on board all vessels flying their flag or registered in their territory which are about to undertake fishing activities in the SEAFO Convention Area. Member States shall take the necessary steps to ensure that properly appointed scientific observers remain on board the fishing vessels to which they have been assigned until they are replaced by other scientific observers. 25.3. The master of a Community vessels operating in the SEAFO Convention Area from 1 January 2006 shall receive the scientific observer and co-operate with him in the performance of his duties during his stay on board. 25.4. Member States shall send to the SEAFO Secretariat by 1 May each year at the latest a comprehensive report in a format to be defined by the Scientific Committee of SEAFO, assessing the content of the reports of the scientific observers assigned to fishing vessels flying their flag. This report shall be forwarded to the Commission at the same time. (1) OJ L 41, 13.2.2002, p. 1. (2) OJ L 77, 20.3.2002, p. 8. (3) For fish farmed more than 1 year, other additional sampling methods should be established. Appendix 1 to Annex III TOWED GEARS: Skagerrak and Kattegat Mesh size ranges, target species and required catch percentages applicable to the use of a single mesh size range Species Mesh size range (mm) < 16 16-31 32-69 35-69 70 89 (5)  ¥ 90 Minimum percentage of target species 50 % (6) 50 % (6) 20 % (6) 50 % (6) 20 % (6) 20 % (7) 30 % (8) none Sandeel (Ammodytidae) (3) x x x x X x x x Sandeel (Ammodytidae) (4) x x x x x x Norway pout (Trisopterus esmarkii) x x x x x x Blue whiting (Micromesistius poutassou) x x x x x x Greater weever (Trachinus draco) (1) x x x x x x Molluscs (except Sepia) (1) x x x x x x Garfish (Belone belone) (1) x x x x x x Gray gurnard (Eutrigla gurnardus) (1) x x x x x x Argentine (Argentina spp.) x x x x x Sprat (Sprattus sprattus) x x x x x x Eel (Anguilla, anguilla) x x x x x x Common shrimp/Baltic shrimp (Crangon spp., Palaemon adspersus) (2) x x x x x x Mackerel (Scomber spp.) x x x Horse mackerel (Trachurus spp.) x x x Herring (Clupea harengus) x x x Northern shrimp (Pandalus borealis) x x x Common shrimp/Baltic shrimp (Crangon spp., Palaemon adspersus) (1) X x x Whiting (Merlangius merlangus) x x Norway lobster (Nephrops norvegicus) x x All other marine organisms x (1) Only within four miles from the baselines. (2) Outside four miles from the baselines. (3) From 1 March to 31 October in Skagerrak and from 1 March to 31 July in Kattegat. (4) From 1 November to the last day of February in Skagerrak and from 1 August to the last day of February in Kattegat. (5) When applying this mesh size range the codend shall be constructed of square meshed netting with a sorting grid in accordance with Appendix 2 to this Annex. (6) The catch retained on board shall consist of no more than 10 % of any mixture of cod, haddock, hake, plaice, witch, lemon sole, sole, turbot, brill, flounder, mackerel, megrim, whiting, dab, saithe, Norway lobster and lobster. (7) The catch retained on board shall consist of no more than 50 % of any mixture of cod, haddock, hake, plaice, witch, lemon sole, sole, turbot, brill, flounder, herring, mackerel, megrim, whiting, dab, saithe, Norway lobster and lobster. (8) The catch retained on board shall consist of no more than 60 % of any mixture of cod, haddock, hake, plaice, witch, lemon sole, sole, turbot, brill, flounder, megrim, whiting, dab, saithe and lobster. Appendix 2 to Annex III Specifications of the Sorting grid for 70 mm trawl fishery in Skagerrak and Kattegat a) The species selective grid shall be attached in trawls with full square mesh codend with a mesh size equal to or larger than 70 mm and smaller than 90 mm. The minimum length of the codend shall be 8 m. It shall be prohibited to use any trawl having more than 100 square meshes in any circumference of the codend, excluding the joining or the selvedges. b) The grid shall be rectangular. The bars of the grid shall be parallel to the longitudinal axis of the grid. The bar spacing of the grid shall not exceed 35 mm. It shall be permitted to use one or more hinges in order to facilitate its storage on the net drum. c) The grid shall be mounted diagonally in the trawl, upwards backwards, anywhere from just in front of the codend to 10 meters up in the extension piece. All sides of the grid shall be attached to the trawl. d) In the upper panel of the trawl there shall be an unblocked fish outlet in immediate connection to the upper side of the grid. The opening of the fish outlet shall have the same width in the posterior side as the width of the grid and shall be cut out to a tip in the anterior direction along mesh bars from both sides of the grid. e) It shall be permitted to attach in front of the grid a funnel to lead the fish towards the trawl floor and grid. The minimum mesh size of the funnel shall be 70 mm. The minimum vertical opening of the guiding funnel towards the grid shall be 30 cm. The width of the guiding funnel towards the grid shall be the grid width. Schematic illustration of a size and species selective trawl. Entering fish is lead towards the trawl floor and grid via a leading funnel. Larger fish is then led out of the trawl by the grid while smaller fish and Norway lobster pass through the grid and enter the codend. The full square mesh codend enhance escapement of small fish and undersized Norway lobster. Appendix 3 to Annex III Condition for fisheries with certain towed gears authorized in ICES Subareas III, IV, V, VI and VII and ICES divisions VIII a, b, c, e Specifications of the top square mesh window Specifications of 100 mm, measured as inner opening, square mesh window in the rear tapered section of the trawl, Danish seine or similar gear with a mesh size equal to or larger than 70 mm and smaller than 100 mm. The window shall be a rectangular section of netting. There shall be only one window. The window shall not be obstructed in any way by either internal or external attachments. Location of the window The window shall be inserted into the middle of the top panel of the rear tapered section of the trawl just in front of the untapered section constituted by the extension piece and the codend. The window shall terminate not more than 12 meshes from the hand braided row of meshes between the extension piece and the rear tapered section of the trawl. Size of the window The length and the width of the window shall be at least 2 m and at least 1 m respectively. Netting of the window The meshes shall have a minimum mesh opening of 100 mm. The meshes will be square meshes, i.e. all four sides of the window netting shall be cut all bars. The netting shall be mounted such that the bars run parallel and perpendicular to the longitudinal axis of the codend. The netting shall be single twine. The twine thickness shall be not more than 4 mm. Insertion of the window into the diamond meshes netting It shall be permitted to attach a selvedge on the four sides of the window. The diameter of this selvedge shall be no more than 12 mm. The stretched length of the window shall be equal to the strength length of the diamond meshes attached to the longitudinal side of the window. The number of diamond meshes of the top panel attached to the smallest side of the window (i.e. one metre long side which is perpendicular to the longitudinal axis of the codend) shall be at least the number of full diamond meshes attached to the longitudinal side of the window divided by 0,7. Other The insertion of the window into the trawl is illustrated below. Appendix 4 to Annex III List of vessels that have been confirmed by NEAFC as having engaged in illegal, unreported and unregulated fisheries Vessel's name Flag State IMO (1) ship identification number FONTENOVA Panama p.m. IANNIS Panama p.m. LANNIS I Panama p.m. LISA Commonwealth of Dominica 8606836 KERGUELEN Guinea Conakry p.m. OKHOTINO Commonwealth of Dominica 8522169 OLCHAN Commonwealth of Dominica 8422838 OSTROE Commonwealth of Dominica 8522042 OSTROVETS Commonwealth of Dominica 8522030 OYRA Commonwealth of Dominica 8522119 OZHERELYE Commonwealth of Dominica 8422876 SUNNY JANE Belize 7347407 PAVLOVSK Commonwealth of Dominica 8326319 DOLPHIN Georgia p.m. ICE BAY Cambodia 8028424 TURICIA Panama 7700104 GRAND SOL Panama p.m. MURTOSA Togo 7385174 (1) International Maritime Organisation ANNEX IV PART I Quantitative limitations of licences and fishing permits for Community vessels fishing in third country waters Area of fishing Fishery Number of licences Allocation of licences amongst Member States Maximum number of vessels present at any time Norwegian waters and fishery zone around Jan Mayen Herring, North of 62o00'N Demersal species, North of 62o00'N 80 FR: 18, PT: 9, DE: 16, ES: 20, UK: 14, IRL: 1 50 Mackerel, South of 62o00'N, purse seine fishery 11 DE: 1 (1), DK: 26 (1), FR: 2 (1), NL: 1 (1) not relevant Mackerel, South of 62o00'N, trawl fishery 19 not relevant Mackerel, North of 62o00'N, purse seine fishery 11 (2) DK: 11 not relevant Industrial species, South of 62o00'N 480 DK: 450, UK: 30 150 Waters of the Faroe Islands All trawl fisheries with vessels of not more than 180 feet in the zone between 12 and 21 miles from the Faroese baselines 26 BE: 0, DE: 4, FR: 4, UK: 18 13 Directed fishing for cod and haddock with a minimum mesh of 135 mm, restricted to the area south of 62o28'N and east of 6o30'W 8 (3) 4 Trawling outside 21 miles from the Faroese baseline. In the periods 1 March to 31 May and 1 October to 31 December, these vessels may operate in the area between 61o20'N and 62o00'N and between 12 and 21 miles from the baselines. 70 BE: 0, DE: 10, FR: 40, UK: 20 26 Trawl fisheries for blue ling with a minimum mesh of 100 mm in the area south of 61o30'N and west of 9o00'W and in the area between 7o00'W and 9o00'W south of 60o30'N and in the area south-west of a line between 60o30'N, 7o00'W and 60o00'N, 6o00'W. 70 DE: 8 (4), FR: 12 (4), UK: 0 (4) 20 (5) Directed trawl fishery for saithe with a minimum mesh size of 120 mm and with the possibility to use round-straps around the codend. 70 22 (5) Fisheries for blue whiting. The total number of licences may be increased by four vessels to form pairs, should the Faroese authorities introduce special rules of access to an area called main fishing area of blue whiting 34 DE: 3, DK: 19, FR: 2, UK: 5, NL: 5 20 Line fishing 10 UK: 10 6 Fishing for mackerel 12 DK: 12 12 Herring fisheries north of 62oN 21 DE: 1, DK: 7, FR: 0, UK: 5, IRL: 2, NL: 3, SW: 3 21 Waters of the Russian Federation All fisheries pm pm Fisheries for cod 7 (6) pm Fisheries for sprat pm pm PART II Quantitative limitations of licences and fishing permits for third country fishing vessels in Community waters Flag State Fishery Number of licences Maximum number of vessels present at any time Norway Herring, North of 62o00'N 18 18 Faroe Islands Mackerel, VIa (north of 56o30'N), VIIe,f,h, horse mackerel, IV, VIa (north of 56o30'N), VIIe,f,h; herring, VIa (north of 56o30'N) 14 14 Herring north of 62o00'N 21 21 Herring, IIIa 4 4 Industrial fishing for Norway pout and sprat, IV, VIa (north of 56o30'N): sandeel, IV (including unavoidable by-catches of blue whiting) 15 15 Ling and tusk 20 10 Blue whiting, VIa (north of 56o30'N), VIb, VII (west of 12o00'W) 20 20 Blue ling 16 16 Russian Federation Herring, IIId (Swedish waters) pm pm Herring, IIId (Swedish waters, non-fishing mother ships) pm pm Sprat 4 (7) pm Barbados Penaeus shrimps (8) (French Guyana waters) 5 pm (9) Snappers (10) (French Guyana waters) 5 pm Guyana Penaeus shrimps (11) (French Guyana waters) pm pm (12) Surinam Penaeus shrimps (11) (French Guyana waters) 5 pm (13) Trinidad and Tobago Penaeus shrimps (11) (French Guyana waters) 8 pm (14) Japan Tuna (15) (French Guyana waters) pm Korea Tuna (16) (French Guyana waters) pm pm (11) Venezuela Snappers (11) (French Guyana waters) 41 pm Sharks (11) (French Guyana waters) 4 pm PART III Declaration pursuant to Article 25(2) (1) This allocation is valid for purse and trawl fisheries. (2) To be selected from the 11 licences for purse seine fishery for mackerel South of 62o00'N. (3) Following the Agreed Record of 1999, the figures for the Directed fishing for cod and haddock are included in the figures for All trawl fisheries with vessels of not more than 180 feet in the zone between 12 and 21 miles from the Faroese baselines. (4) These figures refer to the maximum number of vessels present at any time. (5) These figures are included in the figures for Trawling outside 21 miles from the Faroese baselines. (6) Applies only to vessels flying the flag of Latvia. (7) Applies only to the Latvian zone of EC waters. (8) The licences concerning fishing for shrimp in the waters of the French Department of Guyana shall be issued on the basis of a fishing plan submitted by the authorities of the third country concerned, approved by the Commission. The period of validity of each of these licences shall be limited to the fishing period provided for in the fishing plan on the basis of which the licence was issued. (9) The annual number of days at sea is limited to 200. (10) To be fished exclusively with long lines or traps (snappers) or long lines or mesh nets having a minimum mesh of 100 mm, at depths greater than 30 m (sharks). To issue these licences, proof must be produced that a valid contract exists between the ship owner applying for the licence and a processing undertaking situated in the French Department of Guyana, and that it includes an obligation to land at least 75% of all snapper catches, or 50% of all shark catches from the vessel concerned in that department so that they may be processed in that undertaking's plant. The contract referred to above must be endorsed by the French authorities, which shall ensure that it is consistent both with the actual capacity of the contracting processing undertaking and with the objectives for the development of the Guyanese economy. A copy of the duly endorsed contract shall be appended to the licence application. Where the endorsement referred to above is refused, the French authorities shall give notification of this refusal and state their reasons for it to the party concerned and to the Commission. (11) Applicable from 1 January to 30 April 2006. (12) Pending the conclusion of fisheries consultations with Norway for 2006. (13) The annual number of days at sea is limited to pm. (14) The annual number of days at sea is limited to 350. (15) To be fished exclusively with longlines. (16) Of which at any given time a maximum of 10 for vessels fishing cod with gillnets. ANNEX V PART I Information to be recorded in the logbook When fishing is carried out within the 200-nautical-mile zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries, the following details are to be entered in the log-book immediately after the following events: After each haul: 1.1. the quantity (in kilograms live-weight) of each species caught; 1.2. the date and the time of the haul; 1.3. the geographical position in which the catches were made; 1.4. the fishing method used. After each trans-shipment to or from another vessel: 2.1. the indication received from or transferred to; 2.2. the quantity (in kilograms live-weight) of each species trans-shipped; 2.3. the name, external identifications letters and numbers of the vessel to or from which the trans shipment occurred; 2.4. trans-shipment of cod is not allowed. After each landing in a port of the Community: 3.1. name of the port; 3.2. the quantity (in kilograms live-weight) of each species landed. After each transmission of information to the Commission of the European Communities: 4.1. date and time of the transmission; 4.2. type of message: catch on entry, catch on exit, catch, transhipment; 4.3. in the case of radio transmission: name of the radio station. PART II ANNEX VI CONTENT AND MODALITIES OF THE TRANSMISSION OF INFORMATION TO THE COMMISSION 1. The information to be transmitted to the Commission of the European Communities and the timetable for its transmission is as follows: 1.1. On each occasion a vessel commences a fishing trip (1) in Community waters it shall send a catch on entry message specifying the following SR m (2) (= start of record) AD m XEU (= to Commission of the European Communities) SQ m (serial number of message in current year) TM m COE (= catch on entry) RC m (international radio call sign) TN o (3) (fishing trip serial number in the year) NA o (name of the vessel) IR m (Flag state as ISO-3 country code, where applicable followed by a unique reference number, if any, as applied in the flag state) XR m (external identification letters; side number of the vessel) LT (4) o (5) (latitude position of the vessel at time of transmission) LG (4) o (5) (longitude position of the vessel at time of transmission) LI o (estimated latitude position where the master intends to commence fishing, degrees or decimal presentation) LN o (estimated longitude position where the master intends to commence fishing, degrees or decimal presentation) RA m (relevant ICES area) OB m (quantity by species on board, in the hold, in pairs as needed: FAO code + live weight in kilograms, rounded to the nearest 100 kilograms DA m (date of transmission in yyyymmdd format) TI m (time of transmission in hhmm format) MA m (name of the master of the vessel) ER m (= end of record) 1.2. On each occasion a vessel terminates a fishing trip (1) in Community waters it shall send a catch on exit message specifying the following: SR m (= start of record) AD m XEU (= to Commission of the European Communities) SQ m (serial number of message for that vessel in current year) TM m COX (= catch on exit) RC m (international radio call sign) TN o (fishing trip serial number in the year) NA o (name of the vessel) IR m (Flag state as ISO-3 country code, where applicable followed by a unique reference number, if any, as applied in the flag state) XR m (external identification letters; side number of the vessel) LT (6) o (7) (latitude position of the vessel at time of transmission) LG (6) o (7) (longitude position of the vessel at time of transmission) RA m (relevant ICES area where catches were taken) CA m (catch quantity by species since last report in pairs as needed, : FAO code + live weight in kilograms, rounded to the nearest 100 kilograms) OB o (quantity by species on board, in the hold, in pairs as needed: FAO code + live weight in kilograms, rounded to the nearest 100 kilograms DF o (days fished since last report) DA m (date of transmission in yyyymmdd format) TI m (time of transmission in hhmm format) MA m (name of the master of the vessel) ER m (= end of record) 1.3. At three-day intervals, commencing on the third day after the vessel first enters the zones referred to under 1.1 when fishing for herring and mackerel, and in weekly intervals, commencing the seventh day after the vessel first enters the zones referred to under 1.1 when fishing for all species other than herring and mackerel, a catch report message has to be sent, specifying: SR m (= start of record) AD m XEU (= to Commission of the European Communities) SQ m (serial number of message for that vessel in current year) TM m CAT (= catch report) RC m (international radio call sign) TN o (fishing trip serial number in the year) NA o (name of the vessel) IR m (Flag state as ISO-3 country code, where applicable followed by a unique reference number, if any, as applied in the flag state) XR m (external identification letters; side number of the vessel) LT (6) o (7) (latitude position of the vessel at time of transmission) LG (6) o (7) (longitude position of the vessel at time of transmission) RA m (relevant ICES area where catches were taken) CA m (catch quantity by species since last report in pairs as needed, : FAO code + live weight in kilograms, rounded to the nearest 100 kilograms) OB o (quantity by species on board, in the hold, in pairs as needed,: FAO code + live weight in kilograms, rounded to the nearest 100 kilograms DF o (days fished since last report) DA m (date of transmission in yyyymmdd format) TI m (time of transmission in hhmm format) MA m (name of the master of the vessel) ER m (= end of record) 1.4. Whenever a trans shipment is planned between the catch on entry and catch on exit message and apart from the catch report messages, an additional trans shipment message has to be sent minimum 24 hours in advance, specifying: SR m (= start of record) AD m XEU (= to Commission of the European Communities) SQ m (serial number of message for that vessel in current year) TM m TRA (= trans shipment) RC m (international radio call sign) TN o (fishing trip serial number in the year) NA o (name of the vessel) IR m (Flag state as ISO-3 country code, where applicable followed by a unique reference number, if any, as applied in the flag state) XR m (external identification letters; side number of the vessel) KG m (quantity by species on- or off-loaded in pairs as needed, : FAO code + live weight in kilograms, rounded to the nearest 100 kilograms) TT m (international radio call sign of the receiving vessel) TF m (international radio call sign of the donor vessel) LT (8) m/o (9), (10) (predicted latitude position of the vessel where the trans shipment is planned) LG (8) m/o (9), (10) (predicted longitude position of the vessel where the trans shipment is planned) PD m (predicted date when the trans shipment is planned) PT m (predicted time when the trans shipment is planned) DA m (date of transmission in yyyymmdd format) TI m (time of transmission in hhmm format) MA m (name of the master of the vessel) ER m (= end of record) 2. Form of the communication Unless point 3.3 is applied (see below), the information specified above under point 1 shall be transmitted respecting the codes and ordering of data as specified above; in particular,  the text VRONT must be placed in the subject line of the message;  each data item will be placed on a new line;  the data itself will be preceded by the indicated code, separated from each-other by a space. Example (with fictitious data): SR AD XEU SQ 1 TM COE RC IRCS TN 1 NA VESSEL NAME EXAMPLE IR NOR XR PO 12345 LT +65.321 LO -21.123 RA 04A. OB COD 100 HAD 300 DA 20051004 MA CAPTAIN NAME EXAMPLE TI 1315 ER 3. Communication scheme 3.1. The information specified under point 1 shall be transmitted by the vessel to the Commission of the European Communities in Brussels by Telex (SAT COM C 420599543 FISH), electronic mail (FISHERIES-telecom@cec.eu.int) or via one of the radio stations listed under point 4 below and in the form specified under point 2. 3.2. If it is impossible for reasons of force majeure for the message to be transmitted by the vessel, it may be transmitted on the vessel's behalf by another vessel. 3.3. In the case a Flag State has the technical capability to send all above messages and contents in the so-called NAF-format on behalf of its operating vessels, that Flag State may  after bilateral agreement between the Flag State and the Commission  transmit this information via a secured transmission protocol to the Commission of the European Communities in Brussels. In that case, some extra information will be added  as a kind of envelope  to the transmission (after the AD information) FR m (from; party alfa ISO-3 country code) RN m (serial number of the record for the relevant year) RD m (date of transmission in yyyymmdd format) RT m (time of transmission in hhmm format) Example (with data of above) //SR//AD/XEU//FR/NOR//RN/5//RD/20051004//RT/1320//SQ/1//TM/COE//RC/IRCS//TN/1//NA/VESSEL NAME EXAMPLE//IR/NOR//XR/PO 12345//LT/+65.321//LG/-21.123//RA/04A.//OB/COD 100 HAD 300//DA/20051004//TI/1315//MA/CAPTAIN NAME EXAMPLE//ER// The Flag State will receive a return message specifying: SR m (= start of record) AD m (ISO-3 country code of Flag State) FR m XEU (= to Commission of the European Communities) RN m (serial number of message in current year for which a return message is sent) TM m RET (= return) SQ m (serial number of original message for that vessel in current year) RC m (international radio call sign mentioned in original message) RS m (return status  ACK or NAK) RE m (return error number) DA m (date of transmission in yyyymmdd format) TI m (time of transmission in hhmm format) ER m (= end of record) 4. Name of the radio station Name of radio station Call sign of radio station Lyngby OXZ Land's End GLD Valentia EJK Malin Head EJM Torshavn OXJ Bergen LGN Farsund LGZ FlorÃ ¸ LGL Rogaland LGQ TjÃ ¸me LGT Ã lesund LGA Ãrlandet LFO BodÃ ¸ LPG Svalbard LGS Gryt GRYT RADIO GÃ ¶teborg SOG Turku OFK 5. Code to be used to indicate the species Alfonsinos (Beryx spp.) ALF American plaice (Hippoglossoides platessoides) PLA Anchovy (Engraulis encrasicolus) ANE Angler/Monk (Lophius spp.) MNZ Argentine (Argentina silus) ARG Atlantic pomfret (Brama brama) POA Basking shark (Cetorinhus maximus) BSK Black scabbardfish (Aphanopus carbo) BSF Blue ling (Molva dypterygia) BLI Blue whiting (Micromesistius poutassou) WHB Bob shrimp (Xiphopenaeus kroyeri) BOB Cod (Gadus morhua) COD Common shrimp (Crangon crangon) CSH Common squid (Loligo spp.) SQC Dogfish (Squalus acanthias) DGS Forkbeards (Phycis spp.) FOR Greenland halibut (Reinhardtius hippoglossoides) GHL Haddock (Melanogrammus aeglefinus) HAD Hake (Merluccius merluccius) HKE Halibut (Hippoglossus hippoglussus) HAL Herring (Clupea harengus) HER Horse-mackerel (Trachurus trachurus) HOM Ling (Molva Molva) LIN Mackerel (Scomber Scombrus) MAC Megrim (Lepidorhombus spp.) LEZ Nortern deep-water prawn (Pandalus borealis) PRA Norway lobster (Nephrops norvegicus) NEP Norway pout (Trisopterus esmarkii) NOP Orange roughy (Hoplostethus atlanticus) ORY Other OTH Plaice (Pleuronectes platessa) PLE Pollack (Pollachius pollachius) POL Porbeagle (Lamma nasus) POR Redfish (Sebastes spp.) RED Red seabream (Pagellus bogaraveo) SBR Roundnose grenadier (Coryphaenoides rupestris) RNG Saithe (Pollachius virens) POK Salmon (Salmo salar) SAL Sandeel (Ammodytes spp.) SAN Sardine (Sardina pilchardus) PIL Shark (Selachii, Pleurotremata) SKH Shrimp (Penaeidae) PEZ Sprat (Sprattus sprattus) SPR Squid (Illex spp.) SQX Tuna (Thunnidae) TUN Tusk (Brosme brosme) USK Whiting (Merlangus merlangus) WHG Yellowtail flounder (Limanda ferruginea) YEL 6. Codes to be used to indicate the relevant area 02A. ICES division IIa  Norwegian Sea 02B. ICES division IIb  Spitzbergen and Bear Island 03A. ICES division IIIa  Skagerrak and Kattegat 03B. ICES division IIIb 03C. ICES division IIIc 03D. ICES division IIId  Baltic Sea 04A. ICES division IVa  Northern North Sea 04B. ICES division IVb  Central North Sea 04C. ICES division IVc  Southern North Sea 05A. ICES division Va  Iceland Grounds 05B. ICES division Vb  Faroes Grounds 06A. ICES division VIa  Northwest coast of Scotland and North Ireland 06B. ICES division VIb  Rockall 07A. ICES division VIIa  Irish Sea 07B. ICES division VIIb  West of Ireland 07C. ICES division VIIc  Porcupine Bank 07D. ICES division VIId  Eastern Channel 07E. ICES division VIIe  Western English Channel 07F. ICES division VIIf  Bristol Channel 07G. ICES division VIIg  Celtic Sea North 07H. ICES division VIIh  Celtic Sea South 07J. ICES division VIIj  South-West of Ireland  East 07K. ICES division VIIk  South-West of Ireland  West 08A. ICES division VIIIa- Bay of Biscay  North 08B. ICES division VIIIb  Bay of Biscay  Central 08C. ICES division VIIIc  Bay of Biscay  South 08D. ICES division VIIId  Bay of Biscay  Offshore 08E. ICES division VIIIe  Bay of Biscay  West Bay 09A. ICES division IXa  Portuguese waters  East 09B. ICES division IXb  Portuguese waters  West 14A. ICES division XIVa  North-East Greenland 14B. ICES division XIVb  South-East Greenland 7. In addition to the provisions laid down in points 1 to 6 the following provisions shall apply to Third-Country vessels intending to fish for blue whiting in Community waters: (a) Vessels that already have catch on board may only commence their fishing trip after having received authorisation from the competent authority of the coastal Member State concerned. At least four hours prior to entering Community waters the master of the vessel shall notify as appropriate one of the following Fisheries Monitoring Centres: (i) UK (Edinburgh) by e-mail at the following address: ukfcc@scotland.gsi.gov.uk or by telephone (+44 131 271 9700), or (ii) Ireland (Haulbowline) by e-mail at the following address: nscstaff@eircom.net or by telephone (+353 87 236 5998). The notification shall specify the name, international radio call sign and port letters and number (PLN) of the vessel, the total quantity by species on board and the position (longitude/latitude) where the master estimates that the vessel will enter Community waters as well as the area where he intends to commence fishing. The vessel shall not commence fishing until it has received acknowledgement of the notification and instructions on whether or not the master is required to present the vessel for inspection. Each acknowledgement shall have a unique authorisation number which the master shall retain until the fishing trip is terminated. Notwithstanding any inspections that may be carried out at sea the competent authorities may in duly justified circumstances require a master to present his vessel for inspection in port. (b) Vessels that enter Community waters with no catch on board shall be exempt from the requirements laid down in paragraph a). (c) By way of derogation from the provisions of paragraph 1.2, the fishing trip shall be considered as being terminated when the vessel leaves Community waters or enters a Community port where its catch is fully discharged. Vessels shall only leave Community waters after passing through one of the following control routes: A. ICES rectangle 48 E2 in Division VIa B. ICES rectangle 46 E6 in Division IVa C. ICES rectangles 48 E8, 49 E8 or 50 E8 in Division IVa. The master of the vessel shall give at least four hours prior notification of entering one of the afore mentioned control routes to the Fisheries Monitoring Centre in Edinburgh by e-mail or telephone as provided for in paragraph 1. The notification shall specify the name, international radio call sign and port letters and number (PLN) of the vessel, the total quantity by species on board and the control route through which the vessel intends to pass. The vessel shall not leave the area within the control route until it has received acknowledgement of the notification and instructions on whether or not the master is required to present the vessel for inspection. Each acknowledgement shall have a unique authorisation number which the master shall retain until the vessel leaves Community waters. Notwithstanding any inspections that may be carried out at sea the competent authorities may in duly justified circumstances require a master to present his vessel for inspection in the ports of Lerwick or Scrabster. (d) Vessels that transit through Community waters must stow their nets so that they may not readily be used in accordance with the following conditions: (i) nets, weights and similar gear shall be disconnected from their trawl boards and towing and hauling wires and ropes, (ii) nets which are on or above deck shall be securely lashed to some part of the superstructure. (1) A fishing trip means a voyage commencing when a vessel intending to fish enters the 200-nautical-mile zone off the coasts of the Member States of the Community which is covered by the Community rules on fisheries and terminating when a vessel leaves that zone. (2) m = mandatory (3) o = optional (4) LT, LG: must be specified as decimal figure, 3 figures after the decimal point; until 31/12/2006 the use of LA and LO, with data in degrees and minutes continues to be supported. (5) Optional if a vessel is subject to satellite tracking. (6) LT, LG: must be specified as decimal figure, 3 figures after the decimal point; until 31/12/2006 the use of LA and LO, with data in degrees and minutes, continues to be supported (7) Optional if a vessel is subject to satellite tracking. (8) LT, LG: must be specified as decimal figure, 3 figures after the decimal point; until 31/12/2006 the use of LA and LO, with data in degrees and minutes, continues to be supported (9) Optional if a vessel is subject to satellite tracking. (10) Optional for the receiving vessel. ANNEX VII LIST OF SPECIES Common English Name Scientific Name 3-Alpha Code Groundfish Atlantic Cod Gadus morhua COD Haddock Melanogrammus aeglefinus HAD Atlantic redfishes Sebastes sp. RED Golden redfish Sebastes marinus REG Beaked redfish (deepwater) Sebastes mentella REB Acadian redfish Sebastes fasciatus REN Silver hake Merluccius bilinearis HKS Red hake (1) Urophycis chuss HKR Pollock (=Saithe) Pollachius virens POK American plaice Hippoglossoides platessoides PLA Witch flounder Glyptocephalus cynoglossus WIT Yellowtail flounder Limanda ferruginea YEL Greenland halibut Reinharditius hippoglossoides GHL Atlantic halibut Hippoglossus hippoglossus HAL Winter flounder Pseudopleuronectes americanus FLW Summer flounder Paralichthys dentatus FLS Windowpane flounder Scophthalmus aquosus FLD Flatfishes (NS) Pleuronectiformes FLX American angler (=Goosefish) Lophius americanus ANG Atlantic searobins Prionotus sp. SRA Atlantic tomcod Microgadus tomcod TOM Blue antimora Antimora rostrata ANT Blue whiting Micromesistius poutassou WHB Cunner Tautogolabrus adspersus CUN Cusk (=Tusk) Brosme brosme USK Greenland cod Gadus ogac GRC Blue ling Molva dypterygia BLI Ling Molva molva LIN Lumpfish =(Lumpsucker) Cyclopterus lumpus LUM Northern kingfish Menticirrhus saxatilis KGF Northern puffer Sphoeroides maculatus PUF Eelpouts (NS) Lycodes sp. ELZ Ocean pout Macrozoarces americanus OPT Polar cod Boreogadus saida POC Roundnose grenadier Coryphaenoides rupestris RNG Roughhead grenadier Macrourus berglax RHG Sandeels (=Sand Lances) Ammodytes sp. SAN Sculpins Myoxocephalus sp. SCU Scup Stenotomus chrysops SCP Tautog Tautoga onitis TAU Tilefish Lopholatilus chamaeleonticeps TIL White hake (1) Urophycis tenuis HKW Wolffishes (NS) Anarhicas sp. CAT Atlantic wolffish Anarhichas lupus CAA Spotted wolffish Anarhichas minor CAS Groundfish (NS) GRO Pelagics Atlantic herring Clupea harengus HER Atlantic mackerel Scomber scombrus MAC Atlantic butterfish Peprilus triacanthus BUT Atlantic menhaden Brevoortia tyrannus MHA Atlantic saury Scomberesox saurus SAU Bay anchovy Anchoa mitchilli ANB Bluefish Pomatomus saltatrix BLU Crevalle jack Caranx hippos CVJ Frigate tuna Auxis thazard FRI King mackerel Scomberomourus cavalla KGM Atlantic Spanish mackerel Scomberomourus maculatus SSM Sailfish Istiophorus platypterus SAI White marlin Tetrapturus albidus WHM Blue marlin Makaira nigricans BUM Swordfish Xiphias gladius SWO Albacore tuna Thunnus alalunga ALB Atlantic bonito Sarda sarda BON Little tunny Euthynnus alletteratus LTA Bigeye tunny Thunnus obesus BET Northern bluefin tuna Thunnus thynnus BFT Skipjack tuna Katsuwonus pelamis SKJ Yellowfin tuna Thunnus albacares YFT Tunas (NS) Scombridae TUN Pelagic fish (NS) PEL Invertebrates Long-finned squid (Loligo) Loligo pealei SQL Short-finned squid (Illex) Illex illecebrosus SQI Squids (NS) Loliginidae, Ommastrephidae SQU Atlantic razor clam Ensis directus CLR Hard clam Mercenaria mercenaria CLH Ocean quahog Arctica islandica CLQ Soft clam Mya arenaria CLS Surf clam Spisula solidissima CLB Stimpson's surf clam Spisula polynyma CLT Clams (NS) Prionodesmacea, Teleodesmacea CLX Bay scallop Argopecten irradians SCB Calico scallop Argopecten gibbus SCC Marine worms (NS) Polycheata WOR Horseshoe crab Limulus polyphemus HSC Marine invertebrates (NS) Invertebrata INV Iceland scallop Chylamys islandica ISC Sea scallop Placopecten magellanicus SCA Scallops (NS) Pectinidae SCX American cupped oyster Crassostrea virginica OYA Blue mussel Mytilus edulis MUS Whelks (NS) Busycon sp. WHX Periwinkles (NS) Littorina sp. PER Marine molluscs (NS) Mollusca MOL Atlantic rock crab Cancer irroratus CRK Blue crab Callinectes sapidus CRB Green crab Carcinus maenas CRG Jonah crab Cancer borealis CRJ Queen crab Chionoecetes opilio CRQ Red crab Geryon quinquedens CRR Stone king crab Lithodes maia KCT Marine crabs (NS) Reptantia CRA American lobster Homarus americanus LBA Northern prawn Pandalus borealis PRA Aesop shrimp Pandalus montagui AES Penaeus shrimps (NS) Penaeus sp. PEN Pink (=Pandalid) shrimps Pandalus sp. PAN Marine crustaceans (NS) Crustacea CRU Sea-urchin Strongylocentrotus sp. URC Other Fish Alewife Alosa pseudoharengus ALE Amberjacks Seriola sp. AMX American conger Conger oceanicus COA American eel Anguilla rostrata ELA Atlantic hagfish Myxine glutinosa MYG American shad Alosa sapidissima SHA Argentines (NS) Argentina sp. ARG Atlantic croaker Micropogonias undulatus CKA Atlantic needlefish Strongylura marina NFA Atlantic salmon Salmo salar SAL Atlantic silverside Menidia menidia SSA Atlantic thread herring Opisthonema oglinum THA Barid's slickhead Alepocephalus bairdii ALC Black drum Pogonias cromis BDM Black seabass Centropristis striata BSB Blueback herring Alosa aestivalis BBH Capelin Mallotus villosus CAP Chars (NS) Salvelinus sp. CHR Cobia Rachycentron canadum CBA Common (Florida) pompano Trachinotus carolinus POM Gizzard shad Dorosoma cepedianum SHG Grunts (NS) Pomadasyidae GRX Hickory shad Alosa mediocris SHH Lanternfish Notoscopelus sp. LAX Mullets (NS) Mugilidae MUL North atlantic harvestfish Peprilus alepidotus (=paru) HVF Pigfish Orthopristis chrysoptera PIG Rainbow smelt Osmerus mordax SMR Red drum Sciaenops ocellatus RDM Red porgy Pagrus pagrus RPG Rough scad Trachurus lathami RSC Sand perch Diplectrum formosum PES Sheepshead Archosargus probatocephalus SPH Spot croaker Leiostomus xanthurus SPT Spotted weakfish Cynoscion nebulosus SWF Squeteague (Gray Weakfish) Cynoscion regalis STG Striped bass Morone saxatilis STB Sturgeons (NS) Acipenseridae STU Tarpon Tarpon (=megalops) atlanticus TAR Trouts (NS) Salmo sp. TRO White perch Morone americana PEW Alfonsinos (NS) Beryx sp. ALF Spiny (=picked) dogfish Squalus acantias DGS Dogfishes (NS) Squalidae DGX Sand Tiger shark Odontaspis taurus CCT Porbeagle Lamna nasus POR Shortfin mako shark Isurus oxyrinchus SMA Dusky shark Carcharhinus obscurus DUS Great Blue shark Prionace glauca BSH Large sharks (NS) Squaliformes SHX Atlantic Sharpnose shark Rhizoprionodon terraenovae RHT Black Dogfish Centroscyllium fabricii CFB Boreal (Greenland) shark Somniosus microcephalus GSK Basking shark Cetorhinus maximus BSK Skates (NS) Raja sp. SKA Little skate Leucoraja erinacea RJD Arctic skate Amblyraja hyperborea RJG Barndoor skate Dipturus laevis RJL Winter skate Leucoraja ocellata RJT Thorny skate (Starry Ray) Amblyraja radiata RJR Smooth skate Malcoraja senta RJS Spinytail skate (Spinetail Ray) Bathyraja spinicauda RJO Finfishes (NS) FIN (1) In accordance with a recommendation adopted by STACRES at the 1970 Annual Meeting (ICNAF Redbook 1970, Part I, Page 67), hakes of the Genus Urophycis are designated as follows for statistical reporting: (a) hake reported from Subareas 1, 2, and 3, and Divisions 4R, S, T and V be designated as white hake, Urophycis tenuis; (b) hake taken by line gears or any hake greater than 55 cm standard length, reagardless of how caught, from Divisions 4W and X, Subarea 5 and Statistical Area 6 be designated as white hake, Urophycis tenuis; (c) Except as noted in (b), other hake of the Genus Urophycis taken in Divisions 4W and X, Subarea 5 and Statistical Area 6 be designated as red hake, Urophycis chuss. ANNEX VIII AUTHORISED TOPSIDE CHAFERS 1. ICNAF-type topside chafer The ICNAF-type topside chafer is a rectangular piece of netting to be attached to the upper side of the codend of the trawl net to reduce and prevent damage so long as such netting conforms to the following conditions: (a) this netting shall have a mesh size not less than that specified for the codend in Article 27; (b) this netting may be fastened to the codend only along the forward and lateral edges of the netting and at no other place in it, and shall be fastened in such a manner that it extends forward of the splitting strap no more than four meshes and ends not less than four meshes in front of the cod line mesh; where a splitting strap is not used, the netting shall not extend to more than one-third of the codend measured from not less than four meshes in front of the cod line mesh; (c) the width of this netting shall be at least one and a half times the width of the area of the codend which is covered, such widths to be measured at right angles to the long axis of the codend. 2. Multiple flap-type topside chafer The multiple flap-type topside chafer is defined as pieces of netting having in all their parts meshes the size of which, whether the pieces of netting are wet or dry, is not less than that of the codend, provided that: (i) each piece of netting (a) is fastened by its forward edge only across the codened at right angles to its long axis; (b) is of a width of at least the width of the codend (such width being measured at right angles to the long axis of the codend at the point of attachment); and (c) is not more than ten meshes long; and (ii) the aggregate length of all the pieces of netting so attached does not exceed two-thirds of the length of the codend. POLISH CHAFER 3. Large-mesh (modified Polish-type) topside chafer The large-mesh topside chafer consists of a rectangular piece of netting made of the same twine material as the codend, or of a single, thick, knotless twine material, attached to the rear portion of the upper side of the codend and extending over all or any part of the upper side of the codend and having in all its parts a mesh size twice that of the codend when measured wet and fastened to the codend along the forward, lateral and rear edges only of the netting in such a way that each mesh of the netting coincides with four meshes of the codend. ANNEX IX SHRIMP TRAWL TOGGLE CHAINS: NAFO AREA Toggle chains are chains, ropes, or a combination of both, which attach the footrope to the fishing line or bolchline at varying intervals. The terms fishing line and bolchline are interchangeable. Some vessels use one line only; others use both a fishing line and a bolchline as shown in the sketch. The toggle chain length shall be measured from the center of the chain or wire running through the footrope (center of footrope) to the underside of the fishing line. The attached sketch shows how to measure the toggle chain length. ANNEX X MINIMUM FISH SIZE (1) Species Gilled and gutted fish whether or not skinned; fresh or chilled, frozen, or salted. Whole Head off Head and Tail Off Head Off and Split Atlantic Cod 41 cm 27 cm 22 cm 27/25 cm (2) Greenland halibut 30 cm N/A N/A N/A American plaice 25 cm 19 cm 15 cm N/A Yellowtail flounder 25 cm 19 cm 15 cm N/A (1) Fish size refers to fork length for Atlantic cod; whole length for other species. (2) Lower size for green salted fish. ANNEX XI RECORDING OF CATCH (LOGBOOK ENTRIES) FISHING LOGBOOK ENTRIES Item of Information Standard Code Vessel name 01 Vessel nationality 02 Vessel registration number 03 Registration port 04 Types of gear used (separate record for different gear types) 10 Type of gear Date  day 20  month 21  year 22 Position  latitude 31  longitude 32  statistical area 33 No. of hauls during the 24-hour period (1) 40 No. of hours gear fished during the 24-hour period (1) 41 Species names (Annex I) Daily catch of each species (metric tons round fresh weight) 50 Daily catch of each species for human consumption in the Form of fish 61 Daily catch of each species for reduction 62 Daily discard of each species 63 Place(s) of trans-shipment 70 Date(s) of trans-shipment 71 Master's signature 80 GEAR CODES Gear Categories Standard Abbreviation Code Surrounding nets With purse lines (purse seines) PS  One boat operated purse seines PS1  Two boat operated purse seines PS2 Without purse lines (lampara) LA Seine nets SB Boat or vessel seines SV  Danish seines SDN  Scottish seines SSC  Pair seines SPR Seine nets (not specifed) SX Trawls Pots FPO Bottom trawls  Beam trawls TBB  Otter trawls (2) OTB  Pair trawls PTB  Nephrops trawls TBN  Shrimp trawls TBS  Bottom trawls (not specified) TB Midwater trawls  Otter trawls OTM  Pair trawls PTM  Shirmp trawls TMS  Midwater trawls (not specified) TM Otter twin trawls OTT Otter trawls (not specified) OT Pair trawls (not specified) PT Other trawls (not specified) TX Gillnets and entangling nets Set gillnets (anchored) GNS Drift nets GND Encircling gillnets GNC Fixed gillnets (on stakes) GNF Trammel nets GTR Combined gillnets-Trammel nets GTN Gillnets and entangling nets (not specified) GEN Gillnets (not specified) GN Traps Stationary uncovered pound-nets FPN Fyke nets FYK Stow nets FSN Barriers, fences, weirs, etc. FWR Aerial traps FAR Traps (not specified) FIX Hooks and lines Hand-lines and pole-lines (hand operated) (3) LHP Hand-lines and pole-lines (mechanized) (3) LHM Set lines (longlines set) LLS Drifting longlines LLD Longlines (not specified) LL Trolling lines LTL Hooks and lines (not specified) (4) LX Grappling and wounding Harpoons HAR Dredges Boat dredges DRB Hand dredges DRH Lift nets Portable lift nets LNP Boat operated lift nets LNB Shore operated stationary lift nets LNS Lift nets (not specified) LN Falling gear Cast nets FCN Falling Gear (not specified) FG Harvesting machines Pumps HMP Mechanized dredges HMD Harvesting machines (not specified) HMX Miscellaneous gear (5) MIS Recreational fishing gear RG Gear not known or not specified NK FISHING VESSEL CODES A. Main Vessel Types FAO Code Type of vessel BO Protection vessel CO Fish training vessel DB Dredger non continuous DM Dredger continuous DO Beamer DOX Dredger NEI FO Fish carrier FX Fishing vessel NEI GO Gill netter HOX Mother ship NEI HSF Factory mother ship KO Hospital ship LH Hand liner LL Long liner LO Liner LP Pole and line vessel LT Troller MO Multipurpose vessels MSN Seiner hand liner MTG Trawler drifter MTS Trawler purse seiner NB Lift netter tender NO Lift netter NOX Lift netter NEI PO Vessel using pumps SN Seine netter SO Seiner SOX Seiner NEI SP Purse seiner SPE Purse seiner european SPT Tuna purse seiner TO Trawler TOX Trawlers NEI TS Side trawler TSF Side trawler freezer TSW Side trawler wetfish TT Stern trawler TTF Stern trawler freezer TTP Stern trawler factory TU Outrigger trawlers WO Trap setter WOP Pot vessels WOX Trap setters NEI ZO Fish research vessel DRN Drifnetter NEI = Not Elsewhere Identified B. Main vessel activities Alfa Code Category ANC Anchoring DRI Drifting FIS Fishing HAU Hauling PRO Processing STE Steaming TRX Trans-shipping on or off loading OTH Others  to be specified (1) When two or more types of gear are used in the same 24-hour period, records should be separate for the different types. (2) Fisheries agencies may indicate side and stern bottom and side and stern midwater trawls, as OTB-1 and OTB-2, and OTM-1 and OTM-2, respectively. (3) Including jigging lines. (4) Code LDV for dory operated line gears will be maintained for historical data purposes. (5) This item includes: hand and landing nets, drive-in-nets, gathering by hand with simple hand implements with or without diving equipment, poisons and explosives, trained animals, electrical fishing. ANNEX XII NAFO AREA The list that follows is a partial list of stocks that needs to be reported in accordance with Article 29(2). ANG/N3NO Lophius americanus American angler CAA/N3LMN Anarhichas lupus Atlantic wolffish CAP/N3LM Mallotus villosus Capelin CAT/N3LMN Anarhichas spp. Catfishes (Wolffishes) nei HAD/N3LNO Melanogrammus aeglefinus Haddock HAL/N23KL Hippoglossus hippoglossus Atlantic halibut HAL/N3M Hippoglossus hippoglossus Atlantic halibut HAL/N3NO Hippoglossus hippoglossus Atlantic halibut HER/N3L Clupea harengus Herring HKR/N2J3KL Urophycis chuss Red hake HKR/N3MNO Urophycis chuss Red hake HKS/N3NLMO Merlucius bilinearis Silver hake RNG/N23 Coryphaenoides rupestris Roundnose grenadier HKW/N2J3KL Urophycis tenuis White hake POK/N3O Pollachius virens Pollock (=Saithe) RHG/N23 Macrourus berglax Roughhead grenadier SKA/N2J3KL Raja spp. Skates SKA/N3M Raja spp. Skates SQI/N56 Illex illecebrosus Short fin squid VFF/N3LMN  Fishes unsorted, unidentified WIT/N3M Glyptocephalus cynoglossus Witch flounder YEL/N3M Limanda ferruginea Yellow tail flounder ANNEX XIII PROHIBITION OF DIRECTED FISHING IN CCAMLR AREA Target species Zone Period of prohibition Notothenia rossii FAO 48.1 Antarctic, in the Peninsula Area FAO 48.2 Antarctic, around the South Orkneys FAO 48.3 Antarctic, around South Georgia All year Finfish FAO 48.1 Antarctic (1) FAO 48.2 Antarctic (1) All year Gobionotothen gibberifrons Chaenocephalus aceratus Pseudochaenichthys georgianus Lepidonotothen squamifrons Patagonotothen guntheri FAO 48.3 All year Dissostichus spp FAO 48.5 Antarctic 1.12.2005 to 30.11.2006 Dissostichus spp FAO 88.3 Antarctic (1) FAO 58.5.1 Antarctic (1) (2) FAO 58.5.2 Antarctic east of 79o20'E and outside the EEZ to the west of 79o20'E (1) FAO 88.2 Antarctic north of 65oS (1) FAO 58.4.4 Antarctic (1) FAO 58.6 Antarctic (1) FAO 58.7 Antarctic (1) All year Lepidonotothen squamifrons FAO 58.4.4 (1) All year All species except Champsocephalus gunnari and Dissostichus eleginoides FAO 58.5.2 Antarctic 1.12.2005 to 30.11.2006 Dissostichus mawsoni FAO 48.4 Antarctic (1) All year (1) Except for scientific research purposes. (2) Excluding waters subject to national jurisdiction (EEZs). ANNEX XIV CATCH AND BY-CATCH LIMITS FOR NEW AND EXPLORATORY FISHERIES IN THE AREA OF CCAMLR IN 2005/06 Subarea/Division Region Season SSRU Dissostichus spp. Catch Limit (tonnes) By-catch Catch Limit (tonnes) Skates and rays Macrourus spp. Other species 58.4.1 All Division 1.12.2005 to 30.11.2006 A B C D E F G H Total Subarea 0 0 200 0 200 0 200 0 600 All Division: 50 All Division: 96 All Division: 20 58.4.2 All Division 1.12.2005 to 30.11.2006 A B C D E Total Subarea 260 0 260 0 260 780 All Division: 50 All Division: 124 All Division: 20 58.4.3a) All Division outside Areas of National Jurisdiction 1.05 to 31.08.2006 N/A 250 All Division: 50 All Division: 26 All Division: 20 58.4.3b) All Division outside Areas of National Jurisdiction 1.05 to 31.08.2006 N/A 300 All Division: 50 All Division: 159 All Division: 20 88.1 All Subarea 1.12.2005 to 31.08.2006 A B, C, G D E F H, I, K J L Total Subarea 0 348 (1) 0 0 0 1 893 (1) 551 (1) 172 (1) 2 964 (1) 0 50 (1) 0 0 0 95 (1) 50 (1) 50 (1) 148 (1) 0 56 (1) 0 0 0 303 (1) 88 (1) 28 (1) 474 (1) 0 60 (1) 0 0 0 60 (1) 20 (1) 20 (1) 0 88.2 All Subarea 1.12.2005 to 31.08.2006 A B C, D, F, G E Total Subarea 0 0 214 (1) 273 (1) 487 (1) 0 0 50 (1) 50 (1) 50 (1) 0 0 34 (1) 44 (1) 78 (1) 0 0 20 (1) 20 (1) 0 (1) Rules for catch limits for by-catch species per SSRU, applicable within total by-catch limits per Subarea:  Skates and rays: 5 % of the catch limit for Dissostichus spp. or 50 tonnes, whichever is greatest  Macrourus spp.: 16 % of the catch limit for Dissostichus spp.  Other species: 20 tonnes per SSRU.